Exhibit 10.4

 

$50,000,000 TERM LOAN

 

LOAN AGREEMENT

 

among

 

FH Partners LLC as Borrower,

 

and

 

BANK OF AMERICA, N.A.

as Agent and as a Lender

 

and

 

The Other Lenders Now or Hereafter Parties Hereto

 

 

Dated as of December 19, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Preliminary Statement

 

1.

GENERAL DEFINITIONS

1

 

 

 

 

1.1.

Defined Terms

1

 

1.2.

Accounting and Other Terms

24

 

1.3.

Certain Matters of Construction

24

 

 

 

 

2.

CREDIT FACILITY

25

 

 

 

 

 

2.1.

The Loan

25

 

2.2.

Term of Loan; Extension Right

26

 

2.3.

Conditions to Extending Loan

26

 

2.4.

Manner of Borrowing

27

 

 

 

 

3.

CONDITIONS PRECEDENT AND CONDITIONS SUBSEQUENT

27

 

 

 

 

 

3.1.

Conditions Precedent

27

 

3.2.

Conditions Subsequent

30

 

3.3.

Additional Conditions Subsequent

31

 

 

 

 

4.

INTEREST, PRINCIPAL REPAYMENT AND FEES

31

 

 

 

 

 

4.1.

Interest

31

 

4.2.

Principal Repayment

33

 

4.3.

Intentionally Omitted

35

 

4.4.

 

 

 

4.4.

Cost Protection

35

 

4.5.

Term of Agreement

37

 

4.6.

Special Libor Loan Provisions

37

 

4.7.

Loan Fees

37

 

 

 

 

5.

CASH FLOW DISTRIBUTIONS AND OPERATIONAL ISSUES

39

 

 

 

 

 

5.1.

Net Cash Flow

39

 

5.2.

Excess Net Cash Flow

39

 

5.3.

If any Default Exists

39

 

5.4.

Operational Issues and Operating Reserve

39

 

 

 

 

6.

COLLATERAL: GENERAL TERMS

43

 

 

 

 

 

6.1.

Security Interest in Personal Property

43

 

--------------------------------------------------------------------------------


 

 

6.2.

Lien on REO Properties

44

 

6.3.

Insurance of Collateral

45

 

6.4.

Audits

45

 

6.5.

Release of Assets

46

 

6.6.

Termination of Security Interests

47

 

 

 

 

7.

REPRESENTATIONS AND WARRANTIES

48

 

 

 

 

 

7.1.

General Representations and Warranties

48

 

7.2.

Reaffirmation and Survival of Representations

52

 

 

 

 

8.

COVENANTS AND CONTINUING AGREEMENTS

52

 

 

 

 

 

8.1.

Affirmative Covenants

52

 

8.2.

Negative Covenants

62

 

 

 

 

9.

EVENTS OF DEFAULT: RIGHTS AND REMEDIES ON DEFAULT

65

 

 

 

 

 

9.1.

Events of Default

65

 

9.2.

Remedies

70

 

9.3.

Security Interest and Set-Off

72

 

9.4

Remedies Cumulative; No Waiver

73

 

 

 

 

10.

DEBT SERVICE COVERAGE RATIO AND CASH RESERVE ACCOUNT

73

 

 

 

 

 

10.1

Debt Service Coverage Ratio and Cash Reserve Account

73

 

 

 

 

11.

THE AGENT AND THE LENDERS

75

 

 

 

 

 

11.1

Rights, Duties and Immunities of the Agent

75

 

11.2

Lenders’ Pro Rata Shares

80

 

11.3

Respecting Loans and Payments

80

 

 

 

 

12.

ASSIGNMENT AND PARTICAPTION PROVISIONS AND CERTAIN ADMINISTRATIVE MATTERS

83

 

 

 

 

 

12.1.

Assignment and Participation Provisions

83

 

12.2.

Certain Administrative Matters

88

 

12.3.

Certain Lender Representations

89

 

 

 

 

13.

MISCELLANEOUS

89

 

 

 

 

 

13.1.

Power of Attorney

89

 

13.2.

Amendments

90

 

13.3.

Costs and Expenses

90

 

13.4.

Indulgences Not Waivers

91

 

ii

--------------------------------------------------------------------------------


 

 

13.5.

Severability

92

 

13.6.

Cumulative Effect: Conflict of Terms

92

 

13.7.

Execution in Counterparts

92

 

13.8.

Notices

92

 

13.9.

Agent’s or Lenders’ Consent

93

 

13.10.

Time of Essence

94

 

13.11.

Entire Agreement

94

 

13.12.

Interpretation; Integration

94

 

13.13.

No Preservation or Marshaling

94

 

13.14.

Governing Law; Consent to Forum

94

 

13.15.

Waivers by Borrower

95

 

13.16.

JURY TRIAL WAIVER

96

 

13.17.

DTPA Waiver

96

 

13.18.

Oral Agreements Ineffective

97

 

13.19.

Limitations on Claims Against Agent and Lenders

97

 

13.20.

Obligations Absolute

97

 

13,21,

Successors and Assigns

98

 

13.22.

Limitations on Recourse

98

 

13.23.

Non-Covered Entities

98

 

13.24.

USA Patriot Act Notice

98

 

SIGNATURES

 

EXHIBITS:

 

EXHIBIT A

-

Allocated Loan Amounts

 

 

 

EXHIBIT A-1

 —

Collateral Codes and Discount Factors

 

 

 

EXHIBIT B

-

New BOS Loan Documents

 

 

 

EXHIBIT C

-

Ownership Interests, Authorized Representatives and Taxpayer Identification
Numbers

 

 

 

EXHIBIT D

-

Request for Disbursement From Owner Collection Account

 

 

 

EXHIBIT E

-

Lenders’ Pro Rata Shares And Agent’s And Lenders’

 

 

Notice Addresses And Wire Transfer Instructions

 

 

 

EXHIBIT F

-

Form of Substitution Agreement

 

 

 

EXHIBIT G

-

Form of Compliance Certificate

 

 

 

EXHIBIT H

-

Form of Release Request

 

 

 

EXHIBIT I

-

Additional Conditions Subsequent

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT J

-

Schedule of Excluded Assets

 

 

 

EXHIBIT K

-

Schedule of Excluded Pledged Notes

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (“Agreement”) is made as of the 19th day of December, 2011,
by and among (a) FH Partners LLC, a Texas limited liability company having a
principal place of business at 6400 Imperial Drive, P.O. Box 8216, Waco, Texas
76712 (“Borrower”), (b) BANK OF AMERICA, N.A., a national banking association
organized under the laws of the United States having an address at 111
Westminster Street, Suite 1200, Mail Stop: RI1-102-12-06, Providence, Rhode
Island 02903 (hereinafter sometimes referred to as “Agent” and sometimes as
“Bank of America”) as a Lender and in its capacity as Agent for itself and for
each of the other Lenders who now or hereafter become parties to this Agreement
pursuant to the terms of Section 12 hereof, and (c) all such Lenders.

 

PRELIMINARY STATEMENT

 

Borrower is the owner of a portfolio of 592 Assets” (as hereinafter defined) and
more particularly identified on Exhibit A attached hereto and incorporated
herein by reference.  Borrower has requested that Lenders provide Borrower with
senior debt financing for the refinance of the Assets (as hereinafter defined)
and Lenders, subject to the terms and conditions set forth below, have severally
agreed to provide such financing in accordance with this Agreement.  Borrower
hereby warrants and represents to Agent and to Lenders (a) that Borrower is the
current owner and holder of all Collateral Loans (as hereinafter defined),
(b) that all REO Properties (as hereinafter defined) are and will be owned by
the “REO Affiliates” (as hereinafter defined) and (c) that all Collateral Loans
(including REO Notes) are listed in Exhibit A attached hereto and incorporated
herein.

 

SECTION 1.  GENERAL DEFINITIONS

 

1.1                                  Defined Terms.  When used herein, the
following terms shall have the following meanings (terms defined in the singular
to have the same meaning when used in the plural and vice versa):

 

AAC Agreement - that certain Assignment, Assumption and Consent Agreement of
even date herewith by and among Borrower, Bank of America, in its capacity as
Depository Bank, and Agent governing disbursements out of the Owner Collection
Account, as such Agreement may hereafter be amended or supplemented from time to
time together with any replacement or substitution therefor.

 

Account Debtor - the “borrower” (or other “obligor”) under each of the
Collateral Loans, including each REO Affiliate.

 

--------------------------------------------------------------------------------


 

Additional Conditions Subsequent — as defined in Section 3.3.

 

Advance Documents - as defined in Section 2.4.3.

 

A.M. - a time from and including 12 o’clock midnight to and excluding 12 o’clock
noon on any day using Providence, Rhode Island time.

 

Affidavit of Lost Note - as to any Pledged Note which has been lost, an
affidavit executed by a seller, a prior owner or other holder of such Pledged
Note or by Borrower certifying that such Pledged Note has been lost and that
such Pledged Note remains in full force and effect and an outstanding obligation
of the Account Debtor thereunder and attaching thereto a copy of such lost
Pledged Note, if a copy is available, or if no copy is available other evidence
of the indebtedness and obligation of the Account Debtor that is evidenced
thereby.

 

Affiliate - of any Person shall mean any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
first-mentioned Person, or any individual, in the case of a Person who is an
individual, who has a relationship by blood, marriage or adoption to such
first-mentioned Person not more remote than first cousin, and, without limiting
the generality of the foregoing, shall include (a) any Person beneficially
owning or holding 35% or more of any class of voting stock, partnership
interests or limited liability company membership interests of such
first-mentioned Person or (b) any Person of which such first-mentioned Person
owns or holds 35% or more of any class of voting stock, partnership interests or
limited liability company membership interests.  For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting stock, partnership interests or limited
liability company membership interests, or by contract or otherwise.

 

Agent - means Bank of America or any other Person which is at the time in
question serving as the agent under the terms of Section 11 hereof and the other
Loan Documents.

 

Agreement - as defined in the Preamble.

 

Allocated Loan Amount - with respect to each Asset, the “Allocated Loan Amount”
for such Asset as set forth on Exhibit A attached hereto and incorporated herein
by reference.

 

Approved Operating Reserve Budget -  As defined in Section 5.4.4.

 

Assets - collectively, each and every Collateral Loan and each and every REO
Property, including, without limitation, the Collateral Loans set forth on
Exhibit A attached hereto and incorporated herein by reference.

 

2

--------------------------------------------------------------------------------


 

Asset File - As defined in the Custodial Agreement.

 

Assignment — as to each Collateral Loan, a separate assignment of even date
herewith from the Borrower to Agent in such form and content as Agent may
reasonably require in its sole discretion, whereby Borrower assigns all Liens
securing payment of such Collateral Loan and all material documents evidencing,
securing or executed or delivered in connection with such Collateral Loan to
Agent for the benefit of the Lenders.

 

Authorized Representatives - as defined in Section 7.1.19 and listed on
Exhibit C.

 

Bank of America — as defined in the Preamble.

 

Banking Day - shall mean, in respect of any city, any date on which commercial
banks are open for business in that city.

 

Bankruptcy Code - the United States Bankruptcy Code, 11 U.S.C. _01, et seq., as
the same now exists or may hereafter be amended.

 

Bankruptcy Remote Entity — as to the Borrower, such terms shall mean that the
Borrower (i) is a single purpose entity which owns no assets other than (a) the
Assets, (b) related assets and (c) its ownership interests in REO Affiliates,
and (d) the Excluded Assets and (ii) has no Indebtedness and in the future will
not incur any Indebtedness other than Indebtedness that is expressly permitted
pursuant to the terms of Section 8.2.3 of this Agreement.  As to each REO
Affiliate, such term means that such REO Affiliate (i) is a single purpose
entity which owns no assets other than (a) its respective REO Properties and
(b) related assets and ownership interests in other REO Affiliates and (ii) has
no Indebtedness and in the future will not incur any Indebtedness other than
Indebtedness arising under its REO Notes and REO Security Documents.

 

BBA LIBOR — as defined in the definition of BBA LIBOR Daily Floating Rate.

 

BBA LIBOR Daily Floating Rate - a fluctuating rate of interest per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as selected by Agent from time to time) as determined for each Business
Day at approximately 11:00 a.m. London time two (2) London Banking Days prior to
the date in question, for U.S. Dollar deposits (for delivery on the first day of
such interest period) with a one month term, as adjusted from time to time in
Agent’s sole discretion for reserve requirements, deposit insurance assessment
rates and other regulatory costs.

 

Borrower — as defined in the Preamble.

 

BOS — collectively, Bank of Scotland PLC and its affiliate, BOS (USA) Inc.

 

Business Assets - accounts receivable, inventory, general intangibles,
equipment,

 

3

--------------------------------------------------------------------------------


 

furniture and other personal property which were pledged/given as security for a
Business Loan (i.e., all assets securing a Collateral Loan other than real
estate).

 

Business Day - every day other than Saturday, Sunday and any other day which is
a legal holiday under the laws of the State of Rhode Island or is a day on which
banking institutions in Rhode Island are required or authorized to close.

 

Business Loan - each and every loan (or interest therein) which is secured by
Liens on Business Assets and which is now or at any time hereafter owned by
Borrower.

 

Calculation Date — such day as may be selected by Agent during the two (2) week
period prior to the last Business Day of each May, August, November and
February during the term of the Loan.

 

Calculation Period - the one (1) calendar quarter period immediately preceding
the calendar month in which a Calculation Date falls (e.g. the Calculation
Period with respect to the Calculation Date in each May shall be the period
commencing on the preceding January 1 and ending on the preceding March 31).

 

Capitalized Lease Obligations - all lease obligations which have been or should
be, in accordance with GAAP, capitalized on the books of the lessee.

 

Cash Collateral - all deposits, credits, collateral and property, now or
hereafter in the possession, custody, safekeeping or control of Agent or any
Lender or any Affiliate of Agent or any Lender (including without limitation any
Affiliate of Bank of America Corporation and its successors and assigns) or in
transit to any of them; which term includes, without limitation, all funds now
or hereafter deposited in the Owner Collection Account, the Cash Reserve Account
and the Operating Account and any cash collateral pledged to Agent pursuant to
any provision of this Agreement or any of the other Loan Documents.

 

Cash Reserve Account — an interest-bearing account which Borrower is required to
establish with Agent, as Depository Bank, prior to the first date that any funds
are required to be deposited in such account pursuant to the terms of this
Agreement, which account shall be (a) funded and disbursed in accordance with
Section 10.1 of this Agreement and (b) pledged and assigned to Agent as
additional security for the payment, performance and observance of the
Obligations.

 

CERCLA - the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. 9601, et seq.), as amended from time to time, which for
purposes of this definition shall include, without limitation, the Superfund
Amendments and Reauthorization Act.

 

Closing Date - the date of this Agreement, as shown on page 1 hereof.

 

4

--------------------------------------------------------------------------------


 

Code - the Uniform Commercial Code as adopted and in force in the State of Rhode
Island, as from time to time in effect.

 

Collateral - All presently owned or hereafter acquired or existing property of
the Borrower, except for the Excluded Assets which are not part of the
Collateral, as follows:

 

(i)             All Goods, Equipment, Inventory, Accounts, Instruments,
Documents, Chattel Paper, General Intangibles, Payment Intangibles, Fixtures and
other personal property;

 

(ii)            All “Pledged Loan Documents” consisting of:

 

(a)  All promissory notes (together with all Affidavits of Lost Note), bonds,
other Instruments, Chattel Paper and Participation Interests owned or acquired
by Borrower, including, without limitation, the promissory notes evidencing the
Collateral Loans (including all REO Notes), and any renewals, modifications and
extensions thereof and all promissory notes, Instruments, Chattel Paper and
other property delivered in substitution therefor (collectively, the “Pledged
Notes”) (the Pledged Notes specifically include each of the Excluded Pledged
Notes); and

 

(b)  All security agreements, mortgages, deeds of trust, assignments of rents or
leases, UCC-1 Financing Statements and REO Security Documents which secure the
payment of the Pledged Notes, whether or not such documents have been recorded
or filed with the appropriate records of land evidence or other filing offices
applicable to the real or personal property (as the case may be) covered thereby
(collectively, the “Pledged Security Documents”); and

 

(c)  All guaranties, bonds, title or hazard insurance policies (together with
the proceeds thereof) commitments, leases, letters of credit, and other
agreements now existing or hereafter arising that provide collateral security or
financial or other support for the payment of the Pledged Notes (collectively,
the “Other Pledged Documents”);

 

All of which Pledged Notes, Pledged Security Documents and Other Pledged
Documents are hereinafter collectively called the “Pledged Loan Documents”;

 

(iii)           All money, bank accounts and deposits in the name of or for the
benefit of the Borrower, whether or not evidenced by any certificates of
deposit, passbooks or other documents; all money, deposits, funds and balances
from time to time in any bank accounts or deposits maintained by Borrower with
Agent or any Lender, whether Agent or such Lender maintains such bank accounts
or deposits as agent, escrow holder, custodian or otherwise

 

5

--------------------------------------------------------------------------------


 

or for its own account, including, without limitation, the Cash Reserve Account,
the Operating Account and the Owner Collection Account; all Instruments or Items
now or hereafter submitted as deposits or additions to any bank accounts and
deposits described herein; and all revenues, income, interest, dividends, issues
and profits added to, earned or accrued on any bank accounts and deposits
described herein;

 

(iv)           All contract and other rights of the Borrower pursuant to the
Pledged Notes or the other Pledged Loan Documents, the Lock-Box Agreement, the
Custodial Agreement and the Services Agreement, including, without limitation,
all claims and causes of action arising from or pertaining to such contract
rights;

 

(v)            All Judgments;

 

(vi)           All land, improvements, fixtures and other interests in real
estate and leases thereof, including without limitation, all REO Properties;

 

(vii)          All books and records describing, used in connection with or
pertaining to any of the property described in paragraphs (i) through
(vii) hereof including, without limitation, all credit files, correspondence,
computer programs, printouts, tapes and other records (collectively referred to
as the “Books and Records”); and

 

(viii)         All accessions to, substitutions for, replacements of, products
of and Proceeds of any of the Collateral described in paragraphs (i) through
(viii) hereof including, without limitation, all Non-Cash Proceeds (whether in
the form of personal property, real property or interests therein), Cash
Proceeds, investments of Collateral or Proceeds thereof, and the revenues,
income, interest, dividends, issues and profits thereof.

 

As used herein, the term Goods, Equipment, Inventory, Accounts, Chattel
Paper, Instruments, Documents, General Intangibles, Payment Intangibles,
Fixtures, Proceeds, Cash Proceeds and Non-Cash Proceeds shall have the
respective meanings assigned to them in Chapter 9 of the Code and the term Items
has the meaning assigned to it in Chapter 4 of the Code.

 

Collateral Loan - each now existing or hereafter arising Business Loan and Real
Estate Loan and each and every other loan (or interest therein) now or at any
time hereafter owned by Borrower.

 

Collateral Loan Documents - all promissory notes evidencing Collateral Loans
(including all REO Notes), all mortgages, deeds of trust, security agreements,
guarantees and other documents securing Collateral Loans (including all REO
Security Documents) and all loan agreements and other documents executed by
Account Debtors in connection with Collateral Loans.

 

6

--------------------------------------------------------------------------------


 

Collateral Loan Pool - the entire pool of (i.e., all) Collateral Loans (which
may from time to time include real and personal property that has been
foreclosed upon).

 

Collateral Loans Report - as defined in Section 8.1.12.

 

Commitment - the obligation of Lenders to lend to Borrower under this Agreement,
on a several and not on a joint basis, an aggregate principal amount not to
exceed Fifty Million and 00/100 Dollars ($50,000,000.00).

 

Commitment Fee — as defined in Section 4.7.1.

 

Compliance Certificate - as defined in Section 8.1.10.

 

Contract Rate - the interest rate(s) applicable to the Loan as determined in
accordance with Section 4.1 below, which interest rate(s) shall be (i) the Libor
Rate or (ii) subject to the limitations set forth in Section 4.1.1 (b),
Effective Prime.

 

Custodial Agreement - that certain Custodial Agreement by and among Custodian,
Borrower, Agent, Servicer and BOS whereby Custodian agrees to act as bailee for
the documents evidencing certain of the Collateral Loans, as such Custodial
Agreement may hereafter be amended or supplemented from time to time, together
with any replacement or substitution therefor.

 

Custodian — U.S. Bank National Association, in its capacity as custodian under
the Custodial Agreement.

 

Debt Service Coverage Interest Rate - an interest rate equal to the greater of
(a) the Libor Rate in effect on the Calculation Date in question or (b) a rate
of 7.0% per annum, or (c) a rate 2.75% in excess of the Debt Service Coverage
Treasury Rate in effect on the Calculation Date in question.

 

Debt Service Coverage Net Cash Flow - an amount equal to four (4) times the sum
of the combined Performing Net Cash Flows for the Calculation Period immediately
preceding the Calculation Date in question of all Assets which, on the
Calculation Date in question, remain subject to the Security Documents.  To the
extent that the Debt Service Coverage Ratio is being utilized in connection with
a release of an Asset, the Performing Net Cash Flow of the Asset being released
shall be excluded from the Debt Service Coverage Net Cash Flow calculation.

 

Debt Service Coverage Principal Balance - the outstanding principal balance of
the Loan on a Calculation Date.  To the extent that the Debt Service Coverage
Ratio is being utilized in connection with a release of an Asset, the Debt
Service Coverage Principal Balance shall be the outstanding principal balance of
the Loan on such Calculation Date minus the Release Price which Agent reasonably
determines will be received by Lenders in connection with the release of such
Asset (as calculated by

 

7

--------------------------------------------------------------------------------


 

Agent).

 

Debt Service Coverage Ratio - (x) the Debt Service Coverage Net Cash Flow
divided by (y) the sum of (1) the Debt Service Coverage Principal Balance
multiplied by the Debt Service Coverage Interest Rate, plus (2) an amount equal
to the annual principal amortization payments that would be required during the
one year period following the Calculation Date in question with respect to a
loan in an amount equal to the Debt Service Coverage Principal Balance, based on
a thirty (30) year amortization schedule and the Debt Service Coverage Interest
Rate then in effect, all as calculated on the date hereof and on and as of the
Calculation Date in question.

 

Debt Service Coverage Treasury Rate - as of the Calculation Date in question,
the latest published rate for United States Treasury Notes (but the rate on
Treasury Notes issued on a discounted basis shall be converted to a bond
equivalent) as published weekly in the Federal Reserve Statistical Release H.15
(519) of Selected Interest Rates having a ten (10) year maturity (or the closest
thereto) from such Calculation Date and in an amount which approximates (as
determined by Agent) the then Debt Service Coverage Principal Balance.

 

Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

 

Default Rate - a fluctuating rate of interest per annum which from day to day is
equal to the lesser of: (i) the Prime Rate plus four percent (4%) or (ii) the
Maximum Legal Rate.

 

Delinquent Lender - as defined in Section 11.3.7.

 

Depository Bank — Bank of America, in its capacity as the banking institution at
which all bank accounts required to be established by Borrower under this
Agreement are to be opened and maintained.

 

Distribution Date - as defined in Section 5.1.1.

 

Dollars and $ - currency of the United States of America.

 

Effective Prime — on any day, a simple rate per annum equal to the lesser of
(i) the sum of the Prime Rate plus 2.75% or (ii) the Maximum Legal Rate. 
Without notice to Borrower or anyone else, Effective Prime shall automatically
fluctuate upward or downward as and in the amount by which the Prime Rate
fluctuates.

 

Eligible Assignee - shall mean (a) any Lender or any Affiliate or subsidiary of
a Lender, and (b) any other Person consented to as such by the Agent; provided,
however, so long as no Event of Default exists, any such other Person must be a
commercial bank, investment fund, financial institution or other institutional
lender which has an office in the United States and which is not subject to
United States withholding

 

8

--------------------------------------------------------------------------------


 

tax requirements on account of interest payments made to it by Borrower.

 

Environmental Laws - all federal, state or local laws, statutes, ordinances, or
regulations pertaining to health, industrial hygiene, environmental conditions
or the existence, release, generation, storage or disposal of any Hazardous
Substance, including but not limited to, CERCLA and RCRA.

 

Environmental Site Assessment - an environmental site assessment report
conforming to the standards for Phase I Environmental Site Assessments in ASTM
Standard Procedures for Environmental Site Assessments, E 1527-93 or other
standards reasonably satisfactory to Agent (either of which is herein called the
“Acceptable Standards”), which is in all respects satisfactory to Agent and
which has been prepared by a qualified environmental firm reasonably
satisfactory to Agent: (a) indicating that, on the basis of an investigation
conducted in accordance with the Acceptable Standards, (i) it found no Hazardous
Substances present on or in the property that is the subject of its report at
levels that require reporting or remediation, or both, pursuant to any
Environmental Laws that are applicable to such property (“Prohibited Hazardous
Substances”), (ii) it did not learn of any conditions on or in the land adjacent
to the property that is the subject of its report that would cause it to believe
that there might be Prohibited Hazardous Substances present on or in the
property that is the subject of its report, and (iii) no notice of violation of
any of the Environmental Laws, or other claim or order issued pursuant to any of
the Environmental Laws, has been duly filed against such property by any
governmental authority; or (b) if any Prohibited Hazardous Substance is present
on such property or if any such notice of violation, claim or order has been
filed, providing evidence satisfactory to Agent as to the extent and nature of
the environmental problem caused thereby and the likely costs and duration of
any recommended remediation.  Notwithstanding anything to the contrary in this
Agreement, the Acceptable Standards for conducting an Environmental Site
Assessment for a single family residence or multifamily residential property
with four (4) or less units (“Residential 1-4’s”) shall, absent any known,
suspected or observable environmental risks (other than the potential presence
of radon, lead paint and/or asbestos containing materials), not require the
Borrower to obtain an Environmental Site Assessment which conforms to the ASTM
Standard Procedures for Environmental Site Assessments, E 1527-93.  Unless a
known, suspected or observable environmental risk exists, the Acceptable
Standards for Residential 1-4’s shall be complied with by the Borrower’s
preparing, or causing the Servicer to prepare or direct the preparation of, a
preliminary environmental evaluation using a standardized evaluation form.

 

ERC or Estimated Remaining Collections — as to each Asset, the estimated
remaining collections reasonably projected by Borrower; which projections must
be reasonably satisfactory to Agent.  The initial ERC of each Asset is shown
under the column entitled “Net ERC” on Exhibit A attached hereto and
incorporated herein by reference.  In connection with the submission by Borrower
of each Compliance Certificate, Borrower shall submit to Agent an updated
calculation of the Estimated Remaining Collections of all Assets then remaining
subject to the Security Documents.

 

9

--------------------------------------------------------------------------------


 

Each such re-calculated Estimated Remaining Collections will be subject to
Agent’s reasonable approval.

 

ERISA - the Employee Retirement Income Security Act of 1974, as amended, and all
rules and regulations from time to time promulgated thereunder.

 

Event of Default - as defined in Section 9.1.

 

Excess Net Cash Flow - as defined in Section 5.2.1.

 

Excluded Assets — all of Borrower’s interest in those certain Affiliates of
Borrower (if any) as are listed in Exhibit J and in the Excluded REO Notes and
related security documents (if any) as are listed in Exhibit J attached hereto.

 

Excluded Pledged Notes — as defined in Section 3.1.3.

 

Excluded REO Notes — those certain REO Notes comprising a portion of the
Excluded Assets (if any), which are listed in Exhibit J attached hereto.

 

Exhibit - means, when followed by a letter, the exhibit attached to this
Agreement bearing that letter and by such reference is fully incorporated in
this Agreement.

 

Existing BOS Loans — The loans previously made by BOS to Borrower and FirstCity
Commercial Corporation, as co-obligors, currently having an outstanding balance
totaling approximately $200,000,000, which are secured (in part) by liens on the
Assets and are guaranteed by certain affiliates of Borrower and FirstCity
Commercial Corporation.

 

Extended Maturity Date — as defined in Section 2.2.

 

Extended Term — as defined in Section 2.2.

 

Extension Fee — as defined in Section 2.3.6.

 

Extension Notice — as defined in Section 2.3.1.

 

Following Business Day Convention - shall mean the convention for adjusting any
relevant date if it would otherwise fall on a day that is not a Business Day. 
When used in connection with a date the term, “Following Business Day
Convention” shall mean that an adjustment will be made if that date would
otherwise fall on a day that is not a Business Day so that the date will be the
first following day that is a Business Day.

 

Future Commitment - as defined in Section 11.3.7.

 

GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.

 

10

--------------------------------------------------------------------------------


 

Hazardous Substance - one or more of the following substances:

 

(a)                                   those substances included within the
definitions of “hazardous substances,” “hazardous materials” or “toxic
substances,” in CERCLA, RCRA, Toxic Substances Control Act, Federal Insecticide,
Fungicide and Rodenticide Act and the Hazardous Materials Transportation Act (49
U.S.C. _801, et seq.);

 

(b)                                  such other substances, materials and wastes
which at the time in question are regulated as hazardous or toxic under
applicable local, state or federal law, or which are classified as hazardous or
toxic under federal, state, or local laws or regulations; and

 

(c)                                   any material, waste or substance which is
(i) asbestos, (ii) polychlorinated biphenyls, (iii) designated as a “hazardous
substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Sections
1251 et seq. (33 U.S.C. 1321) or listed pursuant to Section 307 of the Clean
Water Act (33 U.S.C. 1317), (iv) explosives, (v) radioactive materials, or
(vi) petroleum, petroleum products or any fraction thereof.

 

Improper Distributions - any payments or distributions of any kind whatsoever
(whether of cash or property) made by or on behalf of Borrower from any of its
assets, income or profits to or for the benefit of any Member of Borrower or to
or for the benefit of any Affiliate of any Member of Borrower, at any time
(i) when there shall exist any Event of Default (i.e., after the expiration of
any applicable grace or notice period, if any), or (ii) when there shall be any
outstanding amounts of principal or interest that are then past due and payable
to Lenders in connection with the Loan.

 

Indebtedness - as applied to a Person means, without duplication (a) all items
which in accordance with GAAP would be included in determining total liabilities
as shown on the liability side of a balance sheet of such Person on the date as
of which Indebtedness is to be determined, including, without limitation,
Capitalized Lease Obligations, (b) all obligations of other Persons which such
Person has guaranteed and (c) in the case of Borrower (without duplication), the
Obligations.

 

Indemnified Liabilities - as defined in Section 8.1.15.

 

Indemnified Parties - as defined in Section 8.1.15.

 

Initial Term — as defined in Section 2.2

 

Investment - the acquisition of any real or tangible personal property or of any
stock or other security, any loan, advance, bank deposit, money market fund,
contribution to capital, extension of credit (except for accounts receivable
arising in the ordinary course of business and payable in accordance with
customary terms), or purchase or commitment or option to purchase or otherwise
acquire real estate or

 

11

--------------------------------------------------------------------------------


 

tangible personal property or stock or other securities of any party or any part
of the business or assets comprising such business, or any part thereof.

 

Judgment - a verdict or order obtained in a legal proceeding to enforce any
Instrument, note or mortgage, including without limitation any and all verdicts
or orders obtained by Borrower or any REO Affiliate or any of their predecessors
in interest with respect to any of the Pledged Notes or any of the other Pledged
Loan Documents.

 

LTV Ratio - as determined on the date hereof and on each Calculation Date will
be the percentage arrived at by dividing (i) the outstanding principal balance
of the Loan on such date by (ii) the combined Net Present Value of all Assets
then remaining subject to the Security Documents, excluding, however, (in the
case of a release of an Asset) the Asset then subject to a Release Request.

 

Lease-Up Expenses - as to any REO Property, (i) all reasonable and customary
leasing commissions, (ii) all reasonable tenant improvement costs actually paid
by Borrower or the REO Affiliate in question with respect to the leasing of
space in such REO Property pursuant to a written lease and (iii) all capital
expenditures actually paid by Borrower or the REO Affiliate in question with
respect to other improvements to such REO Property, provided that such capital
expenditures are expended in accordance with a budget for such REO Property
which has been approved in writing by Lenders; all as evidenced by invoices and
such other back-up information as Lenders may require.

 

Lender or Lenders - Lender - means Bank of America, N.A. or any other Person
which is a signatory hereto under the caption “Lenders” on the signature
pages hereto or any other Person which hereafter becomes a party hereto pursuant
to the terms of Section 11.1, each in their individual capacity, and Lenders
means Bank of America, N.A. and each such other Person.

 

Lenders’ Transaction Costs - (i) all of Lenders’ and Agent’s reasonable due
diligence and travel expenses, (ii) all of Lenders’ and Agent’s reasonable
attorneys’ fees, (iii) all disbursements of Lenders’ and Agent’s attorneys, and
(iv) all reasonable title costs, recording costs, appraisal fees, environmental
fees and other related costs incurred by Lenders and by Agent.

 

LIBOR Loan — any Loan Proceeds bearing interest at the LIBOR Rate.

 

LIBOR Rate - a simple rate per annum equal to the lesser of (i) the sum of the
BBA LIBOR Daily Floating Rate plus the LIBOR Rate Margin or (ii) the Maximum
Legal Rate.

 

LIBOR Rate Margin — two and seventy-five hundredths percent (2.75%) per annum.

 

Lien - any interest in property securing an obligation owed to, or a claim by, a
Person other than the owner of the property, whether such interest is based on
the

 

12

--------------------------------------------------------------------------------


 

common law, statute or contract, and including, but not limited to, the security
interest, security title or lien arising from a security agreement, mortgage,
deed of trust, deed to secure debt, encumbrance, pledge, conditional sale or
trust receipt or a lease, consignment or bailment for security purposes.

 

Loan - the loan made by Lenders to Borrower pursuant to this Agreement and
evidenced by the Notes.

 

Loan Advances — as defined in Section 2.4.2.

 

Loan Documents - this Agreement, the Notes, the Advance Documents, the Other
Agreements, and the Security Documents, all as amended, renewed, modified,
replaced, extended or restated from time to time.

 

Loan Proceeds - all proceeds of the Notes advanced by Lenders.

 

Lock-Box - one or more post office boxes opened by Bank of America, in its
capacity as Lock-Box Bank, with the United States Postal Service pursuant to the
Lock-Box Agreement for the receipt of payments under Collateral Loans and all
other payments with respect to all other Assets of the Borrower.

 

Lock-Box Bank — Bank of America, in its capacity as Lock-Box Bank, under the
Lock-Box Agreement.

 

Lock-Box Agreement — collectively, all agreements with respect to the Lock-Box,
including agreed upon procedures, between or among Bank of America as Lock-Box
Bank, and Borrower and/or Servicer, as such Agreement may hereafter be amended
or supplemented from time to time together with any replacement or substitution
therefor.

 

London Banking Day — a day on which banks in London are open for business and
dealing in offshore dollars.

 

Majority Lenders — means Lenders holding an aggregate Pro Rata Share of the
outstanding principal balance of the Loan in an amount in excess of 66.67% of
the total outstanding principal balance of the Loan; provided that the
outstanding principal balance of the Loan that is held by any Delinquent Lender
shall be excluded for purposes of making a determination of Majority Lenders.

 

Master List — as defined in Section 3.1.8.

 

Maturity — the Maturity Date, or, if the Maturity Date has been extended
pursuant to the provisions of this Loan Agreement, the Extended Maturity Date,
or in any instance, upon acceleration of the Loan, if the Loan has been
accelerated as a result of the occurrence of an Event of Default.

 

Maturity Date - subject to the Borrower’s right to extend the same on the terms
and

 

13

--------------------------------------------------------------------------------


 

conditions set forth in Section 2.2 below, the 31st day of December, 2014, being
the date on which the Notes are due and payable in full.

 

Maximum Legal Rate - on any day, the highest non-usurious rate of interest
permitted by applicable law on such day, computed on the basis of the actual
number of days elapsed over a year of 360 days.

 

Maximum Outstanding Loan Amount- as defined in Section 4.2.1(a).

 

Maximum Loan Amount — as defined in Section 2.1.1.

 

Member — FirstCity Commercial Corporation, a Texas Corporation which is the sole
member of Borrower.

 

Multi-Employer Plans - has the meaning set forth in Section 4001(a)(3) of ERISA.

 

Net Cash Flow - all funds of every type and nature received by Borrower, each
REO Affiliate, the Servicer or any of their respective agents with respect to
the Collateral, including, without limiting the generality of the foregoing: 
(a) all interest, principal and other payments and collections received on or
with respect to the Collateral Loans, (b) all Net Operating Income from REO
Properties, (c) all Net Sales Proceeds from the sales of REO Properties,
Collateral Loans and any other items of Collateral, (d) all Net Insurance and
Condemnation Proceeds (e) all Net Collection Proceeds, and (f) all interest,
dividends and other earnings directly or indirectly paid to Borrower on funds,
accounts and investments of Borrower.  Notwithstanding anything to the contrary
contained in this Agreement, all Net Operating Income from any REO Property with
respect to any calendar month shall not be deemed to be Net Cash Flow which has
been “received by Borrower” until the first to occur of (i) the payment of such
Net Operating Income by the respective Property Manager to Borrower, the REO
Affiliate in question or the Servicer, or (ii) the 15th day of the next
following calendar month.

 

Net Collection Proceeds - with respect to the (i) payment in full of any
Collateral Loan, (ii) the Settlement of any Collateral Loan or (iii) any other
collection on a Collateral Loan (including pursuant to a foreclosure or other
legal proceedings against the Account Debtor in question or any guarantor), all
proceeds received in connection with such payment/collection (whether from the
Account Debtor, a guarantor, pursuant to a foreclosure, or otherwise) less
reasonable and customary costs of collection actually paid by the Borrower to
Unrelated Third Parties.

 

Net Insurance and Condemnation Proceeds - all insurance and condemnation
proceeds paid to Borrower, Servicer or REO Affiliates with respect to the
Collateral (including any of the REO Properties) less reasonable and customary
costs of collection actually paid by Borrower or the REO Affiliate in question
to Unrelated Third Parties.

 

Net Operating Income - with respect to each REO Property, for any period, such

 

14

--------------------------------------------------------------------------------


 

property’s “Gross Income” for such period, minus all “Operating Expenses” paid
during such period and minus all Permitted Lease-Up Expenses paid during such
period.  “Gross Income” is defined as all cash receipts (exclusive of Tenant
Security Deposits) generated by the REO Property in question of whatever kind,
including all rents, reimbursements from tenants for Operating Expenses and
other revenues.  “Operating Expenses” is defined as all reasonable and customary
expenses actually paid during such period which, in accordance with GAAP, would
be classified as operating expenses for a similar type of property, including
utilities, taxes, insurance, repairs and maintenance, janitorial and reasonable
property management fees actually paid by Borrower or the REO Affiliate in
question to Unrelated Third Parties.

 

Net Present Value or NPV — as to each Asset, the net present value of all
reasonably projected future Net Cash Flow from such Asset determined utilizing
the “ASR NPV” discount rate assignments utilized by Borrower in making the
determinations of NPV for each Asset set forth on Exhibit A-1 attached hereto
and incorporated herein by reference; all of which determinations must be
reasonably satisfactory to Agent.  As of the date hereof, the “NPV” or “Net
Present Value” of each Asset is as set forth on Exhibit A attached hereto and
incorporated herein by reference.  On each Calculation Date, Borrower shall
submit to Agent an updated calculation of the Net Present Value of all Assets
then remaining subject to the Security Documents; which updated calculation
shall be determined utilizing the “ASR NPV” discount rate assignments then
utilized by Borrower in making such determination and approved by Agent.  Each
such re-calculated Net Present Value will be subject to Agent’s reasonable
approval.

 

Net Sales Proceeds - with respect to the sale or conveyance of any REO Property,
Collateral Loan, or other Collateral, the gross proceeds of such sale minus
reasonable and customary broker’s commissions and other closing costs of the
sale actually paid by the Borrower or the REO Affiliate in question to Unrelated
Third Parties.

 

New BOS Loan — a new amended and restated loan by BOS in the amount of
approximately $104,000,000 with FirstCity Commercial Corporation, as the
borrower, which is a restructure of the remaining balance of the Existing BOS
Loans.

 

New BOS Loan Documents — those certain agreements, including the New FHP — BOS
Subordinated Guaranty and the BOS Security Documents, which are listed on
Exhibit B hereto.

 

New FHP — BOS Subordinated Guaranty — that certain guaranty of the New BOS Loan
by Borrower which is fully subordinated to the Obligations.

 

New BOS Security Documents — those certain documents securing Borrower’s
obligations under the New FHP — BOS Subordinated Guaranty which are listed on
Exhibit B hereto.

 

Non-U.S. Lender - as defined in Section 12.1.9.

 

15

--------------------------------------------------------------------------------


 

Note — any individual promissory note of Borrower payable to the order of Agent,
as agent for the Lenders or to a Lender and evidencing all or a portion of the
Loan, and Notes means all of the Notes, collectively; together with any
renewals, extensions or modifications thereof and substitutions therefor,
including, without limitation, that certain $50,000,000.00 Promissory Note of
even date herewith.  To the extent that at any time there is only one Note in
effect, all references in this Agreement to the “Notes” shall be deemed to refer
to such single Note.

 

Notice of Borrowing - as defined in Section 2.4.1.

 

Obligations - all liabilities and obligations of Borrower to Lenders and/or
Agent under and with respect to the Loan, the Notes, this Agreement, and the
other Loan Documents, and all renewals, increases, extensions, modifications,
rearrangements or restatements thereof, and all other advances, debts,
liabilities, obligations, covenants and duties owing, arising, due or payable
from Borrower to Lenders and/or to Agent of any kind or nature, present or
future, whether or not evidenced by any note, guaranty or other instrument,
arising under or with respect to this Agreement or any of the other Loan
Documents, whether direct or indirect, absolute or contingent, primary or
secondary, due or to become due, now existing or hereafter arising.  The term
includes, without limitation, all principal, interest, charges, expenses, fees,
attorneys fees and any other sums chargeable to Borrower under any of the Loan
Documents.

 

Operating Account — a non-interest-bearing checking account established by
Borrower with Agent, as Depository Bank, which account shall be (a) maintained
in accordance with Section 5.4.4(b) of this Agreement and (b) pledged and
assigned to Agent as additional security for the payment, performance and
observance of the Obligations.

 

Operating Reserve — as defined in Section 5.4.4.

 

Operating Reserve Limit — as defined in Section 5.4.4.

 

Operating Reserve Report — as defined in Section 5.4.4.

 

Other Agreements - any and all agreements, instruments and documents (other than
this Agreement, the Note, and the Security Documents), heretofore, now or
hereafter executed by Borrower and/or delivered to Agent and/or Lenders with
respect to the transactions contemplated by this Agreement (including, without
limitation, the Services Agreement), together with related documentation, all as
amended, renewed, modified, extended or restated from time to time.

 

Owner Collection Account —  a non-interest-bearing account to be established and
maintained by Borrower with Bank of America, in its capacity as Depository Bank;
into which all payments received by the Lock-Box will be deposited.  The Owner
Collection Account shall be governed by this Agreement and the AAC Agreement and
pledged and

 

16

--------------------------------------------------------------------------------


 

assigned to Agent as additional security for the payment, performance and
observance of the Obligations.

 

Participation Agreement - a Participation Agreement pursuant to which Borrower
owns a Participation Interest in a loan.

 

Participation Interest - the interest of Borrower in a loan evidenced by a
Participation Agreement where Borrower is not the “lead” lender with respect to
such loan.

 

Performing Net Cash Flow — for any Calculation Period, all interest payments and
all regularly scheduled principal payments that were received by Borrower during
such Calculation Period with respect to Assets that have a payment record (for
at least the six (6) consecutive months prior to the last day of the Calculation
Period in question) of paying within thirty (30) days after the scheduled
payment date.

 

Permitted Lease-Up Expenses - all Lease-Up Expenses with respect to any REO
Property which do not exceed, in the aggregate and on a cumulative basis, the
lesser of (i) $100,000 or (ii) ten percent (10%) of the Allocated Loan Amount of
the REO Property in question, or such other limit as may be agreed to in writing
by Agent.

 

Permitted Liens - (i) Liens at any time granted in favor of Agent and/or
Lenders; (ii) Liens on REO Properties at any time granted in favor of Borrower
(with the consent of Agent) with respect to which Assignments have been
delivered to Agent; (iii) Liens for taxes (excluding any Lien imposed pursuant
to any of the provisions of ERISA); provided, however, that all taxes or
assessments that are a Lien on any REO Property or any real property securing a
Collateral Loan shall be paid by Borrower before any scheduled tax sale or any
action to foreclose such Lien;  (iv) Liens securing the claims or demands of
materialmen, mechanics, carriers, warehousemen, landlords and other like Persons
for labor, materials, supplies or rentals incurred in the ordinary course of
Borrower’s business, but only if such Liens are in all respects junior and
subordinate to the Liens in favor of Agent and to all advances at any time to be
made by Lenders; (v) Liens resulting from deposits made in the ordinary course
of business in connection with workmen’s compensation, unemployment insurance,
social security and other like laws; (vi) attachment, judgment and other similar
non-tax Liens arising in connection with court proceedings, but only if and for
so long as (a) such Liens are in all respects junior and subordinate to the
Liens in favor of Agent and to all advances at any time to be made by Lenders or
(b) the execution or other enforcement of such Liens is and continues to be
effectively stayed and bonded on appeal in a manner satisfactory to Agent for
the full amount thereof, and in either case (i.e., either (a) or (b)) the
validity and amount of the claims secured thereby are being actively contested
in good faith and by appropriate lawful proceedings, and such Liens do not, in
the aggregate, materially detract from the value of the Collateral or materially
impair the use thereof in the operation of Borrower’s business;
(vii) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, provided that such restrictions do not
impair the use of such property for the uses intended, and none of

 

17

--------------------------------------------------------------------------------


 

which restrictions are violated by existing or proposed structures or land use;
(viii) such other Liens as the Majority Lenders may hereafter approve in writing
and (ix) all Permitted Prior Liens; and (x) the subordinated liens in the Assets
granted to BOS pursuant to the New BOS Security Documents to secure the New FHP
— BOS Subordinated Guaranty.

 

Permitted Prior Liens - Liens and encumbrances upon any asset securing payment
of a Collateral Loan which have priority (are senior and superior) to the Lien
of the mortgage or deed of trust or security interest securing such Collateral
Loan and which are existing on the date the Collateral Loan is purchased by
Borrower or granted to Borrower by an REO Affiliate, as the case may be,
provided such prior Liens are disclosed to Agent by Borrower in writing prior to
the Closing Date.

 

Person - an individual, limited liability company, partnership, corporation,
joint stock company, trust or unincorporated organization, or a governmental
agency or political subdivision thereof.

 

Plan - an employee benefit plan now or hereafter maintained for employees of
Borrower that is covered by Title IV of ERISA.

 

Pledge Agreement — singly and collectively, as to each REO Affiliate, a Pledge
and Security Agreement from Borrower and/or all other REO Affiliate Owners, as
the holders of 100% of the ownership interests in the REO Affiliate in question
(except as to FH Arizona Properties LLC, in which case the pledged ownership
interest shall be 51.675%) to Agent for the benefit of Lenders whereby such
ownership interests are pledged to Agent and Agent is granted a security
interest in all of such ownership interests in the REO Affiliate in question. 
Each such Pledge Agreement shall be in form and substance satisfactory to Agent.

 

Pledged Loan Documents - as defined in the definition of Collateral under this
Agreement.

 

Pledged Notes - as defined in the definition of Collateral under this Agreement.

 

Pledged Security Documents - as defined in the definition of Collateral under
this Agreement.

 

P.M. - a time from and including twelve o’clock noon to and excluding twelve
o’clock midnight on any day using Providence, Rhode Island time.

 

Power of Attorney - an irrevocable Power of Attorney to be delivered by Borrower
to Agent on the Closing Date, as more specifically defined in Section 13.1 of
this Agreement.

 

Prepaid Principal — as defined in Section 4.2.4.

 

18

--------------------------------------------------------------------------------


 

Prime Rate - means, on any day, the rate of interest per annum then most
recently established by Agent as its “prime rate”, it being understood and
agreed that such rate is set by Agent as a general reference rate of interest,
taking into account such factors as Agent may deem appropriate, that it is not
necessarily the lowest or best rate actually charged to any customer or a
favored rate, that it may not correspond with future increases or decreases in
interest rates charged by other lenders or market rates in general, that Agent
may make various business or other loans at rates of interest having no
relationship to such rate.  As to any Prime Rate Loan, each time the Prime Rate
changes, the per annum rate of interest on such Prime Rate Loan shall change
immediately and contemporaneously with such change in the Prime Rate.  If Agent
(including any successor Agent) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

 

Prime Rate Loan - any Loan Proceeds bearing interest at Effective Prime.

 

Principal Debt — the aggregate unpaid principal balance of the Loan at the time
in question.

 

Principal Reduction Payments - as determined on any date, the total amount of
principal payments that have been paid to and applied by Lenders in reduction of
the outstanding principal balance of the Loan as of such date.

 

Prohibited Transaction - any transaction set forth in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986.

 

Property Manager - an independent management firm which has been retained by
Servicer or by an REO Affiliate to manage an REO Property.

 

Property Management Agreement - as to each REO Property, an agreement between
Servicer or the respective REO Affiliate and the respective Property Manager
which contains provisions whereby such Property Manager agrees (i) to collect
all Gross Income with respect to such REO Property, (ii) to pay when due all
Operating Expenses (exclusive of taxes) with respect to such REO Property,
(iii) by not later than fifteen (15) days after the end of each calendar month,
to pay to Servicer or such REO Affiliate all Net Operating Income from such REO
Property with respect to the calendar month in question, (iv) to render such
other services as may be agreed upon by Servicer or such REO Affiliate and such
Property Manager and (v) that such Property Management Agreement may be
terminated by Agent upon the occurrence of an Event of Default hereunder and,
upon such termination and upon Agent’s written request, to deliver to Agent all
funds, books, records, leases and other documents in such Property Manager’s
possession with respect to the REO Property in question.

 

19

--------------------------------------------------------------------------------


 

Pro Rata Share - the percentage interest in the Loan owned by each Lender, as
more particularly defined in Section 11.2 of this Agreement.

 

Protective Advance - an advance of funds by Borrower (from funds provided to
Borrower by Borrower’s Member and not from the Collateral or proceeds thereof),
to pay (i) an expense which in the reasonable determination of Borrower is
necessary to preserve and protect any REO Property or any asset securing payment
of a Collateral Loan; such expenses include, but are not limited to, ad valorem
taxes, environmental assessments or inspections, environmental remediation
expenses (not to exceed $25,000 for any single Asset) and insurance expenses and
(ii) Permitted Lease-Up Expenses; which Protective Advances, as to each Asset,
may not exceed, in the aggregate on a cumulative basis, an amount equal to
(i) the lesser of $100,000 or ten percent (10%) of the Allocated Loan Amount of
the Asset in question, or as otherwise may be approved by Agent in writing plus
(ii) Permitted Lease-Up Expenses with respect to the Asset in question.

 

Real Estate Loan - each loan owned by Borrower which is secured by Liens (e.g. a
deed of trust, mortgage, etc.) on real estate.

 

RCRA - the Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sections
6901, et seq.), as amended from time to time.

 

Register - as defined in Section 12.1.3.

 

Regulation D - as defined in Section 4.4.1.

 

Release Price - as defined in Section 6.5.2.

 

Release Request — as defined in Section 6.5.3.

 

Released Asset - as defined in Section 6.5.1.

 

REO Affiliate — (a) FH Properties, LLC, a Texas limited liability company,
(b) FH Arizona Properties, LLC, an Arizona limited liability company of which FH
Properties, LLC. owns 51.675% and the remainder of the membership interests are
owned by California Bank and Trust, and (c) any other entities which are 100%
owned, directly or indirectly, by Borrower and of which all ownership interests
of Borrower and its Affiliates have been pledged to Agent pursuant to a Pledge
Agreement.

 

REO Affiliate Owner — the Borrower, any Bankruptcy Remote Entity owned by
Borrower and formed to serve as the general partner of any REO Affiliate and any
other Affiliate, which own all of the voting stock, partnership interests or
limited liability company membership interests of an REO Affiliate, owned by
Affiliates of Borrower.  California Bank and Trust is not an REO Affiliate Owner
for any purpose of this Agreement.

 

20

--------------------------------------------------------------------------------


 

REO Note - as to each REO Property (other than the REO Property owned by FH
Arizona Properties, LLC, an Arizona limited liability company), (a) a demand
promissory note which has been executed prior to the date hereof by an REO
Affiliate and which is payable to the order of Borrower (or to Borrower’s
predecessor in interest), or (b) as to any REO Notes executed after the date
hereof, a demand promissory note which (i) is in form and substance satisfactory
to Agent (ii) is executed and delivered to Borrower by the REO Affiliate in
question which owns the REO Property in question, (iii) is in an amount equal to
not less than ninety-six percent (96%) of the then “NPV” of the REO Property in
question (as set forth on Exhibit A attached hereto, as amended pursuant to the
most recent report from Servicer received and approved by Agent), (iv) bears
interest at Effective Prime with a provision whereby such interest rate shall
increase to the Default Rate upon the occurrence of a default thereunder, (v) 
requires a monthly  payment in an amount equal to all Net Operating Income
received by such REO Affiliate with respect to each calendar month and
(vi) contains provisions whereby the occurrence of an Event of Default hereunder
shall constitute an event of default under such REO Note.

 

REO Property - any real property, or any interest therein, now or hereafter
legally or beneficially owned by Borrower or by an REO Affiliate related to an
Asset now or hereafter legally or beneficially owned or acquired by Borrower or
an REO Affiliate including, without limitation, any real property which has been
or is foreclosed upon by Borrower or by an REO Affiliate or their respective
predecessors in interest or which was conveyed to Borrower or to an REO
Affiliate by a deed in lieu of foreclosure; which REO Property shall in all
respects be deemed to be proceeds of the Collateral.

 

REO Security Documents - those certain mortgages or deeds of trust, assignments
of leases and rents, security agreements and appropriate UCC financing
statements, all in form and substance satisfactory to Agent, as required by
Agent in its sole discretion for each REO Property (other than the REO Property
owned by FH Arizona Properties, LLC, an Arizona limited liability company), to
be executed by REO Affiliate(s) in favor of Borrower and pursuant to the terms
of which, as security for the applicable REO Note (and, at Agent’s option, the
Notes), there shall be (a) granted and conveyed to Borrower Liens upon each such
REO Property (including, all personal property associated therewith) owned by
REO Affiliate(s) from time to time as is described therein and (b) assigned to
Borrower all leases and rents with respect thereto; as the same may be amended,
renewed, modified, extended or restated from time to time with the consent of
Agent.

 

REO Tax Escrow Payments - All payments made by REO Affiliates to Borrower for a
specified purpose (such as real estate tax payments, insurance premiums, etc.)
other than payments of principal, interest, fees and other amounts owed to
Borrower with respect to the Loan evidenced the respective REO Note.

 

Reportable Event - any of the events set forth in Section 4043(b) of ERISA.

 

Required Owner Collection Account Amount — as defined in Section 6.5.1.

 

21

--------------------------------------------------------------------------------


 

Required Principal Payment Date — as defined in Section 4.2.1.

 

Responsible Officer - for each entity which is required to provide reports
hereunder, the chief executive officer, chief financial officer or other vice
president designated in writing to Agent as a “Responsible Officer”.

 

Security Agreement - that certain Security Agreement and Assignment of Rights of
even date herewith from Borrower to Agent for the benefit of Lenders whereby
Borrower grants Agent a security interest in the Collateral; together with any
modifications thereof, additions thereto and substitutions therefor.

 

Security Documents - The following documents:  the (i) Security Agreement,
(ii) Assignments, (iii) Custodial Agreement, (iv) AAC Agreement, (v) Servicer
Indemnity Agreement,  (vi) UCC-1 Financing Statements; (vi) Pledge Agreement and
(vii) all other agreements and documents executed by Borrower, Servicer or any
other party now or at any time hereafter securing the whole or any part of the
Obligations, as amended, renewed, modified, extended or restated from time to
time.

 

Servicer — FirstCity Servicing Corporation, a Texas corporation or any
replacement servicer designated by Borrower and approved in writing by Majority
Lenders.  All references to Servicer shall be deemed to refer to each of such
parties, all of such parties and any of such parties.

 

Servicer Indemnity Agreement - that certain Servicer Indemnity Agreement from
Servicer to Agent and Lenders of even date herewith.

 

Services Agreement - that certain Services Agreement of even date herewith
between Servicer and Borrower or any replacement to such agreement which is
entered into by Borrower with a replacement servicer and which is approved in
writing by Majority Lenders.

 

Settlement - with respect to any Collateral Loan, the satisfaction of Borrower’s
claims against the respective Account Debtor in connection with such Collateral
Loan, whether pursuant to a full or discounted repayment.

 

Six Month Cash Reserve Amount — as defined in Section 10.1.1.

 

Subordination Agreement — that certain subordination agreement, which shall be
in form and substance acceptable to Agent, among BOS, Borrower and its sole
Member, FirstCity Commercial Corp., and Agent, providing for the complete
subordination of all liens in the Assets securing the New BOS Loan to the liens
in the Assets and other Collateral granted by Borrower to Agent and Lenders and
pursuant to which all rights and remedies of BOS under the New FHP — BOS
Subordinated Guaranty and the New BOS Security Documents will be in all respects
subject and subordinate to the Lender’s Security Documents and the other Lender
Loan

 

22

--------------------------------------------------------------------------------


 

Documents.

 

Substitute Note(s) - as defined in Section 8.1.30.

 

Substituted Lender - as defined in Exhibit F.

 

Substitution Agreement - as defined in Section 12.1.1.

 

Tax Escrow Account - an account established by Servicer with Agent as Depository
Bank, into which Tax Escrow Payments are to be deposited.

 

Tax Escrow Payments - all payments made by Account Debtors (including REO
Affiliates ) for a specified purpose (such as real estate tax payments,
insurance payments, etc.) other than payments of principal, interest, fees and
other amounts owed to Borrower with respect to the Collateral Loans and all Net
Insurance and Condemnation Proceeds received by Borrower which are not available
to be applied to the outstanding balance under the Collateral Loan in question
but, rather, are required by the Collateral Loan Documents in question to be
used for purposes of repairing or rebuilding of the real property in question.

 

Tenant Security Deposit — all security deposits paid to Servicer or Property
Managers by tenants of space in one of the REO Properties.

 

Term — the period commencing on the Closing Date and ending on the Maturity
Date, or, if the Maturity Date has been extended pursuant to the provisions of
this Agreement, the Extended Maturity Date.

 

Title Certificate - (i) as to any REO Property, a Certificate issued by the
Title Company to Agent (a) showing title to the REO Property in question to be
vested in the applicable REO Affiliate, (b) reflecting the recording of the
respective REO Security Documents thereon, (c) to the extent recorded,
reflecting the recording of the Assignment of such REO Security Documents to
Agent, (d) showing no Liens or encumbrances except the Permitted Prior Liens and
(e) being in all respects otherwise reasonably satisfactory to Agent; and
(ii) as to each parcel of real property securing a Collateral Loan, a
Certificate issued by the Title Company to Agent (a) reflecting the recording of
the respective mortgage or deed of trust which secures such Collateral Loan,
(b) reflecting the assignment of such mortgage or deed of trust to Borrower,
(c) reflecting, to the extent recorded, the recording of the Assignment thereof
to Agent (d), showing no Liens or encumbrances except the Permitted Liens and
(e) being in all respects otherwise reasonably satisfactory to Agent.

 

Title Company - such title insurance company(s) as are reasonably satisfactory
to Agent.

 

Title Insurance Policy - (i) as to any REO Property, an ALTA (or ALTEX)
Standard-Form Mortgagee Title Insurance Policy issued by the Title Company
(a) naming

 

23

--------------------------------------------------------------------------------


 

Borrower as the “Insured” and, when and if the respective Assignment to Agent is
recorded, also naming Agent as the “Insured”, (b) showing title to the REO
Property in question to be vested in the applicable REO Affiliate,
(c) reflecting the recording of the respective REO Security Documents thereon,
(d) reflecting, to the extent recorded, the recording of the Assignment of such
REO Security Documents to Agent, (e) showing no Liens or encumbrances except
Permitted Prior Liens and (f) being in all respects otherwise reasonably
satisfactory to Agent; and (ii) as to each parcel of real property securing a
Collateral Loan, an ALTA (or ALTEX) Standard Form Mortgagee Title Insurance
Policy issued by the Title Company (a) naming Borrower as the “Insured” and,
when and if the respective Assignment to Agent is recorded, also naming Agent as
the “Insured”, (b)  reflecting the recording of the respective mortgage or deed
of trust which secures such Collateral Loan and the assignment of such mortgage
or deed of trust to Borrower, (c) reflecting, to the extent recorded, the
recording of the Assignment thereof to Agent, (d) showing no Liens or
encumbrances except the Permitted Liens and (e) being in all respects otherwise
reasonably satisfactory to Agent.

 

Twelve Month Cash Reserve Amount — as defined in Section 10.1.1.

 

UCC-1 Financing Statements - UCC-1 Financing Statements showing Borrower, and
the REO Affiliate Owners, as applicable, as “Debtor” and Agent as “Secured
Party”, and listing all of the Collateral; each of which UCC-1 Financing
Statements shall be in form and substance satisfactory to Agent.

 

UCC Filing Offices - each of the following filing offices with which UCC-1
Financing Statements are to be filed:

 

(i)                                                      Texas Secretary of
State; and

 

(ii)                                                   All filing offices
required in connection with any REO Security Documents or any Pledge Agreement.

 

Unrelated Third Party - any Person who or which is not an Affiliate of Borrower,
of any REO Affiliate, of any Member, of any REO Affiliate Owner, or of Servicer.

 

1.2                                  Accounting and Other Terms.  All accounting
terms not specifically defined herein shall be construed in accordance with GAAP
consistent with that applied in preparation of the financial statements referred
to in Section 8.1.10, and all financial data pursuant to the Agreement shall be
prepared in accordance with such principles.  All other terms contained in this
Agreement shall have, when the context so indicates, the meanings provided for
by the Code to the extent the same are used or defined therein.

 

1.3                                  Certain Matters of Construction.  The terms
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronoun used shall be deemed to cover all genders.  The
section titles, table of contents and list of exhibits

 

24

--------------------------------------------------------------------------------


 

appear as a matter of convenience only and shall not affect the interpretation
of this Agreement.  All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references to any instruments or agreements, including, without limitation,
references to any of the Loan Documents, shall include any and all modifications
or amendments thereto and any and all extensions or renewals thereof.

 

SECTION 2.  CREDIT FACILITY

 

2.1                                  The Loan

 

2.1.1                         Commitment of Lenders.  Notwithstanding the fact
that the principal amount of the Note is $50,000,000.00, subject to the terms
and conditions of this Agreement and the other Loan Documents, Lenders severally
agree to make advances of their respective Pro Rata Shares of the proceeds of
the Loan to Borrower in an aggregate maximum amount (the “Maximum Loan Amount”)
equal to the lesser of (a) an amount that would result in a Debt Service
Coverage Ratio greater than or equal to 1.4:1 or (b) an amount that would result
in a LTV Ratio of not more than 60% or (c) $50,000,000.00; which Maximum Loan
Amount shall be the maximum aggregate amount of the proceeds of the Loan which
Lenders shall be obligated to advance.  The proceeds of the Loan shall be used
solely to (a) refinance the Assets and (b) pay costs incurred by Borrower in
connection with the closing of the Loan.

 

Any Loan Proceeds that are repaid shall not be readvanced and the amount of the
Commitment shall be reduced by the amount of any such payments.

 

2.1.2                         The Loan to Constitute One Obligation.  The Loan
shall constitute one general obligation of Borrower to Lenders, and shall be
secured by Agent’s security interests in and Liens upon all of the Collateral,
and by all other security interests and Liens heretofore, now or at any time or
times hereafter granted by Borrower to Agent and/or Lenders.  Lenders shall
enter the Loan and all advances made by Lenders thereunder as debits to loan
accounts established on the books of Lenders and shall also record in such loan
accounts all payments made by Borrower on any Obligations and all proceeds of
Collateral which are finally paid to Lenders, and may record therein, in
accordance with customary accounting practice, all charges and expenses properly
chargeable to Borrower and any other Obligation.  Absent manifest error, each
Lender’s books and records with respect to the loan account shall be conclusive
and binding evidence of the outstanding amount of the Obligations and such books
and records may be admitted in evidence in any proceeding to enforce the Agent’s
and Lenders’ rights with respect to the Obligations.

 

25

--------------------------------------------------------------------------------


 

2.2                                  Term of Loan; Extension Right. The Loan
shall be for a term (the “Initial Term”) commencing on the date hereof and
ending on the Maturity Date.  The Initial Term may be extended for an “Extended
Term” ending on the 31st day of December, 2015 (the “Extended Maturity Date”)
upon satisfaction of the conditions set forth in Section 2.3

 

2.3                                                            Conditions to
Extending Loan.  Subject to the satisfaction of each of the following
conditions, Borrower, at its option, may elect to extend the Maturity Date of
the Loan until the Extended Maturity Date:

 

2.3.1                                                                Notice From
Borrower.  Borrower shall have given Agent written notice (an “Extension
Notice”) of Borrower’s request to exercise its extension right at least ninety
(90) days, but not more than one hundred twenty (120) days, before the Maturity
Date;

 

2.3.2                                                               No Default. 
No Default shall exist;

 

2.3.3                                                                Debt
Service Coverage Ratio.  The Debt Service Coverage Ratio as of September 30,
2014 shall be greater than 1.5:1;

 

2.3.4                                                                Minimum
Required Principal Reduction.  Borrower shall have made principal repayments on
the Loan during the Initial Term in an amount that is sufficient to reduce the
outstanding principal balance of the Loan to less than Ten Million and no/100
Dollars ($10,000,000.00);

 

2.3.5                                                                Conditions
Satisfied.  All of the conditions set forth in Section 3 of this Agreement, to
the extent applicable, shall continue to be satisfied;

 

2.3.6                                                                Extension
Fee.  An extension fee in an amount equal to one quarter of one percent (.25%)
of the then outstanding Loan Proceeds (the “Extension Fee”) shall have been paid
to the Agent, for the pro rata account of each Lender, at least five
(5) Business Days prior to the Maturity Date;

 

2.3.7                                                                Additional
Documents.  Borrower shall have executed and/or delivered to Agent and Lenders
such agreements and documents as Agent or the Majority Lenders may reasonably
require incident to the extension; and

 

2.3.8                                                                Before End
of Initial Term.  Each of the foregoing conditions shall be satisfied on the
date of receipt of Borrower’s notice under Section 2.3.1, (other than the
condition described in Section 2.3.6, which shall be required to be satisfied
five (5) Business Days prior to the Maturity Date) and on the Maturity Date.

 

If all of the conditions to extension have been satisfied, other than payment of
the Extension Fee, Agent shall so notify Borrower and, upon Agent’s receipt of
the Extension Fee for the pro rata account of Lenders not later than five
(5) Business Days prior to the Maturity Date, so long as no Default exists, the
Loan Term shall be extended

 

26

--------------------------------------------------------------------------------


 

until the Extended Maturity Date.

 

2.4                                  Manner of Borrowing.

 

2.4.1                                                                Request for
Loan. In connection with the closing of the Loan, Borrower shall give Agent
written notice (a “Notice of Borrowing”) specifying (a) the amount of Loan
Proceeds which Borrower is requesting be advanced, (b) the requested borrowing
date, and (c) if Borrower requests Lenders to wire all or a portion of such Loan
Proceeds (whether to Borrower or to a third party), the relevant wiring
instructions.  Such Notice of Borrowing shall be (a) accompanied by an
appropriate Compliance Certificate, and (b) irrevocable and binding on Borrower.

 

2.4.2                                                             Advance of
Loan Proceeds.  Each Lender shall severally, subject to compliance with all of
the other terms, conditions and provisions of this Agreement, make a
disbursement of its respective Pro Rata Share of the Loan Proceeds (“Loan
Advances”) entirely at closing.

 

2.4.3                                                           Delivery of
Advance Documents.  On or before the Closing Date, Borrower shall execute and
deliver or cause to be executed and delivered, or cause to be delivered all of
the “Documentation” described in Section 3 of this Agreement and Borrower shall
also execute and deliver or cause to be executed and delivered or cause to be
delivered to Agent such other documents and statements as Agent deems advisable
(collectively, the “Advance Documents”).

 

2.4.4                                                           Funding.  If,
and only if, Borrower satisfies all the conditions set forth in Section 3 of
this Agreement, Lenders shall make available their respective Pro Rata Shares of
the requested Loan Proceeds to or on behalf of Borrower.

 

SECTION 3.  CONDITIONS PRECEDENT AND CONDITIONS SUBSEQUENT

 

3.1                                  Conditions Precedent.  Notwithstanding any
other provision of this Agreement or any of the other Loan Documents, and
without affecting in any manner the rights of Agent and/or Lenders under the
other sections of this Agreement, it is understood and agreed that Lenders shall
be under no obligation to advance the Loan Proceeds, as contemplated under this
Agreement, unless and until Agent shall have received each of the following
documents and each of the following conditions has been and continues to be
satisfied, all in form and substance satisfactory to Agent and its counsel:

 

3.1.1  Loan Documents.  This Agreement and the other Loan Documents (including
all of the Other Agreements), duly executed and delivered by the parties
thereto.

 

3.1.2  Perfection of Personal Property Liens.  With regard to all Collateral
comprised of personal property, current lien searches from each of the UCC
Filing

 

27

--------------------------------------------------------------------------------


 

Offices in each case evidencing that the respective UCC-1 Financing Statement
has been filed and constitutes valid and perfected, first priority, security
interests in the Collateral, subject only to (i) Permitted Prior Liens with
respect to security interests in assets securing payment of a Collateral Loan;
and (ii) the liens created pursuant to the New BOS Security Documents securing
Borrower’s obligations under the New FHP — BOS Subordinated Guaranty, all of
which liens shall be subordinated pursuant to the Subordination Agreement in
connection with the advance of the Loan Proceeds.

 

3.1.3   Delivery of Pledged Notes and Allonges.

 

(a)  Except for the Pledged Notes evidencing Collateral Loans having an ERC of
zero that are described on the schedule which is attached hereto as Exhibit K
and incorporated herein ( the “Excluded Pledged Notes”), custody of which
Excluded Pledged Notes shall be retained by the Servicer subject to the terms of
Section 8.1.29 below, receipt by Custodian of one hundred percent (100%),
measured both in number and in dollar amount, of the original Pledged Notes (or,
as to each such Pledged Note which has been lost, an original Affidavit of Lost
Note attached to which is a copy of such lost Pledged Note), each of which notes
shall have been duly endorsed thereon or on an allonge attached thereto (by a
complete chain of endorsements from the original holder thereof) to Borrower..

 

(b)  With respect to each Pledged Note (excluding the Excluded Pledged Notes),
receipt by Agent of one (1) original allonge executed by Borrower endorsing each
such Pledged Note to Agent, or, at Agent’s option, endorsing each such Pledged
Note in blank.

 

(c)  Notwithstanding the foregoing, in the case of any Excluded Pledged Note
which was executed by a maker in conjunction with a transaction that includes
another Pledged Note which is not an Excluded Pledged Note, each such Excluded
Pledged Note shall be delivered to Custodian together with its associated
Pledged Note which is not an Excluded Pledged Note.

 

3.1.4  Organizational Documents.

 

(a)  As applicable, a copy of the Certificate of Formation, partnership
agreement, operating agreements and articles of formation of Borrower, and each
REO Affiliate, and the Articles/Certificate of Incorporation of the Servicer,
and any amendments thereto, and all certified to as of the Closing Date by the
Borrower and by the REO Affiliate Owners and the Servicer; and;

 

(b)  Appropriate partnership, limited liability company and corporate
resolutions, as applicable, on behalf of the Member of Borrower and each REO
Affiliate and the Servicer; and

 

(c)  Certificates of existence/subsistence and/or good standing from the
Secretary of State of Texas, relating to the continuing existence of Borrower,
the

 

28

--------------------------------------------------------------------------------


 

Member, the Servicer and each REO Affiliate.

 

3.1.5  Legal Opinions. Agent shall have received and approved legal opinion
letters from counsel representing Borrower, Servicer and each REO Affiliate 
which meet Agent’s legal opinion requirements.

 

3.1.6  Other Documents.  Such other documents, instruments and agreements as
Agent or Lenders shall reasonably request in connection with the transaction
contemplated hereby, including, without limitation, a Power of Attorney and such
other documents, instruments and agreements as Agent or Lenders reasonably
determine are necessary at any time to perfect any of their security interests
in the Collateral.

 

3.1.7  Information Concerning the Collateral Loan Pool.  Any and all information
and documentation Agent or Lenders deem necessary to conduct Lenders’ analysis
of the Collateral Loan Pool.

 

3.1.8  Collateral Loan Documents.

 

(a)  Evidence satisfactory to Agent that all Collateral Loan Documents not
previously owned by Borrower (excluding, however, those related to the Excluded
Pledged Notes) have been assigned to Borrower and that assignments have been
recorded with the applicable land records evidencing each such assignment;

 

(b) Evidence satisfactory to Agent that (i) the Custodian has received one
hundred percent (100%) of Asset Files excluding, however, the Asset Files for
the Excluded Pledged Notes, and (ii) Agent has received one (1) set of originals
of all Assignments; and

 

(c) As to all Collateral Loans (except for those Collateral Loans which are
evidenced by Excluded Pledged Notes), Borrower shall deliver to Agent (i) a
“master” listing of all Collateral Loan Documents and noting whether each
Collateral Loan Document is an original or a photocopy (the “Master List”);
which Master List shall have been certified to as being accurate and complete by
the Servicer, and (ii) an electronic file containing copies of all Collateral
Loan Documents as set forth on the Master List, including copies of the Asset
Files delivered to the Custodian.

 

3.1.9   Bank of Scotland Documents. Agent shall have received evidence
satisfactory to Agent that the liens securing the Existing BOS Loans have been
released and Agent, Borrower and BOS  shall have entered into the Subordination
Agreement.

 

3.1.10   Other Conditions.  The following other conditions have been and shall
continue to be satisfied:

 

(a)  Defaults.  No Default or Event of Default shall exist hereunder or under
the Services Agreement;

 

29

--------------------------------------------------------------------------------


 

(b)  Material Adverse Changes.  Since formation of Borrower, there shall not
have occurred any material adverse change in the business, financial condition
or results of operations of Borrower, or the existence or value of any
Collateral, or any event, condition or state of facts which would reasonably be
expected materially and adversely to affect the business, financial condition or
results of operations of Borrower;

 

(c)  Proceedings, Etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby or which,
in Agent’s judgment, would make it inadvisable to consummate the transactions
contemplated by this Agreement or any of the other Loan Documents;

 

(d)  Payment of Commitment Fee and Lender’s Transaction Costs.  Borrower shall
have paid (i) the Commitment Fee described in Section 4.7 below, and (ii) all of
Lenders’ Transaction Costs;

 

(e)  Representations and Warranties.  All representations and warranties made to
Agent or Lenders by Borrower or the Member in connection with the application
for, processing of and closing of the Loan shall be true and correct as if made
on the Closing Date.

 

3.2                                  Conditions Subsequent.  In addition to the
Conditions Precedent to funding set forth in Section 3.1 above, Agent shall have
received the following within the time periods listed below:

 

3.2.1   Perfection of Real Property Liens.  With regard to Collateral comprised
of real property (including Collateral Loans secured by real property)  Title
Certificates or Title Insurance Policies in accordance with Section 8.1.20
hereof;

 

3.2.2  Collateral Loan Documents.

 

(a)  Within fifteen (15) days after Borrower’s receipt of same, the originals of
all Assignments which have been recorded with the appropriate records of land
evidence pursuant to Section 8.1.20 below;

 

(b) Within fifteen (15) days after Borrower’s receipt of same, a copy of a
receipt or acknowledgement by the Custodian confirming that it has received the
original REO Notes that are identified in such receipt or acknowledgement; it
being agreed that, subject to Section 6.2(b), all REO Security Documents will be
recorded with the appropriate recording offices pursuant to Section 8.1.20 below
and Borrower shall provide evidence to Agent and  Custodian of said recordation
promptly after their return from the appropriate recording offices; and

 

30

--------------------------------------------------------------------------------


 

(c) Within fifteen (15) days after Agent’s request, originals of such Collateral
Loan Documents as Agent, in its discretion, may from time to time request.

 

3.3                                  Additional Conditions Subsequent.  Attached
hereto as Exhibit I is a listing of additional items to be delivered to Agent
and additional conditions to be satisfied by Borrower subsequent to the Closing
Date (the “Additional Conditions Subsequent”).  Within the respective time
periods set forth on such Exhibit I, Agent shall have received all items set
forth thereon and Borrower shall have satisfied all Additional Conditions
Subsequent set forth thereon.

 

SECTION 4.  INTEREST, PRINCIPAL REPAYMENT AND FEES .

 

4.1                                  Interest

 

4.1.1                                                                Contract
Rate(s).

 

(a)                                  The unpaid principal balance of the Loan
from time to time outstanding shall bear interest at the Contract Rate
calculated on a daily basis (computed on the actual number of days elapsed over
a year of 360 days) from the date of advance to Maturity, at the Contract Rate.

 

(b)                                                    For so long as the LIBOR
Rate is available pursuant to the terms of this Agreement, the Contract Rate
shall be the LIBOR Rate.  During any period that the LIBOR Rate is unavailable
pursuant to the terms of this Agreement, the Contract Rate shall be Effective
Prime or the Default Rate (as the case may be).  Except in cases covered by this
Section 4.1.1(b) and Section 4.6, Borrower shall have no right to elect to have
Effective Prime apply to all or any portion of the outstanding Loan Proceeds.

 

(c)                                  As to any Loan Proceeds with respect to
which the Contract Rate is the LIBOR Rate, the LIBOR Rate shall be increased or
decreased, as the case may be, by an amount equal to any increase or decrease in
the BBA LIBOR Daily Floating Rate, with such adjustments to be effective on the
Business Day that any such change in the BBA LIBOR Daily Floating Rate becomes
effective, without notice or demand of any kind.  As to any Loan Proceeds with
respect to which the Contract Rate is Effective Prime, Effective Prime shall be
increased or decreased, as the case may be, by an amount equal to any increase
or decrease in the Prime Rate, with such adjustments to be effective on the
Business Day that any such change in the Prime Rate becomes effective, without
notice or demand of any kind.

 

4.1.2                                                               
Intentionally omitted.

 

4.1.3                                                                Default
Rate.  Notwithstanding anything to the contrary set forth in this Agreement,
from and after the occurrence of an Event of Default and during the continuation
thereof (whether or not Agent has accelerated payment of the Loan) and from and
after the initial Maturity Date (or, if Borrower has elected and

 

31

--------------------------------------------------------------------------------


 

qualified for an extension of the initial Maturity Date in accordance with
Section 2.3 above, from and after the Extended Maturity Date), the outstanding
principal balance of all Obligations (including all unpaid installments of
interest under the Note) shall bear interest, calculated daily (computed on the
actual days elapsed over a year of 360 days), at the Default Rate.

 

4.1.4                                                                Late
Charges.  In the event that any payment of principal and/or interest herein
provided for shall become overdue for more than ten (10) days, a “late charge”
of five percent (5%) of the required payment shall become immediately due and
payable to the Agent, for the pro rata benefit of Lenders, as liquidated damages
for failure to make prompt payment, and the same shall be secured by the
Security Documents.

 

4.1.5                                                                Interest
Installments.  All accrued, but unpaid, interest on the Notes shall be due and
payable, in arrears, on the fifteenth (15th) day of each calendar month. 
Notwithstanding anything to the contrary set forth in the Notes, Borrower shall
pay all such interest to the Agent for the pro rata account of each Lender.

 

4.1.6                                                                Recapture
of Interest.  Notwithstanding the foregoing, if at any time the amount of
interest to be paid by Borrower would exceed the Maximum Legal Rate, then the
interest payable under this Agreement shall be computed upon the basis of the
Maximum Legal Rate, but any subsequent reduction in the Contract Rate or Default
Rate, as applicable, shall not reduce such interest thereafter payable hereunder
below the amount computed on the basis of the Maximum Legal Rate until the
aggregate amount of such interest accrued and payable under this Agreement
equals the total amount of interest which would have accrued if such interest
had been at all times computed solely on the basis of the Contract Rate or
Default Rate, as applicable.

 

4.1.7                                                      Maximum Legal Rate. 
All agreements between Borrower, Agent and Lenders are hereby expressly limited
so that in no contingency or event whatsoever, whether by reason of acceleration
of maturity of the Obligations or otherwise, shall the amount paid or agreed to
be paid to Agent or Lenders for the use or the forbearance of the Indebtedness
evidenced by the Notes exceed the Maximum Legal Rate.  As used herein, the
Maximum Legal Rate shall mean the Maximum Legal Rate in effect as of the date
hereof; provided, however, in the event that there is a change in the Maximum
Legal Rate which results in a higher permissible rate of interest, then the
Maximum Legal Rate shall be governed by such new law as of its effective date. 
In this regard, it is expressly agreed that it is the intent of Borrower, Agent
and Lenders in the execution, delivery and acceptance of this Agreement and the
Notes to contract in strict compliance with the laws of the State of Rhode
Island from time to time in effect.  If, under or from any circumstances
whatsoever, fulfillment of any provision hereof or of any of the other Loan
Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from any circumstances

 

32

--------------------------------------------------------------------------------


 

whatsoever Agent or any Lender should ever receive as interest any amount which
would exceed the Maximum Legal Rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and not to the payment of interest.  This provision shall control
every other provision of all agreements between Borrower, Agent and Lenders.

 

4.1.8                                                                Amendments
to Current Law.  If the applicable state or federal law is amended in the future
to allow a greater rate of interest to be charged under this Agreement or the
other Loan Documents than is presently allowed by applicable state or federal
law, then the limitation of interest hereunder shall be increased to the maximum
rate of interest allowed by applicable state or federal law as amended, which
increase shall be effective hereunder on the effective date of such amendment.

 

4.2                                  Principal Repayment.

 

4.2.1                         Principal Installments.

 

(a)                                   As of each date specified below (each, a
“Required Principal Payment Date”), the total Principal Reduction Payments that
have been received by Lenders shall be sufficient to cause the outstanding
principal balance of the Loan, as of each such date, to not exceed the
applicable Maximum Outstanding Loan Amount that is set forth below:

 

Required Principal Payment Date

 

Maximum Outstanding
Loan Amount

 

 

 

 

 

 

 

 

 

June 30, 2012

 

$

45,000,000

 

 

 

 

 

December 31, 2012

 

$

30,000,000

 

 

 

 

 

June 30, 2013

 

$

25,000,000

 

 

 

 

 

December 31, 2013

 

$

20,000,000

 

 

 

 

 

June 30, 2014

 

$

15,000,000

 

 

 

 

 

December 31, 2014

 

$

10,000,000

 

 

which amounts are hereinafter referred to as the “Maximum Outstanding Loan
Amount”.  In this regard, on each Required Principal Payment Date, Borrower
shall pay to Agent, for the account of the Lenders, for application to principal
outstanding under the Loan, an amount equal to the difference (if any and only
if such difference is a positive number) arrived at by subtracting (i) the then
applicable Maximum Outstanding Loan Amount, from (ii) the then outstanding
principal balance of the Loan.

 

33

--------------------------------------------------------------------------------


 

(b)                                         Subject to the Borrower’s option to
extend the same on the terms and conditions set forth in Section 2.2 and
Section 2.3 above, all remaining unpaid principal, interest and other
Obligations shall be paid in full on the Maturity Date.  If Borrower elects and
qualifies for an extension of the Maturity Date pursuant to Section 2.2 and
Section 2.3 above, all remaining unpaid principal, interest and other
Obligations shall be paid in full on the Extended Maturity Date.

 

4.2.2                              Intentionally Omitted.

 

4.2.3  Mandatory Payments - Foreclosure Under Collateral Loans.

 

(a)                                          Without Agent’s prior written
consent, Borrower shall not consummate foreclosure proceedings against any real
property securing any Collateral Loan having an Allocated Loan Amount in excess
of $100,000 without having first delivered to Agent a new Environmental Site
Assessment(s) (or a copy of the Environmental Site Assessment with respect to
the real property in question which was delivered to Agent prior to and in
connection with closing of the Loan (the “Original ESA”) and which is
accompanied by such updates as Agent may reasonably require) with respect to the
real property in question and either (i) received Agent’s written
acknowledgement that the results thereof are acceptable to Agent or
(ii) received Agent’s written approval of a plan of remediation and deposited
with Agent an amount which is equal to 120% of the estimated costs of
effectuating such remediation plan, as reasonably approved by Agent; and

 

(b)                                         If at any time Borrower forecloses
its liens upon any asset securing payment of a Collateral Loan, which asset has
an Allocated Loan Amount or an estimated value at the time of the proposed
foreclosure of $100,000 or more, and Agent reasonably believes that the
foreclosure may result in a liability to Agent, any Lender or Borrower or the
REO Affiliate in question under any Environmental Laws, Borrower, upon demand
made by Agent, shall make a prepayment on the Loan in an amount equal to the
Release Price of such Asset, and Agent shall release any Liens it holds upon
such asset.

 

4.2.4                      Prepayment and Certain Payments.

 

(a)                                  Borrower may prepay the outstanding
principal balance of the Loan, in full at any time or in part from time to time,
without fee, premium or penalty, provided that, other than payments of principal
contemplated under Sections 5.1 and 5.2 of this Agreement, Agent shall have
actually received from Borrower prior written notice of (A) Borrower’s intent to
prepay, (B) the amount of principal which will be prepaid (the “Prepaid
Principal”), and (C) the date on which the prepayment will be made; (iii) each
prepayment shall be in the amount of $100,000 or a larger integral multiple of
$10,000 (unless the prepayment retires the outstanding balance of the Loan in
full); and (iv) each prepayment shall be in the amount of 100% of the Prepaid
Principal, plus accrued unpaid interest thereon to the date of prepayment, plus
any

 

34

--------------------------------------------------------------------------------


 

other sums which have become due to Agent and Lenders under the Loan Documents
on or before the date of prepayment but have not been paid.

 

(b)                                                    Any partial prepayment of
principal shall first be applied to any installment of principal then due and
owing and no such partial prepayment shall relieve Borrower of the obligation to
pay each subsequent installment of principal when due.

 

(c)                                                     Any principal that is
repaid shall not be re-advanced.

 

4.2.5                              Net Payments.  All payments by Borrower of
principal, interest, fees, indemnities and other amounts payable to Agent and/or
Lenders hereunder shall be made without set-off or counterclaim.

 

4.2.6                              Application of Payments and Collections.  As
long as no Event of Default has occurred and is continuing, all payments shall
be applied first to the payment of all fees, expenses and other amounts due to
the Agent and the Lenders (excluding principal and interest), and then to
accrued interest, and the balance on account of outstanding principal.  After
the occurrence of an Event of Default and during the continuance thereof,
Borrower shall have no right, and it hereby irrevocably waives the right, to
direct the application of any and all payments and collections at any time or
times received by Agent and/or Lenders from or on behalf of Borrower, and
Borrower does hereby irrevocably agree that Lenders shall, after the occurrence
of an Event of Default and during the continuance thereof, have the continuing
exclusive right to apply  any and all such payments and collections received at
any time or times by Agent and/or Lenders against the Obligations, in such
manner as Lenders may deem advisable, notwithstanding any entry by Lenders upon
any of their books and records.

 

4.3                         Intentionally Omitted.

 

4.4                                  Cost Protection.

 

4.4.1                                                                Taxes or
Assessments.  If (i) after the date hereof, the FDIC, (ii) after the date
hereof, Regulation D of the Board of Governors of the Federal Reserve System
(“Regulation D”), (iii) the adoption after the date hereof of any law, (iv) any
change after the date hereof in any law, (v) any published change after the date
hereof in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (vi) compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

 

(a)                                                                shall subject
any Lender to any tax, duty or other charge with respect to any loans made by
such Lender, or shall change the basis of taxation of payments to any Lender of
the principal of or interest on the Loan or any other amounts due under this
Agreement;

 

35

--------------------------------------------------------------------------------


 

(b)                                                               shall impose,
modify or deem applicable any assessment or other charge (including any
assessment for insurance of deposits) against assets of, deposits with or for
the account of, or credit extended by any Lender;

 

(c)                                                                shall impose,
modify or deem applicable any reserve (including any reserve imposed by the
Board of Governors of the Federal Reserve System), special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by any Lender; or

 

(d)                                                               shall impose
on any Lender any other condition affecting this Agreement, the Loan or the
Notes;

 

and the result of any of the foregoing is to increase the cost to any Lender of
making or maintaining the Loan hereunder, or to reduce the amount of any sum
received or receivable by any Lender under this Agreement or under their Note
which are not reflected in the Contract Rate, then, such Lender shall promptly
notify the Agent thereof and of the reasons therefor, and the Agent shall
promptly notify the Borrower thereof in writing stating the reasons provided to
the Agent by such Lender therefor and the additional amounts required to fully
compensate such Lender for such increased cost or reduced amount as reasonably
determined by such Lender and, within ten (10) days after demand by Agent,
Borrower shall pay directly to Agent, for the pro rata benefit of the affected
Lenders, such additional amount or amounts as will compensate such Lenders for
that portion of such cost, increased cost or such reduction which relates to the
Obligations of Borrower.  Neither costs considered by any Lender in determining
the Effective Prime or compensated for in any increase in the Libor Rate, nor
any federal, state, local or foreign taxes based on gross or net income, or any
franchise, net worth or capital tax payable by any Lender, shall be considered
in making the determination of increased cost or reduction in amount receivable
to Lenders under this Section 4.4.1.  Lenders shall not be entitled to make a
demand for and Borrower shall not be liable for payment of any amount under the
terms of this provision following payment in full of the Obligations.

 

4.4.2                                                                Capital
Adequacy, Etc.  If, with respect to all or any portion of the Loan, any adoption
of, ruling on, change in, or interpretation of any law or treaty now existing or
hereafter promulgated by any tribunal or central bank regarding capital
adequacy, or compliance by any Lender with any request, directive, or
requirement hereafter imposed by any tribunal or central bank regarding capital
adequacy (whether or not having the force of law) hereafter occurs, and, as a
result of such adoption, ruling, change, interpretation or compliance, the rate
of return on any Lender’s capital as a consequence of such Lender’s obligations
under this Agreement decreases to a level below that which otherwise could have
achieved (taking into consideration its policies with respect to capital
adequacy) by an amount deemed by such Lender to be material (and such Lender
may, in determining such amount, utilize

 

36

--------------------------------------------------------------------------------


 

such assumptions and allocations of costs and expenses as such Lender shall deem
reasonable and may use any reasonable averaging or attribution method), and such
reduction in the rate of return of the Lender’s capital is not compensated for
by an increase in the Contract Rate, then such Lender shall notify Agent and
Borrower and deliver to Agent and Borrower a certificate setting forth in detail
the calculation on a reasonable basis of the amount necessary to compensate such
Lender therefor, which certificate shall be conclusive and binding, and Borrower
shall promptly pay such amount to such Lender. Notwithstanding the foregoing
sentence, Borrower shall not be obligated to pay such amount unless notice
thereof is given within ninety (90) Business Days after such Lender actually
incurs such reduction in its rate of return.  Lenders shall not be entitled to
make a demand for and Borrower shall not be liable for payment of any amount
under the terms of this provision following payment in full of the Obligations.

 

4.5                                  Term of Agreement.  The provisions of this
Agreement shall be and remain in effect until full and final payment in
immediately available funds of all of the Obligations.

 

4.6                                  Special Libor Loan Provisions. All Libor
Loans shall be subject to and governed by the following terms and conditions:

 

4.6.1                              Libor Loans Unavailable.

 

Agent may notify Borrower if the BBA LIBOR Daily Floating Rate is not available
for any reason, or if Agent determines that no adequate basis exists for
determining the BBA LIBOR Daily Floating Rate, or that the LIBOR Rate will not
adequately and fairly reflect the cost to Lenders of funding the Loan, or that
any applicable Legal Requirement or regulation or compliance therewith by
Lenders prohibits or restricts or makes impossible the charging of interest
based on the BBA LIBOR Daily Floating Rate.  If Agent so notifies Borrower, then
interest shall accrue and be payable on the outstanding principal balance of the
Loan at a fluctuating rate of interest equal to Effective Prime, from the date
of such notification by Agent until Agent notifies Borrower that the
circumstances giving rise to such suspension no longer exist, or until Maturity
(whether by acceleration, declaration, extension or otherwise), whichever is
earlier to occur.

 

4.7                                  Loan Fees.

 

4.7.1                              Commitment Fee.  At the closing of the Loan,
to the extent not previously paid, Borrower shall pay to Agent, for Agent’s own
account, a commitment fee (“Commitment Fee”) in the amount of $375,000.

 

4.7.2                              Extension Fee.  The Extension Fee shall be
payable to Agent, for the pro rata account of each Lender, as provided in
Section 2.3 above.

 

4.8                                 Notations.  At the time of (i) the making of
each Loan evidenced by any Note, (ii)  and (ii) each payment or prepayment of
any Note, each Lender may enter

 

37

--------------------------------------------------------------------------------


 

upon its records an appropriate notation evidencing (a) such Lender’s Pro Rata
Share of the Loan and (b) the interest rate and Interest Adjustment Date
applicable thereto or (c) such payment or prepayment of principal and (d) in the
case of payments or prepayments of principal, the portion of the Loan  which was
paid or prepaid.  No failure to make any such notation shall affect the
Borrower’s unconditional obligations to repay the Loan and all interest, fees
and other sums due in connection with this Agreement and/or any Note in full,
nor shall any such failure, standing alone, constitute grounds for disproving a
payment of principal by the Borrower.  However, in the absence of manifest
error, such notations and each Lender’s records containing such notations shall
constitute presumptive evidence of the facts stated therein, including, without
limitation, the outstanding amount of such Lender’s Pro Rata Share of the Loan
and all amounts due and owing to such Lender at any time.  Any such notations
and such Lender’s records containing such notations may be introduced in
evidence in any judicial or administrative proceeding relating to this
Agreement, the Loan or any Note.

 

4.9                                 Time of Payments and Prepayments in
Immediately Available Funds.

 

4.9.1                              Notwithstanding any provision to the contrary
contained in any of the Loan Documents, (a) the due dates of all payments under
the Loan Documents shall be adjusted in accordance with the Following Business
Day Convention, and (b) all payments and prepayments of principal, fees,
interest and any other amounts owed from time to time under this Agreement
and/or under any Note shall be made to the Agent for the pro rata account of
each Lender at the Agent’s address referred to in Section 13.8 in Dollars and in
immediately available funds prior to 12:00 o’clock P.M. on the Business Day that
such payment is due, subject to, if applicable, the Following Business Day
Convention.  Any such payment or prepayment which is received by the Agent in
Dollars and in immediately available funds after 12:00 o’clock P.M. on a
Business Day shall be deemed received for all purposes of this Agreement on the
next succeeding Business Day except that solely for the purpose of determining
whether a Default has occurred, any such payment or prepayment if received by
the Agent prior to the close of the Agent’s business on a Business Day shall be
deemed received on such Business Day.

 

4.9.2                              All payments of principal, interest, fees and
any other amounts which are owing to any or all of the Lenders or the Agent
hereunder and/or under any Note shall be paid directly to Agent (i.e., Borrower
shall not pay and shall have no obligation to pay any such amount directly to
any Lender other than Agent).  All such payments that are received by the Agent
in immediately available Dollars prior to 12:00 o’clock P.M. on any Business Day
shall, to the extent owing to Lenders other than the Agent, be sent by wire
transfer by the Agent on the same Business Day.  Each such wire transfer by
Agent shall be addressed to each Lender in accordance with the wire instructions
set forth in Exhibit E hereto.  The amount of each payment wired by the Agent to
each such Lender shall be such amount as shall be necessary to provide such
Lender with its Pro Rata Share of such payment (without consideration or use of
any contra accounts of any Lender), or with such other amount as may be owing to
such Lender in accordance with this Agreement.  Each such wire transfer shall be
sent by the

 

38

--------------------------------------------------------------------------------


 

Agent only after the Agent has received immediately available Dollars from or on
behalf of the Borrower and each such wire transfer shall provide each Lender
receiving same with immediately available Dollars on receipt by such Lender. 
Any such payments of immediately available Dollars received by the Agent after
12:00 o’clock P.M. on any Business Day shall be forwarded in the same manner by
the Agent to such Lender(s) as soon as practicable and, in any event, no later
than the immediately succeeding Business Day.

 

SECTION 5.  CASH FLOW DISTRIBUTIONS AND OPERATIONAL ISSUES.

 

5.1  Net Cash Flow.

 

5.1.1  Funding of Lock-Box and Owner Collection Account and Distribution Dates. 
As set forth in Section 8.1.19 hereof, (i) all Account Debtors (including all
REO Affiliates ) and all “lead” lenders under Participation Agreements will be
advised and instructed to deliver all payments under Collateral Loans (including
Tax Escrow Payments) directly to the Lock-Box, (ii) Borrower, each REO Affiliate
and Servicer will promptly remit (or cause to be remitted) to the Owner
Collection Account all Net Cash Flow and Tax Escrow Payments received by any of
them or any of their respective agents.  Net Cash Flow and Tax Escrow Payments
received each month will be distributed by Bank of America, from the Owner
Collection Account on the fifteenth (15th) day of the following month, or in the
event that such day is not a Business Day then on the next Business Day, and on
such other days as may be agreed upon from time to time by Borrower and Agent. 
Each date upon which a distribution is to be made from the Owner Collection
Account is hereinafter referred to as a “Distribution Date”.  Notwithstanding
the foregoing, no payments due California Bank and Trust as a result of its
48.325% interest in FH Arizona Properties, LLC shall be applied to payment of
any indebtedness or expenses under this Agreement.

 

5.1.2  Application of Net Cash Flow and Tax Escrow Payments.  Subject to
Section 5.3 below, on each Distribution Date all Net Cash Flow and Tax Escrow
Payments then in the Owner Collection Account will be paid and applied by Bank
of America, in its capacity as Agent, as follows:

 

(a)  First, to the payment to Servicer for deposit in the Tax Escrow Account, an
amount specified by Servicer in the “Request for Disbursements from Owner
Collection Accounts” certificate, a form of which is attached hereto as
Exhibit D; which sum shall represent the total amount of Tax Escrow Payments
paid into the Owner Collection Account prior to the Distribution Date in
question to the extent not previously deposited in the Tax Escrow Account;

 

(b)  Second, to the payment to the Custodian of any fees and expenses which are
then due and payable to the Custodian under the Custodial Agreement or which
will become so due and payable on or before the last day of the calendar month
in which the Distribution Date in question occurs;

 

39

--------------------------------------------------------------------------------


 

(c)  Third, to the payment to Bank of America, in its capacities as Lock-Box
Bank and Depository Bank, of all fees and expenses which are then due and
payable to the Lock-Box Bank under the Lock-Box Agreement or to Depository Bank
under the AAC Agreement or which will become so due and payable on or before the
last day of the calendar month in which the Distribution Date in question
occurs;

 

(d)  Fourth, to the payment to Agent, for the account of the Lenders, of all
interest on the Loan which is then due and payable;

 

(e)  Fifth, to the payment to Agent of any Loan fees, late charges and other
fees and expenses which are then due and payable to Agent and/or Lenders under
this Agreement or any of the other Loan Documents or which will become so due
and payable on or before the last day of the calendar month in which the
Distribution Date in question occurs;

 

(f)  Sixth, to the payment to Agent, for the account of the Lenders, as a
Principal Payment, an amount equal to the amount (if any) of any required
Principal Reduction Payments which are then due and payable or which will be due
and payable on or before the last day of the calendar month in which the
Distribution Date in question occurs;

 

(g)  Seventh, (unless payment of such fees is prohibited by the terms of this
Agreement), to the payment to the Servicer (subject to Section 5.3 below) of any
“Servicing Fees” (as such term is defined in the Services Agreement) other than
“Incentive Servicing Fees” (as such term is defined in the Services Agreement)
then owed to the Servicer pursuant to the Services Agreement; which Servicing
Fees shall not exceed, on a cumulative basis, fees payable under the Services
Agreement;

 

(h)  Eighth, to the payment to Agent, for the account of the Lenders, of any
Release Price which is then due and payable to Lenders pursuant to Section 6.5
of this Agreement;

 

(i)  Ninth, to the payment to Agent, for deposit in the Cash Reserve Account or
application as a principal payment, the amount (if any) required to be so
deposited or paid pursuant to Section 10.1 below;

 

(j)  Tenth, (unless such payment is prohibited by the terms of this Agreement)
to the payment to Borrower (subject to Section 5.3 below) of any Net Collection
Proceeds and any Net Sales Proceeds that were deposited in the Owner Collection
Account since the immediately preceding Disbursement Date to the extent that
such Net Collection Proceeds and Net Sales Proceeds exceed the sum of all
Release Prices that are payable to Lenders; and

 

(k)  Eleventh, (unless such payment is prohibited by the terms of this
Agreement) to the payment to Borrower (subject to Section 5.3 below), for
deposit in the Operating Reserve, of such amount as may be requested by Borrower
and

 

40

--------------------------------------------------------------------------------


 

approved by Agent in accordance with the provisions of Section 5.4.4 below.

 

Notwithstanding anything to the contrary set forth in this Section 5.1.2, no
disbursements shall be made pursuant to subsections (j) and (k) above or
Section 5.2 below, until such time as all of the Additional Conditions
Subsequent set forth in Exhibit I hereto have been satisfied.  Any such funds
not disbursed shall remain in the Owner Collection Account.

 

5.1.3  Borrower’s Obligation to Pay Agent and Lenders. Notwithstanding anything
to the contrary contained in this Agreement or any of the other Loan Documents,
in the event that at any time insufficient Net Cash Flow is available to make
any payment then due and payable by Borrower to Agent or Lenders, Borrower shall
be required to make each such payment directly to Agent promptly when due.

 

5.2  Excess Net Cash Flow.

 

5.2.1  Excess Net Cash Flow.  “Excess Net Cash Flow” is defined as all Net Cash
Flow remaining in the Owner Collection Account on any Distribution Date after
the payment in full of each of the ten (10) payment categories listed in
Subsection 5.1.2(b) through (k) above.

 

5.2.2  Application of Excess Net Cash Flow.  If, as of any Distribution Date,
(a) Lenders have not received Principal Reduction Payments which total at least
twenty percent (20%) of the original principal amount of the Loan or (b) the
then most-recently calculated Debt Service Coverage Ratio is less than 1.4:1, on
each such Distribution Date one hundred percent (100%) of all then existing
Excess Net Cash Flow (if any) shall be paid to Agent, for the account of Lenders
as a Principal Reduction Payment.  If, as of any Distribution Date, (a) Lenders
have received Principal Reduction Payments which total at least twenty percent
(20%) of the original principal amount of the Loan, and the then most-recently
calculated Debt Service Coverage Ratio is 1.4:1 or greater, subject to
Section 5.3 below, on each such Distribution Date, all then existing Excess Net
Cash Flow (if any) will be paid and applied as follows:

 

(a)                                   First, to the payment to Agent, for the
account of Lenders (as a Principal Reduction Payment) of an amount equal to
fifty percent (50%) of the Excess Net Cash Flow existing on such Distribution
Date (if any); and

 

(b)                           Second, to the payment to Borrower (subject to
Section 5.3 below) of an amount equal to fifty percent (50%) of the Excess Net
Cash Flow existing on such Distribution Date (if any).

 

5.3  If Any Default Exists.  Notwithstanding any of the foregoing provisions of
this Section 5, at any time when there shall exist any Default or any Event of
Default, all Net Cash Flow and all Excess Net Cash Flow shall be distributed
from the Owner Collection Account and paid to Agent, for the account of Lenders,
for application against the Obligations and, under no circumstances, shall any
Net Cash Flow or Excess Net Cash

 

41

--------------------------------------------------------------------------------


 

Flow be paid to Borrower.

 

5.4  Operational Issues and Operating Reserve.

 

5.4.1  Servicer and Services Agreement.  Borrower shall at all times retain the
services of a servicer reasonably satisfactory to Majority Lenders to service
the Collateral Loan Pool and the REO Properties.  Such servicer shall render its
services pursuant to a Services Agreement in all respects reasonably
satisfactory to Majority Lenders.  In this regard, Lenders have approved
FirstCity Servicing Corporation as the Servicer and have approved that certain
Services Agreement of even date herewith by and between Borrower and FirstCity
Servicing Corporation.  Any replacement servicer and any replacement services
agreement must be approved in writing by Majority Lenders, which approval shall
not be unreasonably withheld.  For all purposes, the Servicer shall be deemed to
be the agent of Borrower and any and all funds of Borrower in the possession of
Servicer or any of its agents shall be deemed to be in the possession of the
Borrower. .  Notwithstanding the foregoing, Majority Lenders will not
unreasonably withhold their approval of a proposed new servicer if such new
servicer is “rated” by Standard & Poor’s as a servicer with an above average
rating or above or by Moody’s or Fitch as a servicer with an equivalent or above
rating.

 

5.4.2  Property Management Agreements.  As to each REO Property with respect to
which the REO Affiliate in question enters into a Property Management Agreement,
such Property Management Agreement shall conform to and contain the provisions
of the definition of Property Management Agreement contained herein.

 

5.4.3  Tenant Security Deposits.  All Tenant Security Deposits will be
maintained by Servicer or the applicable Property Manager in accordance with
applicable law.  Upon Agent’s demand, Servicer and each Property Manager will
pay to Agent all Tenant Security Deposits held by them, which Tenant Security
Deposits will then be held by Agent in accordance with applicable law.

 

5.4.4                        Operating Account and Operating Reserve .

 

(a)  Operating Reserve.  Borrower shall have the right, at its option, to
establish and maintain, from time to time, from funds on deposit in Borrower’s
Operating Account, an operating reserve (the “Operating Reserve”) provided that
any such Operating Reserve shall (a) be in all respects subject to the terms and
conditions of this Agreement and (b) be funded and utilized solely in accordance
with the terms and conditions set forth in this Agreement.  The Operating
Reserve shall be subject to the following limit (the “Operating Reserve Limit”):
the maximum amount permitted to be in the Operating Reserve at any time shall be
$1,000,000.00.

 

If at any time Borrower elects to establish and maintain an Operating Reserve,
Borrower shall submit to Agent, for its approval, a budget of all expenditures
to be made from such Operating Reserve.  Such Operating Reserve budget shall be
updated by Borrower from time to time and each update also shall be subject to
Agent’s approval.

 

42

--------------------------------------------------------------------------------


 

Any such Operating Reserve budget, or updated budget, approved by Agent is
referred to herein as an “Approved Operating Reserve Budget”.  Borrower shall be
permitted to utilize funds in the Operating Reserve for Permitted Lease-Up
Expenses and other expenses which would qualify as a Protective Advance in
accordance with the then effective Approved Operating Reserve Budget.  From time
to time, as contemplated in Section 5.1.2(j) above, Borrower shall be entitled
to request that Net Cash Flow be deposited into the Operating Reserve.  At no
time shall Agent be required to deposit Net Cash Flow into the Operating Reserve
in excess of the lesser of (a) the amount set forth in the then effective
Approved Operating Reserve Budget, or (b) the then applicable Operating Reserve
Limit.  In connection with each such request, Borrower shall submit to Agent,
for Agent’s approval, (a) a report (an “Operating Reserve Report”) detailing on
an Asset-by-Asset basis all expenditures made by Borrower from the Operating
Reserve since the last Operating Reserve Report submitted to Agent and setting
forth a calculation, on a cumulative basis, of all expenditures made from the
Operating Reserve from the Closing Date through the date of the Operating
Reserve Report in question; which Operating Reserve Report will be in all
respects reasonably satisfactory to Agent, and (b) invoices and such other
back-up information as Agent may require evidencing all such expenditures from
the Operating Reserve.

 

(b)  Operating Account.  Borrower shall at all times maintain the Operating
Account with Bank of America.

 

SECTION  6.  COLLATERAL:  GENERAL TERMS

 

6.1  Security Interest in Personal Property.  To secure the prompt payment and
performance to Agent and Lenders of the Obligations, Borrower, pursuant to the
Security Agreement and the other Security Documents, shall grant to Agent, for
the benefit of Lenders, a first and prior continuing security interest in and
Liens upon all of the Collateral, except for the portion of the Collateral which
is REO Property, and expressly including, without limitation, all of the
Borrower’s rights in the Cash Reserve Account, the Owner Collection Account, the
Operating Account and the Services Agreement.  At the time the Borrower
forecloses upon any personal property securing payment of a Collateral Loan,
upon Agent’s request, Borrower shall also execute a “Supplement to Security
Agreement”, which “Supplement to Security Agreement” shall detail the specific
assets being foreclosed upon.  Borrower agrees to execute the UCC-1 Financing
Statements provided for by the Code or otherwise together with any and all other
instruments, assignments or documents and shall take such other action
(including the filing of such UCC-1 Financing Statements and other documents
with appropriate filing offices at the expense of Borrower) as may be required
by Agent to perfect or to continue the perfection of Agent’s security interest
in the Collateral.  Unless prohibited by applicable law, Borrower hereby
authorizes Agent to file any such Financing Statement on Borrower’s behalf
without the signature of Borrower.  The parties agree that, if permitted by
applicable law, a photographic or other reproduction of this Agreement shall be
sufficient as a financing statement and may be filed in any appropriate office
in lieu thereof.

 

43

--------------------------------------------------------------------------------


 

6.2  Lien on REO Properties.

 

(a)  All REO Properties will be owned by an REO Affiliate approved by Agent; it
being understood that Borrower will not be taking title to any REO Properties. 
Except in instances where Lenders demand a prepayment in accordance with
Section 4.2.3 hereof, promptly upon the acquisition of title to a REO Property,
Borrower agrees (i) to cause the REO Affiliate in question to execute and
deliver to Borrower an REO Note, which shall be promptly delivered to Custodian,
and REO Security Documents granting to Borrower a first and prior Lien upon each
such REO Property, or in cases where such asset was subject to a prior Lien at
the time Borrower purchased the Collateral Loan secured by such asset and such
prior Lien was disclosed to Lenders in writing prior to the Closing Date, a Lien
subject only to Permitted Prior Liens, and (ii) to promptly execute and deliver
to Agent an allonge with respect to such REO Note and an Assignment with respect
to such REO Security Documents.  Such REO Security Documents (and, to the extent
required by Agent, such Assignment) shall all be recorded, at the expense of
Borrower, with such filing offices as may be required by Agent to evidence
Agent’s Lien on such REO Property.  Prior to the taking of title to any REO
Property by an REO Affiliate, Borrower shall provide Agent with an Environmental
Site Assessment with respect to each such parcel of REO Property or an update of
any Environmental Site Assessment which was previously delivered to Agent in
connection with such REO Property (if any), and Borrower shall have received
Agent’s written acknowledgement that the results thereof are acceptable to
Agent.  In addition, in the event that such REO Property has an Allocated Loan
Amount of $100,000 or more, and upon Agent’s request, Borrower shall be
obligated, at Borrower’s expense, to provide for Agent’s benefit such additional
documentation as Agent would ordinarily require in connection with real estate
collateral, including without limitation, the following: an appraisal performed
in accordance with applicable law, a Title Certificate or, if requested by
Agent, a Title Insurance Policy, in accordance with Section 8.1.20 below, a
survey, and policies of liability, hazard and casualty insurance naming Agent as
additional insured, mortgagee and loss payee.  The foregoing provisions shall
not apply to the REO Property owned by FH Arizona Properties, LLC, but all other
provisions and requirements with respect to an REO Property in this Agreement
shall be applicable to such REO Property, provided that under no circumstances
shall FH Arizona Properties, LLC be required to deliver any payments due to
California Bank and Trust as a result of its 48.325% interest in FH Arizona
Properties, LLC to the Agent, Lenders or the Owner Collection Account, nor shall
any such payments be applied to payment of any indebtedness or expenses under
this Agreement.

 

(b)  At this time, Lenders have agreed (a) to refrain from requiring the
recording of any of the Assignments and any of the REO Security Documents
relating to REO Properties that are located in the States of Florida, New York
or Maryland unless and until there shall have occurred an Event of Default, and
(b) such REO Security Documents relating to REO Properties located in the States
of Florida, New York or Maryland shall not be deemed to be effective unless and
until there shall have occurred an Event of Default; provided, however, Agent
shall have the right at any time after the occurrence of any Event of Default to
record any and all of such REO Security

 

44

--------------------------------------------------------------------------------


 

Documents and such Assignments, at the expense of Borrower, with such filing
offices as may be required by Agent to evidence Agent’s Lien on such REO
Properties.

 

6.3  Insurance of Collateral.

 

6.3.1  Borrower shall promptly notify Agent of the failure of any Account Debtor
under a Collateral Loan to maintain the insurance coverage required under such
Collateral Loan and, as to Collateral Loans having an Allocated Loan Amount of
greater than $100,000, except as otherwise agreed to by Agent in writing, the
Borrower shall procure the required coverage.  Borrower agrees to maintain and
pay for (or cause the respective REO Affiliate to maintain and pay for)
insurance upon all REO Properties having an Allocated Loan Amount of in excess
of $100,000 covering casualty, hazard, public liability and such other risks and
in such amounts and with such insurance companies as shall be reasonably
satisfactory to Agent; provided, however, as long as Borrower maintains casualty
and hazard coverage in amounts sufficient to avoid the application of any
applicable co-insurance provision, Borrower shall not be required to maintain
such coverage in excess of the lesser of the replacement cost or the Release
Price of an Asset owned by Borrower.  In addition, upon Agent’s request,
(i) Borrower will maintain and pay for such insurance upon REO Properties having
an Allocated Loan Amount of less than $100,000 upon Agent’s request on a case by
case basis, and (ii) Borrower will maintain and pay for insurance covering
Borrower for casualty loss with respect to any Collateral where the Account
Debtor under a Collateral Loan has failed to maintain such insurance coverage. 
Borrower shall deliver certified copies of such policies to Agent with
satisfactory endorsements naming Agent as additional insured, as loss payee and
as mortgagee pursuant to a standard mortgagee clause.  Each policy of insurance
or endorsement shall contain a clause requiring the insurer to give not less
than thirty (30) days prior written notice to Agent in the event of cancellation
of the policy for any reason whatsoever and a clause that the interest of Agent
shall not be impaired or invalidated by any act or neglect of Borrower or any
owner of the insured property nor by the occupation of the premises for purposes
more hazardous than are permitted by said policy.  If Borrower fails to provide
and pay for such insurance, Agent or Lenders may, at Borrower’s expense, procure
the same, but Agent and Lenders shall not be required to do so.  Upon Agent’s
request, Borrower shall deliver to Agent, promptly as rendered, true copies of
all reports made in any reporting forms to insurance companies.

 

6.3.2  It is agreed that Borrower may elect to provide the insurance required by
Section 6.3.1 above by one or more multi- property policies in lieu of
individual insurance policies for each property.  Any such multi-property policy
will be (i) in the amounts required under Section 6.3.1 above as to each covered
property, (ii) shall be in a total amount in all respects satisfactory to Agent
and (iii) shall provide coverage for public liability in an amount not less than
$5,000,000.00; provided however, Agent reserves the right to require a separate
insurance policy on any REO Property which is owned by an REO Affiliate for more
than six (6) months.

 

6.4  Audits.  Lenders may from time to time, upon notification to Borrower,
conduct

 

45

--------------------------------------------------------------------------------


 

an audit of any and all Collateral and all books and records of Borrower and
each REO Affiliate, and all costs of one audit per calendar year shall be
reimbursed by Borrower within thirty (30) days after the notification by Lenders
to Borrower of the completion of such audit.  The costs and expenses of such
audits shall not exceed $5,000.00 per audit.

 

6.5                                 Release of Assets.

 

6.5.1                                  In connection with any sale of an REO
Property to an Unrelated Third Party, in connection with any sale (whether in
the normal course of business or pursuant to a foreclosure) of each other item
of Collateral to an Unrelated Third Party and in connection with the Settlement
of each Collateral Loan (each such item of Collateral and Collateral Loan being
hereinafter referred to as a “Released Asset”), Borrower may request the release
of such Released Asset from the lien of the Security Documents.  In connection
with any such requested release of a Released Asset, Lenders agree that Agent is
authorized to and Agent shall release/discharge Agent’s Lien(s) on the
respective REO Property, other item of Collateral or Collateral Loan upon
receipt of a payment to the Owner Collection Account of an amount (the “Required
Owner Collection Account Amount”) that is equal to the 100% of the hereinafter
defined Release Price with respect to such Released Asset.  Lenders’ consent to
any such release of a Released Asset shall not be required so long as 100% of
the Required Owner Collection Account Amount that is applicable to such Released
Asset is deposited in the Owner Collection Account.  The above provisions shall
be applicable to all Assets, whether owned by Borrower or by any REO Affiliate
and as to each REO Property owned by any REO Affiliate, the Required Owner
Collection Account Amount and the Release Price shall be calculated as if
Borrower were the owner of the REO Property in question and as if no REO Note
existed.

 

6.5.2.                                                The “Release Price” with
respect to each Released Asset is defined as follows:

 

(a)                                             In connection with any sale or
Settlement, as the case may be, of the Released Asset in question (i) if the
Debt Service Coverage Ratio (excluding all Performing Net Cash Flow that is
attributable to such Released Asset, if any) as of the last Calculation Date was
less than 1.4 to 1, then the Release Price with respect to such Released Asset
shall be an amount equal to the greater of (i) 115% of the Allocated Loan Amount
of such Released Asset (as reduced by prior collections directly relating to
such Released Asset which have been received by Lenders and applied in reduction
of the outstanding principal balance of the Loan) or (ii) 100% of the Net Sales
Proceeds or the Net Collection Proceeds, as the case may be.

 

(b)                                            In connection with any sale or
Settlement, as the case may be, of the Released Asset in question if the Debt
Service Coverage Ratio (excluding all Performing Net Cash Flow that is
attributable to such Released Asset, if any) as of the last Calculation Date was
greater than or equal to 1.4 to 1 and (ii) the LTV Ratio as of the last
Calculation Date was greater than 55%, then the Release Price with respect to

 

46

--------------------------------------------------------------------------------


 

such Released Asset shall be an amount equal to the greater of (i) 115% of the
Allocated Loan Amount of such Released Asset (as reduced by prior collections
directly relating to such Released Asset which have been received by Lenders and
applied in reduction of the outstanding principal balance of the Loan), or
(ii) 80% of the Net Sales Proceeds or the Net Collection Proceeds, as the case
may be.

 

(c)                                             In connection with any sale or
Settlement, as the case may be, of the Released Asset in question if the Debt
Service Coverage Ratio (excluding all Performing Net Cash Flow that is
attributable to such Released Asset, if any) as of the last Calculation Date was
greater than or equal to 1.4 to 1 and (ii) the LTV Ratio as of the last
Calculation Date was less than or equal to 55%, then the Release Price with
respect to such Released Asset shall be an amount equal to the greater of
(i) 115% of the Allocated Loan Amount of such Released Asset (as reduced by
prior collections directly relating to such Released Asset which have been
received by Lenders and applied in reduction of the outstanding principal
balance of the Loan), or (ii) 70% of the Net Sales Proceeds or the Net
Collection Proceeds, as the case may be.

 

(d)                                  Notwithstanding the foregoing, Borrower
shall have the right to request, from time to time, that the Release Price with
respect to any particular Released Asset be less than the amount that is
specified in subsection (a) above and if the Majority Lenders, in their sole
discretion, approve such request, the Release Price with respect to such
Released Asset shall be such lesser amount as may be approved by the Majority
Lenders.

 

6.5.3                                                   In connection with the
release of each Released Asset, Borrower will submit to Agent, for Agent’s
determination as to compliance with this Agreement, a Release Request in the
form of Exhibit H hereto (“Release Request”) signed by Borrower setting forth
(a) the anticipated Net Sales Proceeds or Net Collection Proceeds, as the case
may be, to be received by Borrower in connection with the sale or Settlement of
such Released Asset, (b) Borrower’s calculation of the then applicable Debt
Service Coverage Ratio (calculated using only the Assets that will remain
subject to the Security Documents after the requested release) and
(c) Borrower’s calculation of the Release Price and the Required Owner
Collection Account Amount.  In connection with each proposed release of an
Asset, Agent reserves the right to recalculate the Debt Service Coverage Ratio
and, in this regard, as a precondition to Agent’s approval of any such Release
Request, Borrower shall have submitted to Agent all required financial
information with respect to the respective Calculation Period.  Within ten
(10) days after Agent’s receipt of a Release Request and such other required
financial information, Agent will notify Borrower of the Required Owner
Collection Account Amount and the required Release Price.

 

6.6  Termination of Security Interests.  Upon payment in full of the
Obligations, Agent shall release, terminate and satisfy all of its security
interests in and Liens upon all remaining Collateral, and shall deliver to
Borrower any and all written instruments requested by Borrower which are
reasonably necessary to evidence such release, termination and satisfaction. 
Neither Agent nor Lenders shall have any obligation to pay

 

47

--------------------------------------------------------------------------------


 

any costs or fees associated with the filing or recordation of any such release,
termination or satisfaction and Borrower agrees to pay all reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by Agent or Lenders in
connection with the preparation of any of such instruments.

 

SECTION 7.  REPRESENTATIONS AND WARRANTIES

 

7.1                                  General Representations and Warranties.  To
induce Agent and Lenders to enter into this Agreement and to make the Loan
hereunder, Borrower warrants, represents and covenants to Agent and Lenders, as
of the date of this Agreement, as follows:

 

7.1.1  Organization, Ownership; Etc.

 

(a)                                   The Borrower is a Texas limited liability
company.  The Borrower was formerly known as “FH Partners Investments LLC” and
is the surviving entity of a merger among Borrower, FH Asset Corp., a Texas
corporation, and FH Partners, L.P., a Texas limited partnership.

 

(b)                                  Each of the two current REO Affiliates is a
limited liability company, and each of such entities is duly organized, validly
existing and in good standing under the laws of the jurisdiction governing the
entity’s internal affairs; and each of such entities is duly qualified and
authorized to do business and in good standing in all states and jurisdictions
where the character of its assets or the nature of its activities make such
qualification necessary and in which the failure to so qualify could have a
material adverse effect on the Borrower; and Borrower has not been known as or
used any corporate, fictitious or trade names in the past.  The Member is the
sole member of Borrower.  All of the membership interests in the Borrower and
the ownership interests in each REO Affiliate are owned as set forth in
Exhibit C attached hereto and incorporated herein by reference.  All of the
legal and beneficial ownership interests in each respective member (other than
California Bank and Trust), as applicable, are also as set forth on such
Exhibit C.  The taxpayer identification numbers of Borrower, Member and each REO
Affiliate are accurately set forth on such Exhibit C.

 

7.1.2  Power and Authority.  Borrower has the right and power and is duly
authorized to enter into, deliver and perform this Agreement and each of the
other Loan Documents to which it is a party, and this Agreement is, and each of
the other Loan Documents when delivered pursuant to this Agreement will be,
legal, valid and binding obligations of Borrower enforceable against it in
accordance with their respective terms.  Member has the right and power and is
duly authorized to cause and direct Borrower to enter into, deliver and perform
this Agreement and each of the other Loan Documents to which Borrower is a
party.

 

7.1.3  Use of Loan Proceeds.  The Loan Proceeds will be used solely (a) to
refinance the Assets, (b) to pay costs incurred by Borrower and (c) to fund
reserves established by Borrower in connection with the closing of the Loan. 
Borrower is not

 

48

--------------------------------------------------------------------------------


 

engaged principally, or as one of its important activities, in the business of
purchasing or carrying “margin stock” (within the meaning of Regulation G or U
of the Board of Governors of the Federal Reserve System), and no part of the
proceeds of the Loan will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock, or be used for any purpose which violates or is inconsistent with the
provisions of Regulations G, T, U or X of said Board of Governors.

 

7.1.4  Consents, Etc.

 

(a)                                                       Borrower, the Member
and each REO Affiliate and each REO Affiliate Owner has, and each is in good
standing with respect to, all governmental consents, approvals, authorizations,
permits, certificates, inspections, and franchises necessary to conduct its
business as heretofore or proposed to be conducted by it and to own or lease and
operate its assets as now owned or leased by it; and in which the failure to so
qualify could have a material adverse effect on such Person; and

 

(b)                                                      The execution, delivery
and performance by (i) the Borrower of the Loan Documents, (ii) each REO
Affiliate and each REO Affiliate Owner of the REO Notes and REO Security
Documents, do not and will not (1) require any consent or approval of any REO
Affiliate  Owners (or if any such consent is required, it will be obtained prior
to the respective execution, delivery and performance of each respective
document); (2) contravene the Borrower’s Limited Liability Company Agreement or
any REO Affiliate’s respective limited liability operating company agreement or
other governing documents, as applicable or; (3) violate any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to the Borrower, the Member,
any REO Affiliate or any REO Affiliate Owner; (4) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Borrower, the Member or any
REO Affiliate or any REO Affiliate Owner is a party or by which the Borrower,
the Member, or any REO Affiliate or any REO Affiliate Owner or their properties
may be bound or affected; (5) except as may be provided by the Security
Documents or the REO Security Documents (with respect to any REO Affiliate),
result in the creation or imposition of any Lien upon or with respect to any of
the properties now owned or hereafter acquired by the Borrower, the Member, any
REO Affiliate or any REO Affiliate Owner; or (6) cause the Borrower, the Member,
any REO Affiliate or any REO Affiliate Owner to be in default under any such
law, rule, regulation, order, writ, judgment, injunction, decree, determination,
or award or any such indenture, agreement, lease or instrument.

 

7.1.5  Pending Proceedings.  There are no actions, suits, proceedings or
investigations pending, or to the knowledge of Borrower, threatened, against or
affecting Borrower, Member, Servicer, any REO Affiliate or any REO Affiliate
Owner, or any of

 

49

--------------------------------------------------------------------------------


 

their assets in any court or before any governmental authority or arbitration
board or tribunal which, if adversely determined, could materially and adversely
affect the assets, business, prospects, profits or condition (financial or
otherwise) of Borrower or any such Person.

 

7.1.6  Title to Assets.  Borrower has good title to all of its property and
Assets, in each case, free and clear of all Liens except Permitted Liens.  Each
REO Affiliate has good indefeasible title to and fee simple ownership of, or
valid and subsisting leasehold interests in, all of its real property and good
title to its interests in any other REO Affiliate other than Permitted Liens.

 

7.1.7  Financial Condition.  There are no liabilities of the Borrower, any REO
Affiliate or any REO Affiliate Owner, fixed or contingent, which are material
and which have not been disclosed to Agent in writing.  The fiscal years of
Borrower, Member, each REO Affiliate and each REO Affiliate Owner, as
applicable, end on December 31 of each year.

 

7.1.8  Material Facts.  There is no fact which Borrower or the Servicer has
failed to disclose to Agent in writing which materially affects adversely or, so
far as Borrower can now foresee, will materially affect adversely the assets,
business, prospects, profits, or condition (financial or otherwise) of Borrower
or the Servicer or the ability of Borrower to perform this Agreement.  No
information, exhibit or report furnished by the Borrower to the Agent or Lenders
in connection with the negotiation of this Agreement contained any material
misstatement of fact or omitted a material fact or any fact necessary to make
the statement contained therein not materially misleading.

 

7.1.9  ERISA Compliance.  The Borrower is in compliance in all material respects
with all applicable requirements of ERISA and the regulations promulgated
thereunder.  No fact or situation that could result in a material adverse change
in the financial condition of Borrower (including, but not limited to, any
Reportable Event or Prohibited Transaction) exists in connection with any Plan. 
Borrower does not have any withdrawal liability in connection with a
Multi-Employer Plan.  None of the equity funds provided or being provided by
Borrower or its Member are being invested on behalf of a pension plan or other
entity which is subject to ERISA.

 

7.1.10  Taxes and Assessments.  Borrower, each REO Affiliate and the Servicer
have filed all federal, state and local tax returns and other reports they are
required by law to file and have paid, or made provision for the payment of, all
taxes, assessments, fees and other governmental charges that are due and
payable; excluding, however, taxes or assessments that are a Lien on any REO
Property or on any real property security a Collateral Loan with respect to
which (i) Borrower has made a good faith commercially reasonable business
determination to defer the payment of such taxes or assessments, (ii) the REO
Property or real property in question is not sold at any tax sale or in any
other action to foreclose a tax lien or other similar proceeding, and
(iii) Agent has specifically consented to Borrower’s decision to defer the
payment of such taxes or assessments, which consent shall not be unreasonably
withheld.

 

50

--------------------------------------------------------------------------------


 

Provided that all relevant information concerning the deferral of the payment of
any such taxes or assessments is included in the tax status reports that are
delivered by Borrower to Agent pursuant to this Agreement, Agent shall be deemed
to have consented to any deferral that is identified in such reports unless
Agent objects thereto in writing within thirty (30) days after its receipt of
the applicable report.

 

7.1.11  Compliance with Laws.  Borrower, each REO Affiliate and Servicer have
duly complied with, and their assets, business operations and leaseholds are in
compliance in all material respects with, the provisions of all federal, state
and local laws, rules and regulations (including, without limitation,
Environmental Laws) applicable to Borrower, each REO Affiliate, Servicer and
their assets or the conduct of their businesses.  Neither Borrower nor any REO
Affiliate, nor, to the best of Borrower’s knowledge, any of their respective
assets is in material violation of any Environmental Laws or subject to any
existing, pending or overtly threatened investigation by any governmental
authority under any Environmental Law.  To the best of Borrower’s knowledge, no
Hazardous Substance has been disposed of or released on any of Borrower’s assets
or any of the applicable REO Affiliate’s assets.

 

7.1.12  Existence of Defaults.  No Default or Event of Default will exist or
result from the execution and delivery of this Agreement or Borrower’s
performance hereunder.

 

7.1.13  Commissions, Etc..  There are no claims for brokerage commissions,
finder’s fees or investment banking fees in connection with the transactions
contemplated by this Agreement.

 

7.1.14  Solvency.  Borrower is, and after giving effect to the transactions
contemplated under the Loan Documents will be, solvent.  After giving effect to
the transactions contemplated under the Loan Documents, the Borrower:  (a) will
be able to pay its debts as they become due, and (b) will have funds and capital
sufficient to carry on its business and all businesses in which it is about to
engage.

 

7.1.15  Other Agreements.  Except for the Existing BOS Loans which are to be
restructured into the New BOS Loan and except for the New FHP — BOS Subordinated
Guaranty, neither the Borrower, the Member nor any REO Affiliate nor the
Servicer is a party to any indenture, loan, or credit agreement, or to any lease
or other agreement or instrument, or subject to any charter or corporate
restriction which could have a material adverse effect on the businesses,
properties, assets, operations or conditions, financial or otherwise of the
Borrower, any REO Affiliate, or the Servicer, or the ability of the Borrower,
any REO Affiliate, or the Servicer to carry out its respective obligations under
the Loan Documents to which it is a party.  Neither the Borrower nor any REO
Affiliate nor the Servicer is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants, or
conditions contained in any agreement or instrument material to its business to
which it is a party.

 

51

--------------------------------------------------------------------------------


 

7.1.16  Principal Place of Business; Books and Records.  The Borrower’s chief
executive office and principal place of business is located at the Borrower’s
address set forth in Section 13.8 of this Agreement.  All of the Borrower’s
books and records are kept at its principal place of business.

 

7.1.17  Subsidiaries, etc.  Other than any currently existing or hereafter
organized REO Affiliates, the Borrower has no subsidiaries.

 

7.1.18  Preliminary Statement.  All information and statements set forth in the
Preliminary Statement of this Agreement are true and accurate as of the date
hereof.

 

7.1.19                        Authorized Representatives.  Agent and Lenders are
authorized to rely upon the continuing authority of the persons, officers,
signatories or agents hereafter designated (“Authorized Representatives”) to
bind Borrower with respect to all matters pertaining to the Loan and the Loan
Documents including, but not limited to, the execution of Notices of Borrowing. 
Such authorization may be changed only upon written notice to Agent accompanied
by evidence, reasonably satisfactory to Agent, of the authority of the person
giving such notice and such notice shall be effective not sooner than five
(5) Business Days following receipt thereof by Agent.  The present Authorized
Representatives are listed on Exhibit A.

 

7.2                                  Reaffirmation and Survival of
Representations.  The submission of a Notice of Borrowing by Borrower pursuant
to this Agreement shall constitute (a) an automatic representation and warranty
by Borrower to Agent and Lenders that there does not then exist any Default or
Event of Default, and (b) in the event the date of such Notice of Borrowing is
different than the date of this Agreement, a reaffirmation as of the date of
such Notice of Borrowing that all of the representations and warranties of
Borrower contained in this Agreement and the other Loan Documents are true in
all material respects as if made on such date rather than the date of this
Agreement. Borrower covenants, warrants and represents to Agent and Lenders that
all representations and warranties of Borrower contained in this Agreement or
any of the other Loan Documents shall be true at the time of Borrower’s
execution of this Agreement and the other Loan Documents, and shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.

 

SECTION 8.  COVENANTS AND CONTINUING AGREEMENTS

 

8.1                                  Affirmative Covenants.  During the term of
this Agreement, and thereafter for so long as there are any Obligations to Agent
and/or Lenders outstanding, Borrower covenants that, unless otherwise consented
to by Majority Lenders in writing, Borrower shall, and Borrower shall cause each
REO Affiliate to:

 

8.1.1  Payment of Taxes; Liens.  Pay and discharge all taxes, assessments and
governmental charges upon it, its income and assets as and when such taxes,
assessments and charges are due and payable, except and to the extent only that
(a)

 

52

--------------------------------------------------------------------------------


 

such taxes, assessments and charges are being actively contested in good faith
and by appropriate proceedings, Borrower maintains adequate reserves on its
books therefor and the nonpayment of such taxes does not result in a Lien upon
any assets of Borrower or each REO Affiliate other than a Permitted Lien, or
(b) in the case of any particular REO Property or other real property securing a
Collateral Loan, Borrower has made a good faith commercially reasonable business
decision to defer the payment of such taxes, assessments or governmental charges
and Agent has specifically consented thereto in accordance with Section 7.1.10
above.  Borrower shall also pay and discharge any lawful, valid claims which, if
unpaid, might become a Lien against any of Borrower’s or any REO Affiliate’s
assets except for Permitted Liens.

 

8.1.2  Filings.  File all federal, state and local tax returns and other reports
Borrower or any REO Affiliate is required by law to file and maintain adequate
reserves for the payment of all taxes, assessments, governmental charges, and
levies imposed upon it, its income, or its profits, or upon any assets belonging
to it.

 

8.1.3  Certain Expenses.  Pay to Agent and Lenders, upon demand therefor, any
and all reasonable fees, costs or expenses which Agent or any Lender pays to a
bank or other similar institution arising out of or in connection with (i) the
forwarding to Borrower or any other Person on behalf of Borrower proceeds of the
Loan and (ii) the depositing for collection of any check or item of payment
received by or delivered to Agent or any Lender on account of the Obligations.

 

8.1.4  Maintenance of Rights.  Preserve and maintain its separate existence and
all rights, privileges, and franchises in connection therewith, and maintain its
qualification and good standing in all states in which such qualification is
necessary.

 

8.1.5  Maintenance of Assets.  Maintain its physical assets in as good of a
condition as they existed on the date acquired by Borrower or such REO
Affiliate, ordinary wear and tear excepted.

 

8.1.6  Compliance with Laws.  Comply with all laws, ordinances, governmental
rules and regulations to which it is subject, and obtain and keep in force any
and all licenses, permits, franchises, or other governmental authorizations
necessary to the ownership of its assets or to the conduct of its business,
which violation or failure to obtain might materially and adversely affect the
assets or condition (financial or otherwise) of Borrower or any REO Affiliate. 
Borrower and each REO Affiliate shall at all times keep and maintain their
assets in material compliance with, and shall not cause or permit any of the
same to be in material violation of, any applicable Environmental Law.

 

8.1.7  Compliance with ERISA.  (i) At all times make prompt payment of
contributions required to meet the minimum funding standards set forth in ERISA
with respect to each Plan; (ii) promptly after the filing thereof, furnish to
Agent copies of any annual report required to be filed pursuant to ERISA in
connection with each Plan and any other employee benefit plan of it and its
Affiliates subject to said Section; (iii) notify

 

53

--------------------------------------------------------------------------------


 

Agent as soon as practicable of any Reportable Event and of any additional act
or condition arising in connection with any Plan which Borrower believes might
constitute grounds for the termination thereof by the Pension Benefit Guaranty
Corporation or for the appointment by the appropriate United States district
court of a trustee to administer the Plan; and (iv) furnish to Agent, promptly
upon Agent’s request therefor, such additional information concerning any Plan
or any other such employee benefit plan as may be reasonably requested.

 

8.1.8  Records and Books.  Keep adequate records and books of account with
respect to its business activities and the business activities of each REO
Affiliate in which proper entries are made in accordance with GAAP reflecting
all its financial transactions.

 

8.1.9  Inspections.  Upon reasonable notice, permit representatives of Lenders,
from time to time, as often as may be reasonably requested, but only during
normal business hours, to visit and inspect the assets of Borrower and each REO
Affiliate, inspect and make extracts from its books and records, and discuss
with its Member, its employees, its independent accountants and its Property
Managers, Borrower’s and such REO Affiliate’s business, assets, liabilities,
financial condition, business prospects and results of operations.

 

8.1.10  Financial Reports.  Cause to be prepared and furnished to Agent the
following (all to be kept and prepared in accordance with GAAP applied on a
consistent basis):

 

(a)                                   as soon as possible, but not later than
one hundred twenty (120) days after the close of each fiscal year of Borrower,
either (i)  unqualified audited financial statements of Borrower as of the end
of such year, certified by a firm of independent certified public accountants of
recognized standing selected by Borrower but acceptable to Agent or
(ii) financial statements of Borrower as of the end of such year prepared by
KPMG LLP in accordance with the “agreed upon procedures” contained in the
December 14, 2011 letter agreement between KPMG LLC and Borrower; and

 

(b)                                  not later than thirty (30) days after the
end of each calendar quarter, (i) a listing of all Assets remaining subject to
the Security Documents as of the last day of the calendar quarter in question
together with Borrower’s calculations of then Net Present Value of all such
Assets, (ii) Borrower’s calculation of the Debt Service Coverage Ratio as of the
last day of the calendar quarter in question, and (iii) Borrower’s calculation
of the LTV Ratio as of the last day of the calendar quarter in question; all of
which calculations shall be subject to Agent’s review and approval or
recalculation (as reasonably determined by Agent) on the next Calculation Date;
and

 

(c)                                   as soon as possible, but not later than
the earlier to occur of a date that is (i) ten (10) days after Servicer receives
an opinion letter issued by the certified public accountants engaged by Servicer
to audit its fiscal year end financial

 

54

--------------------------------------------------------------------------------


 

statements or (ii) one hundred twenty (120) days after the close of each fiscal
year of Servicer, unqualified audited consolidated financial statements of
Servicer as of the end of such year, certified by a firm of independent
certified public accountants of recognized standing selected by Servicer but
acceptable to Agent; and

 

(d)                                  as to each REO Property, from time to time
upon request by Agent, not later than ten (10) days after any such request, a
“rent roll”, so-called, dated as of the end of the then most recent calendar
quarter and stating with respect to each rental unit in the REO Property in
question, the name of the tenant thereof, the rent paid by such tenant, the date
to which such rent is paid, the date on which such tenant’s leasehold interest
terminates and the amount held by the REO Affiliate in question by way of
security deposit from each such tenant; which rent roll is to be certified to as
being accurate by a Responsible Officer of the applicable REO Affiliate in
question and by a Responsible Officer of the Servicer; and

 

(e)                                   as soon as possible, but not later than
twenty-five (25) days after the end of each calendar month, unaudited operating
statements of Borrower as of the end of such month and as of the portion of
Borrower’s fiscal year then elapsed, certified by a Responsible Officer of the
Borrower and by a Responsible Officer of the Servicer as being prepared in
accordance with GAAP and fairly presenting the financial position and results of
operations of Borrower and each REO Affiliate (on an REO Property by REO
Property basis) for such calendar month and period, subject only to changes from
audit and year-end adjustments and except that such statements need not contain
accountant’s notes thereto; which operating statements shall be in form
reasonably acceptable to Agent and shall include and be supplemented by such
detail, supporting data and schedules and other information as Agent may
reasonably require.

 

Concurrently with the delivery of the financial statements described in clause
(a) of this Section 8.1.10, Borrower shall forward to Agent a copy of the
independent auditor’s report to Borrower’s management that is prepared in
connection with such financial statements.  Concurrently with the delivery of
the operating statements to be delivered with respect to the last month of each
calendar quarter pursuant to clause (e) of this Section 8.1.10 and the
calculations to be delivered as of the last day of each calendar quarter
pursuant to clause (b) of this Section 8.1.10, Borrower shall cause to be
prepared and furnished to Agent a certificate in the form attached hereto as
Exhibit G (a “Compliance Certificate”) from a Responsible Officer of the
Borrower, from a Responsible Officer of each REO Affiliate, and from a
Responsible Officer of the Servicer certifying to Agent and Lenders that, to the
best of such Responsible Officer’s knowledge (a) no Default or Event of Default
has occurred, or, if such Default or Event of Default has occurred, specifying
the nature thereof, (b) compliance with the Debt Service Coverage Ratio covenant
referenced therein and (c) the accuracy of the financial information furnished
pursuant to this Section 8.1.10.

 

8.1.11  Tax Escrow Reports & Tenant Security Deposit Reports.  From time to time
upon request by Agent, not later than ten (10) days after any such request, 
furnish to Agent:

 

55

--------------------------------------------------------------------------------


 

(a) a “Tax Escrow Report” detailing on an Asset by Asset basis (i) the annual
real estate taxes (and to the extent applicable, insurance premiums) payable
with respect to each Asset, (ii) a detail by category (i.e. real estate taxes,
insurance, Net Insurance and Condemnation Proceeds, etc.) of the total amount of
Tax Escrow Payments deposited in the Tax Escrow Account during the calendar
month in question, (iii) a detail by category of the total amount of withdrawals
from the Tax Escrow Account during such calendar month, and (iv) the remaining
balance of real estate taxes (and where applicable, insurance premiums) due with
respect to the Asset in question, which report shall be certified to by a
Responsible Officer of the Servicer and a Responsible Officer of the Borrower;
and

 

(b) a “Tenant Security Deposit Report” detailing, on an REO Property by REO
Property basis and a tenant by tenant basis, the total amount of Tenant Security
Deposits held by Servicer or the applicable Property Manager as of the end of
the calendar month in question which report shall be certified to by a
Responsible Officer of the Servicer and a Responsible Officer of the Borrower.

 

8.1.12  Collateral Loans Reports.  As soon as possible but no later than thirty
(30) days after the end of each calendar month, furnish to Agent an analysis of
all Collateral Loans reflecting monthly collections, outstanding balances,
anticipated future collections, Settlement information, default status and such
information as Agent may otherwise request (the “Collateral Loans Reports”).  In
addition, at Majority Lenders’ option, Majority Lenders shall have the right to
require such Collateral Loans Reports and such other information as Majority
Lenders may otherwise reasonably request, on a weekly or bi-weekly basis.

 

8.1.13  Further Assurances.  At Agent’s request, promptly execute and deliver or
cause to be executed and delivered to Agent any and all documents, instruments
and agreements deemed necessary by Agent to perfect or to continue the
perfection of Agent’s Liens, to facilitate collection of the Collateral or
otherwise to give effect to or carry out the terms or intent of this Agreement
or any of the other Loan Documents.

 

8.1.14  Ancillary Agreements.  Enter into the AAC Agreement, the Custodial
Agreement and the Services Agreement and fully comply with all terms thereof;
and pay, perform and observe each of its obligations under any other agreement
to which it is a party in accordance with the terms thereof.

 

8.1.15  General Indemnity.  Indemnify, protect, and hold Agent and Lenders and
their respective parents, subsidiaries, directors, officers, employees,
representatives, agents, successors, assigns, and attorneys (collectively, the
“Indemnified Parties”) harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses (including, without limitation, reasonable attorneys’ fees and
legal expenses whether or not suit is brought and settlement costs), and
disbursements of any kind or nature

 

56

--------------------------------------------------------------------------------


 

whatsoever which may be imposed on, incurred by, or asserted against the
Indemnified Parties, in any way relating to or arising out of the Loan, the
Collateral, the Other Agreements, the Loan Documents or any of the transactions
contemplated therein (EXPRESSLY INCLUDING THE ORDINARY NEGLIGENCE OF LENDERS AND
AGENT, BUT EXCLUDING THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDERS AND
AGENT) (collectively, the “Indemnified Liabilities”), to the extent that any of
the Indemnified Liabilities results, directly or indirectly, from any claim made
or action, suit, or proceedings commenced by or on behalf of any Person other
than the Indemnified Parties or Borrower; PROVIDED, HOWEVER, THAT ALTHOUGH EACH
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE INDEMNIFIED FROM ITS OWN ORDINARY
NEGLIGENCE, NO INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE INDEMNIFIED
HEREUNDER FOR ITS OWN FRAUD, GROSS NEGLIGENCE, OR WILLFUL MISCONDUCT; provided
further, however, that Agent and Lenders shall not be indemnified against claims
resulting from Agent’s or Lenders’ own actions taken with respect to any Asset
after Agent forecloses its Lien upon such Asset.  The provisions of and
undertakings and indemnification set forth in this paragraph shall survive the
satisfaction and payment of the Obligations and termination of this Agreement.

 

8.1.16   Environmental Site Assessments.  With respect to any REO Property,
Agent shall have the right at any time to require that Borrower obtain and
deliver to Agent an Environmental Site Assessment which Environmental Site
Assessment shall be addressed to Borrower and Agent.  Borrower acknowledges that
Agent shall have the right to retain the services of one or more environmental
consultants, satisfactory to Agent, to review any such Environmental Site
Assessments and to review all other environmental site assessments at any time
submitted to Agent with respect to the Assets and that the fees and expenses of
such environmental consultants shall be paid by Borrower.

 

8.1.17  Environmental Indemnity.  Indemnify, protect, and hold each of the
Indemnified Parties harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
proceedings, costs, expenses (including, without limitation, all reasonable
attorneys’ fees and legal expenses whether or not suit is brought and settlement
costs), and disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against such Indemnified Parties,
(EXPRESSLY INCLUDING THE ORDINARY NEGLIGENCE OF LENDERS AND AGENT, BUT EXCLUDING
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDERS AND AGENT) with respect to
or as a direct or indirect result of the violation of any Environmental Law by
Borrower, by any Account Debtor under any Collateral Loan or by the condition of
any of the Collateral or any real or personal property which secures any
Collateral Loan; or with respect to or as a direct or indirect result of
Borrower’s or any REO Affiliate’s or any such Account Debtor’s generation,
manufacture, production, storage, release, threatened release, discharge,
disposal or presence in connection with its properties of a Hazardous Substance
including, without limitation, (a) all damages of any such use, generation,
manufacture, production, storage, release, threatened release, discharge,
disposal, or presence, or

 

57

--------------------------------------------------------------------------------


 

(b) the costs of any required or necessary environmental investigation,
monitoring, repair, cleanup, or detoxification and the preparation and
implementation of any closure, remedial, or other plans.  The provisions of and
undertakings and indemnification set forth in this paragraph shall survive the
satisfaction and payment of the Obligations and termination of this Agreement. 
In addition to the foregoing, in the event that Borrower learns that any REO
Property which has an Allocated Loan Amount of $100,000 or more has a condition
that may require reporting or remediation, or both, pursuant to any
Environmental Law applicable to such REO Property, Borrower or the applicable
REO Affiliate shall obtain an Environmental Site Assessment of such REO
Property, and if the report of such Environmental Site Assessment states that
there is a condition on or in such REO Property that requires reporting or
remediation as aforesaid, then Borrower or the applicable REO Affiliate shall,
at Majority Lenders’ election, promptly either:  (a) take any and all actions
necessary to comply with the applicable Environmental Laws with respect to such
condition(s) or (b) obtain the release/discharge of Agent’s Lien on such REO
Property by paying to Agent the Release Price (as a prepayment on the Loan) and
otherwise complying with the provisions of Section 6.5 above (except that it
shall not be necessary for the REO Affiliate in question to sell such REO
Property to anyone), and Agent agrees to consent to such release/discharge.

 

8.1.18  Sale of Collateral and Collection of Collateral Loans.  If at any time
Borrower or an REO Affiliate sells any items of Collateral, real or personal,
then, promptly upon its receipt of the proceeds of such sale, Borrower or such
REO Affiliate shall make a payment into the Owner Collection Account in an
amount equal to the Required Owner Collection Account Amount with respect to
such item of Collateral.  If at any time Borrower (a) makes a collection in full
of a Collateral Loan, (b) agrees to settle any Collateral Loan or (c) makes a
collection against a Collateral Loan in connection with a sale to an Unrelated
Third Party of any item of personal property or real property securing a
Collateral Loan pursuant to a foreclosure or other legal proceedings, then,
promptly upon its receipt of same, Borrower shall make a payment into the Owner
Collection Account in an amount equal to the Required Owner Collection Account
Amount with respect to such Collateral Loan.  To the extent that any funds are
not deposited in the Owner Collection Account in accordance with the above by
reason of the inability to properly identify same, Borrower or Servicer shall
not be in default of this Section if such funds are deposited in the Owner
Collection Account within two (2) Business Days after the proper identification
of same.

 

8.1.19  Deposit all Funds in Owner Collection Account.  Advise and instruct all
Account Debtors (including all REO Affiliates ) and all “lead” lenders under
Participation Agreements to deliver all payments under Collateral Loans
(including all Tax Escrow Payments) directly to the Lock-Box and deposit, or
cause to be deposited, in the Owner Collection Account, all Net Cash Flow and
all Tax Escrow Payments within two (2) Business Days after the receipt thereof. 
To the extent that any funds are not deposited in the Owner Collection Account
in accordance with the above by reason of the inability to properly identify
same, Borrower or Servicer shall not be in default of this Section if such funds
are deposited in the Owner Collection Account within two (2) Business Days after
the proper identification of same.

 

58

--------------------------------------------------------------------------------


 

8.1.20  Title Insurance Policies.

 

(a)   As to each parcel of real property securing a Collateral Loan, prior to
the Closing Date, Borrower shall have recorded with the appropriate records of
land evidence the appropriate assignment to Borrower of the mortgage or deed of
trust which secures such Collateral Loan.

 

(b)   At this time, Lenders have agreed to refrain from requiring the recording
of any of the Assignments to Agent; provided however, Agent shall have the right
to record in the appropriate records of land evidence all of the Assignments, or
any of them, at any time after the occurrence of an Event of Default hereunder. 
As to any Asset, within ten (10) Business Days after receipt of written notice
from Agent that Agent has recorded an Assignment, Borrower shall deliver to
Agent a Title Certificate or a Title Insurance Policy with respect to such
parcel of real property.

 

(c)   As to any REO Property acquired by Borrower or an REO Affiliate, within
ten (10) Business Days after the date of Borrower’s or such REO Affiliate’s
acquisition of such REO Property, (i) the appropriate REO Affiliate shall
execute and deliver to Borrower the appropriate REO Note and the appropriate REO
Security Documents with respect to such REO Property, (ii) subject to
Section 6.2(b), all such REO Security Documents shall be recorded by the
Borrower in the appropriate land records and shall be delivered by Borrower to
the Custodian after such recording and (iii) Borrower shall execute and deliver
to Agent an original Assignment   of such REO Note and such REO Security
Documents.  As to all REO Properties, or any of them, Agent shall have the right
to record all or any of such REO Security Documents and Assignments at any time
after the occurrence of an Event of Default hereunder.  As to any REO Property,
within ten (10) Business Days after receipt of written notice from Agent that
Agent has recorded the applicable REO Security Documents, Borrower shall have
delivered to Agent a Title Insurance Policy or a Title Certificate (as required
by Agent) with respect to such REO Property.

 

8.1.21  Tax and Other Escrows.  Properly maintain and monitor all  escrow
account (if any) for taxes and other expenses with respect to any Collateral
Loan and, unless prohibited by applicable law, deposit and maintain all such
escrow funds in the Tax Escrow Account.

 

8.1.22  Intentionally Omitted.

 

8.1.23  Intentionally Omitted.

 

8.1.24  Additional Information.  Furnish to the Agent:

 

(a)                                   Promptly after the commencement thereof,
notice of all actions, suits and proceedings before any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, affecting the

 

59

--------------------------------------------------------------------------------


 

Borrower, any REO Affiliate or the Servicer which, if determined adversely to
the Borrower, any REO Affiliate or the Servicer, could have a material adverse
affect on the financial condition, properties or operations of the Borrower, any
REO Affiliate or the Servicer;

 

(b)                                  Promptly after the filing or receiving
thereof, copies of all reports, including annual reports, and notices which the
Borrower files with or receives from the Pension Benefit Guaranty Corporation or
the United States Department of Labor under ERISA;

 

(c)                                   As soon as possible and in any event
within five (5) Business Days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto;

 

(d)                                  Within thirty (30) Business Days after the
filing thereof, copies of all federal and state tax returns, together with all
schedules thereto, filed by or on behalf of the Borrower, any REO Affiliate and
the Servicer; and

 

(e)                                   Promptly upon request by any Lender, such
other information respecting the condition or operations, financial or
otherwise, of the Borrower, any REO Affiliate and the Servicer as any Lender may
reasonably from time to time request including, without limitation, all such
information that any Lender may reasonably request (i) as to the Borrower with
respect to asset compromise/sale experience, asset business plans, specific cash
flow information, information concerning capital expenditures, etc. and (ii) as
to the Servicer, on a “pool” by “pool” basis, with respect to asset
compromise/sale experience, specific cash flow information, information
concerning capital expenditures, etc.

 

8.1.25  Improvements to REO Properties.  In connection with the making of any
improvements to any REO Properties:

 

(a)                                   Comply with all applicable building, fire,
health, sanitation, environmental protection, land use, subdivision and zoning
laws, ordinances, rules and regulations promulgated by any governmental
authority having jurisdiction over the REO Property in question, comply with all
restrictions or other encumbrances affecting title to the REO Property in
question, fulfill in every way the applicable requirements of any such
governmental authority and furnish to Agent such evidence thereof as Agent may
from to time reasonably require;

 

(b)                                  File all plans for any such improvements
with, and obtain all necessary approvals from, all governmental authorities
having jurisdiction over the REO Property in question and submit copies of such
approvals to Agent;

 

(c)                                   Perform all of Borrower’s obligations
under any construction contract and pay when due all sums for labor, materials,
and equipment, including,

 

60

--------------------------------------------------------------------------------


 

without limitation, all fixtures and personalty incorporated in the REO Property
in question;

 

(d)                                  Give forthwith to Agent notice of any claim
by any party of any material breach under any material construction contract in
connection with any such improvements;

 

(e)                                   Use only materials and equipment,
including without limitation, fixtures and personalty incorporated in the REO
Property in question, to which Borrower has absolute title, except as otherwise
specifically approved in writing by Agent;

 

(f)                                     Furnish to Agent from time to time, as
requested by Agent, such budgets and revisions of budgets as the Agent may
require in order to show the estimated cost of the improvements and the amount
of funds required, at any given time, to complete and pay for the construction
of such improvements; and

 

(g)                                  Take all reasonable steps to prevent the
recording of any notice of architect’s, artisan’s, materialmen’s or mechanic’s
lien relating to the REO Property in question or the construction of the
improvements and not permit or suffer to exist any Liens (other than the
Permitted Prior Liens and the Permitted Liens) on the REO Property in question,
any material stored thereon or therein or any insurance proceeds relating
thereto or any sums due or to become due to Borrower under this Agreement, and,
in the event of the recording of any such notice or lien, take all steps
(including, without limitation, bonding) to remove the same from the record
within fifteen (15) days after Borrower’s receipt of such notice.

 

8.1.26   Tax Escrow Payments.

 

(a)                                   Deposit, or cause to be deposited, in the
Tax Escrow Account all Tax Escrow Payments.

 

(b)                                  Use funds deposited in the Tax Escrow
Account only to pay the specific tax or other item for which such funds were
deposited.

 

(c)                                   Upon payment and other satisfaction in
full of the Obligations, any funds remaining in the Tax Escrow Account shall be
refunded to the Borrower.  Upon the occurrence of any Event of Default, Agent
may apply against the Obligations, to the extent permitted by applicable law, in
such manner as the Majority Lenders may determine, any or all of such deposited
funds then held by Agent.

 

8.1.27                             Due Diligence.  Agent and Lenders shall be
entitled to review, receive summaries of and otherwise inspect all due diligence
of the Collateral Loan Pool performed by Borrower after the Closing Date.

 

8.1.28                             Conduct of Business.  Engage solely in the
ownership and operation of the Assets and related activities and not enter into
any new ventures or

 

61

--------------------------------------------------------------------------------


 

undertake any Investment, except as permitted in Section 8.2.2 below, or any new
business dealings, without the Majority Lenders’ express prior written consent
in each instance.  As an express inducement to Lenders to make and maintain the
Loan, the Borrower agrees that at all times prior to payment and satisfaction of
all Obligations, the Borrower and each REO Affiliate shall each be and remain a
Bankruptcy Remote Entity.

 

8.1.29                             Delivery of Excluded Pledged Notes.  Upon
Agent’s demand, which demand may be delivered to Borrower at any time, cause the
Servicer to deliver all of the Excluded Pledged Notes (and any other Collateral
Loan Documents that are associated with the Collateral Loans that are evidenced
by such Excluded Pledged Notes), to Agent or, at Agent’s option, to the
Custodian.

 

8.1.30                          Substitute Notes.  In connection with the
closing of the Loan, Borrower is executing and delivering to Agent one Note in
the principal amount of $50,000,000.  Thereafter, Borrower shall execute such
replacement and substitute Notes (the “Substitute Note(s)”) as may be requested
by Agent or Agent and any Lender from time to time to facilitate the issuance of
individual Notes to each of the Lenders or the assignment by a Lender of all or
part of its rights and obligations under this Agreement, provided, however, such
Substitute Note(s) shall in the aggregate total the amount of the Note being
replaced, and upon delivery of a Substitute Note, the Agent or Lender in
question shall conspicuously mark the face of the Note being substituted with
the following legend: “THIS NOTE HAS BEEN RENEWED AND SUBSTITUTED” and promptly
return same to Borrower.

 

8.2                                  Negative Covenants.  During the term of
this Agreement, and thereafter for so long as there are any Obligations to Agent
and/or Lenders outstanding, Borrower covenants that, unless Majority Lenders
have first consented thereto in writing, Borrower will not, and Borrower will
cause each REO Affiliate to not:

 

8.2.1  Dissolution, Merger, Etc.  Dissolve or otherwise terminate its existence
or merge or consolidate with any Person; or acquire all or any substantial part
of the assets of any Person except in cases where assets are acquired pursuant
to a foreclosure of Borrower’s Liens upon the assets securing payment of a
Collateral Loan.

 

8.2.2  Loans, Advances, and Investments.  Make any loan, advance, extension of
credit, or capital contribution to, make any investment in, or purchase or
commit to purchase any stock or other securities or evidences of Indebtedness
of, or interests in, any other Person, other than:

 

(a) advances to employees of Borrower in the ordinary course of business not to
exceed $1,500.00 in the aggregate outstanding at any time;

 

(b) investments in obligations of the United State of America and agencies
thereof and obligations guaranteed by the United States of America maturing
within one year from the date of acquisition;

 

62

--------------------------------------------------------------------------------


 

(c) certificates of deposit which are fully insured by the Federal Deposit
Insurance Corporation or are issued by commercial banks organized under the Laws
of the United States of America or any state thereof and having combined
capital, surplus, and undivided profits of not less than $100,000,000.00 (as
shown on such Person’s most recently published statement of condition), and
which certificates of deposit have one of the three (3) highest ratings from
Moody’s Investors Service, Inc., or Standard & Poor’s , a division of
McGraw-Hill Companies, Inc.;

 

(d) commercial paper which has one of the two highest ratings from Moody’s
Investors Service, Inc., or Standard & Poor’s, a division of McGraw-Hill
Companies, Inc.;

 

(e)  investments with financial institutions having combined capital, surplus,
and undivided profits of not less than U.S. $100,000,000.00 (as shown on such
Person’s most recently published statement of condition), and whose certificates
of deposit have one of the two highest ratings from Moody’s Investors
Service, Inc., or Standard & Poor’s a division of McGraw-Hill Companies, Inc.,
respectively, or, if such institution does not have a commercial paper rating, a
comparable bond rating;

 

(f) loans to or investments in the REO Affiliates in connection with the
acquisition by such REO Affiliates of REO Properties; and

 

(g) loans to the purchaser of an REO Property for a portion of the purchase
price of such REO Property, (i.e., seller financing); provided that in the case
of any such loan the Majority Lenders specific prior written consent has been
obtained, which consent may be withheld, granted or granted conditionally
subject to such protective and other conditions as the Majority Lenders may
require in their sole discretion.

 

Nothing contained in this Section 8.2.2 shall be deemed to in any way alter or
diminish Borrower’s obligations to fully comply with the provisions of
Section 8.1.18 and 8.1.19 above.

 

8.2.3  Other Indebtedness.  Create, incur, assume, or suffer to exist, any
Indebtedness, or guarantee, assume, endorse or otherwise, in any way, become
directly or contingently liable with respect to the Indebtedness of any Person
except:

 

(a) the Obligations;

 

(b) obligations under the Services Agreement;

 

(c) contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;

 

(d) contingent liabilities which may arise solely as a result of Borrower
acquiring an asset subject to, but not assuming, a Permitted Prior Lien;

 

63

--------------------------------------------------------------------------------


 

(e) obligations incurred in connection with the ordinary course of Borrower’s
business or the business of any REO Affiliate; and

 

(f) the New BOS Loan, including the New FHP — BOS Subordinated Guaranty.

 

8.2.4  Transactions with Affiliates.  Enter into any transaction with the
Member, any Affiliate of Borrower or the Servicer, except for capital
contributions or advances by the Member to Borrower, loans to or investments in
REO Affiliates or those transactions evidenced by the Services Agreement.

 

8.2.5  Other Liens.  Create or suffer to exist any Lien upon any of its
property, income or profits, whether now owned or hereafter acquired, except for
Permitted Liens or Permitted Prior Liens.

 

8.2.6  Distributions.  Declare or make any distributions of any of its assets,
income or profits to its Member or make any payments or distributions of any
kind to any other Person if it constitutes an Improper Distribution.

 

8.2.7  New Places of Business.  Transfer its principal place of business or
chief executive office, except upon at least sixty (60) days prior written
notice to Agent and after the delivery to Agent of financing statements, if
required by Agent, in form satisfactory to Agent to perfect or continue the
perfection of Agent’s Liens and security interests hereunder.

 

8.2.8  New Businesses.  Enter into any new business or make any material change
in any of Borrower’s business objectives, purposes and operations.

 

8.2.9  Disposition of Assets.  Sell, lease or otherwise dispose of any of its
assets, except sales of assets in the ordinary course of Borrower’s business;
provided, that Borrower or the appropriate REO Affiliate shall immediately pay
all Net Sales Proceeds to Agent for deposit in the Owner Collection Account.

 

8.2.10  New Name or State of Organization; Fictitious Names.  Change its name or
jurisdiction of organization or use any fictitious name or “d/b/a”.

 

8.2.11  Margin Stock.  Own, purchase or acquire (or enter into any contract to
purchase or acquire) any “margin security”, as defined by any regulation of the
Federal Reserve Board as now in effect or as the same may hereafter be in
effect.

 

8.2.12  Fiscal Year.  Change its fiscal year.

 

8.2.13  Compliance with Environmental Laws.  Except in material compliance with
all applicable laws (including all applicable Environmental Laws), use,
generate, manufacture, produce, store, release, discharge, or dispose of on,
under, or

 

64

--------------------------------------------------------------------------------


 

about any of its real property or transport to or from any of its real property
any Hazardous Substance, or allow any other Person or entity to do so.

 

8.2.14  Discounts of Collateral Loans.  Discount or otherwise settle the amount
owed on any Collateral Loan for an amount which is less than the Release Price
of such Collateral Loan.

 

8.2.15  Modification of Ancillary Agreements.  Amend, modify or terminate the
Services Agreement, the Lock-Box Agreement, the AAC Agreement or the Custodial
Agreement without first obtaining Agent’s written consent.

 

8.2.16  Certain Prohibited Payments.  Make any payment under the Services
Agreement at any time when any Default or Event of Default exists hereunder or
if such payment would cause a Default or Event of Default hereunder; or make any
payment under the Services Agreement (i) in a manner that is inconsistent with
the terms of the Services Agreement or (ii) which is not specifically authorized
under the terms of this Agreement.

 

SECTION 9.  EVENTS OF DEFAULT: RIGHTS AND REMEDIES ON DEFAULT

 

9.1                                  Events of Default.  The occurrence of any
one or more of the following events shall constitute an “Event of Default”:

 

9.1.1  Nonpayment of any installment of principal and/or interest due under the
Notes when it shall become due and payable (no prior demand therefor being
necessary) and such nonpayment shall have continued for more than ten (10) days
after notice thereof from Agent to Borrower.

 

9.1.2  Nonpayment of any other sum payable under this Agreement, the Note, any
of the Security Documents or any of the Other Agreements and, unless a different
grace or notice period is elsewhere specified, such nonpayment shall have
continued for more than ten (10) days after notice thereof from Agent to
Borrower.

 

9.1.3  Nonpayment, nonperformance or nonobservance of any of the other
covenants, agreements, or conditions of this Agreement (except for the covenants
contained in Sections 3.3, 4.2.3, 8.1.18, 8.1.19 or 8.2 of this Agreement), or
any of the Security Documents or any of the Other Agreements, and, unless a
different grace or notice period is elsewhere specified, such nonperformance or
nonobservance shall have continued for more than thirty (30) days after notice
thereof from Agent to Borrower.  The foregoing shall not be deemed to provide a
grace or notice period for nonperformance or nonobservance of any covenant,
agreement or condition which is specifically listed as an Event of Default in
any other Section of this Section 9.1.

 

9.1.4  Nonpayment, non-performance or non-observance of any of the covenants,
agreements or conditions contained in Sections 3.3, 4.2.3, 8.1.18, 8.1.19, or
8.2 of this Agreement (no prior demand being necessary except with respect to
Section

 

65

--------------------------------------------------------------------------------


 

8.2.13, where Agent agrees to give Borrower ten (10) days notice).

 

9.1.5  The occurrence of any “Event of Default” under the Notes, any of the
Security Documents or any of the Other Agreements, or the occurrence of any
event or condition which  entitles Agent or Lenders to exercise any of their
remedies under any of the Security Documents or any of the Other Agreements.

 

9.1.6  Title to the Collateral is not satisfactory to the Agent by reason of any
lien, charge, encumbrance, title condition or exception (other than Permitted
Liens and Permitted Prior Liens) and such condition continues for more than
thirty (30) days after notice thereof from Agent to Borrower.

 

9.1.7  As to any parcel of real property securing a Collateral Loan which Agent
reasonably deems to be material, the Title Company shall fail to issue a Title
Certificate, Title Insurance Policy or any endorsement referred to in
Section 8.1.20 or shall otherwise refuse to insure the Loan as being secured by
a valid lien on the real property portion of the Collateral subject only to
Permitted Liens and Permitted Prior Liens.

 

9.1.8  The cancellation, lapse or termination of any insurance coverage required
to be maintained by Borrower under this Agreement or under any of the Security
Documents.

 

9.1.9  Borrower assigns this Agreement or any interest herein.

 

9.1.10  The Collateral or any portion thereof or any interest therein is
conveyed, voluntarily encumbered or otherwise transferred in any way, except as
may be specifically permitted by this Agreement, in each case, without the prior
written consent of the Majority Lenders.

 

9.1.11  If any notice of responsibility, notice of violation, notice letter or
similar notice or claim is issued or filed by any governmental authority against
Borrower or any REO Affiliate or against any items of Collateral under any
Environmental Laws and within sixty (60) days after the issuance or filing
thereof either (a) the condition referenced therein is not cured or (b) a
consent agreement reasonably satisfactory to the Majority Lenders has not been
entered into such governmental authority.

 

9.1.12  Borrower or any REO Affiliate fails to deposit (or cause to be
deposited) in the Owner Collection Account any funds required to be deposited
therein in accordance with the provisions of Sections 8.1.18 and 8.1.19 hereof
when due or Borrower fails to make any Mandatory Payment required under
Section 4.2.3 when due (in either event, no prior demand being necessary).

 

9.1.13  If any REO Affiliate fails to promptly pay to Borrower (or if Borrower
fails to deposit in the Owner Collection Account (when required hereunder) 100%
of each month’s Net Operating Income from the REO Property in question.

 

66

--------------------------------------------------------------------------------


 

9.1.14  If Borrower requests a termination of the Loan or confesses inability to
continue performance in accordance with this Agreement.

 

9.1.15  Breach or the proving false or misleading, in any material respect, of
any representation or warranty now or hereafter made to Agent or Lenders by, on
behalf of, or for the benefit of Borrower, any Member, any REO Affiliate or the
Servicer contained in:

 

(a)                                                  this Agreement;

(b)                                                 any of the Security
Documents or Other Agreements;

(c)                                                  the Notes; or

(d)                                                 any loan application,
statement, financial statement, certificate or other document, agreement or
instrument furnished, executed or delivered in connection herewith by, on behalf
of, or for the benefit of Borrower, any Member, or the Servicer.

 

9.1.16  The occurrence of any “event of default” under any document, agreement
or instrument now or hereafter (a) evidencing or securing any other obligation
or indebtedness of Borrower or any REO Affiliate to Agent or any Lender now
existing or hereafter arising or (b) evidencing any obligation or other
indebtedness secured in whole or in part by any or all of the property covered
by any of the Security Documents, or the nonpayment, nonperformance or
nonobservance of any of the covenants, agreements or conditions of any such
documents, agreements or instruments, which nonpayment, nonperformance or
nonobservance shall have continued beyond the expiration of any applicable grace
or notice period, or the occurrence of any event or condition which entitles the
obligee of or under any such documents, agreements or instruments to exercise
any of its remedies thereunder.

 

9.1.17  If BOS takes any action to enforce its rights or remedies against
Borrower under the New FHP — BOS Subordinated Guaranty, the New BOS Security
Documents or any of the other New BOS Loan Documents.

 

9.1.18  Nonpayment of any Indebtedness of the Borrower (other than the Notes or
other Indebtedness referred to in the preceding subsection) if the effect of
such nonpayment is to accelerate the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to the stated
maturity thereof, or if any other Indebtedness, the validity of which is not
being contested in good faith by appropriate proceedings, is not paid when due
and payable in accordance with the terms of such Indebtedness or customary trade
practice.

 

9.1.19  (a) (i) The insolvency or inability of the Borrower or any REO Affiliate
or any REO Affiliate Owner, or the Servicer to pay its debts as they mature;
(ii) the appointment of a receiver, trustee, custodian or other fiduciary, for,
or for any of the property of, the Borrower or any REO Affiliate or any REO
Affiliate Owner or the Servicer or; (iii) the making of an assignment for the
benefit of creditors, or the making

 

67

--------------------------------------------------------------------------------


 

of or entering into a trust mortgage or deed or other instrument of similar
import for the benefit of creditors, by the Borrower or any REO Affiliate or any
REO Affiliate Owner or the Servicer; or (iv) the convening of a meeting of the
creditors, or the selection of a committee representing the creditors of the
Borrower or the Member or any REO Affiliate or any REO Affiliate Owner, or the
Servicer; or

 

(b)                                  The filing of a petition, complaint, motion
or other pleading seeking any relief under any receivership, insolvency, or
debtor relief law, or seeking any readjustment of indebtedness, reorganization,
composition, extension or any similar type of relief, or the filing of a
petition, complaint, or motion under any chapter of the Bankruptcy Code by the
Borrower or any REO Affiliate or any REO Affiliate Owner or the Servicer; or

 

(c)                                   The filing of a petition, complaint,
motion or other pleading seeking any relief under any receivership, insolvency,
or debtor relief law, or under any chapter of the Bankruptcy Code, or seeking
any readjustment of indebtedness, reorganization, composition, extension or any
similar type of relief, or the entry of any order for relief under any chapter
of the Bankruptcy Code, against the Borrower  or any REO Affiliate or any REO
Affiliate Owner, or the Servicer; provided, however, that if Borrower shall
immediately notify Agent in writing of the filing of any such petition,
complaint, motion or other pleading against the Borrower or any REO Affiliate or
any REO Affiliate Owner or the Servicer, and shall provide evidence satisfactory
to Agent that the Borrower or any REO Affiliate or any REO Affiliate Owner, or
the Servicer, as the case may be, has in good faith and within ten (10) days
after the filing of any such petition, complaint, motion or other pleading filed
an answer thereto contesting same, then there shall be no Event of Default under
this subparagraph (c) until the earliest of (i) the entry of an order for relief
or a judgment under any proceedings referred to in this subparagraph (c),
(ii) the appointment of a receiver, trustee, custodian or other fiduciary in any
such proceeding or (iii) the expiration of a period of thirty (30) days, at the
end of which such petition, complaint, motion or other pleading remains
undismissed; or

 

(d)                                  The entry of any judgment against, or the
attachment or garnishment of any of the property, goods or credits of, the
Borrower or the Owner or any REO Affiliate or any REO Affiliate Owner or the
Servicer with respect to any claim or claims in excess of One Hundred Thousand
Dollars ($100,000) which remains unpaid, unstayed, undismissed or unbonded for a
period of thirty (30) days; or if any foreclosure is instituted (by judicial
proceedings, by publication of notice pursuant to a power of sale or otherwise)
against the Borrower or any REO Affiliate or any REO Affiliate Owner or the
Servicer under any mortgage, deed of trust or security agreement granted by the
Borrower or any REO Affiliate or any REO Affiliate Owner or the Servicer and is
not dismissed or terminated for a period of fifteen (15) days.

 

9.1.20  The dissolution, liquidation or termination of existence of the Borrower
or the Member or any REO Affiliate or any REO Affiliate Owner or the Servicer or
a sale of assets of Borrower or the Member or any REO Affiliate or any REO
Affiliate Owner, or the Servicer out of the ordinary course of business.

 

68

--------------------------------------------------------------------------------


 

9.1.21  Any material adverse change in the financial condition of, or any act or
omission of Borrower or any REO Affiliate or any REO Affiliate Owner, or the
Servicer, or any act or omission of any officer, director, partner or trustee of
Borrower or any REO Affiliate or any REO Affiliate Owner, or the Servicer which
leads the Majority Lenders reasonably to believe that performance of any of the
covenants, agreements, or conditions of any of the Loan Documents, is or may be
substantially impaired.

 

9.1.22  Without the prior written consent of the Majority Lenders, (i) the
transfer of any interest in Borrower by Member or dilution of the percentage
interests in Borrower held by the Member (except transfers to one or more
Affiliates of the Member) or (ii) the transfer of any interest in any REO
Affiliate by any REO Affiliate Owner thereof or dilution of the percentage
interests in any REO Affiliate held by any REO Affiliate Owner thereof.

 

9.1.23  Any change in the ownership or control of Servicer which would reduce
the total percentage stock ownership in Servicer that is owned by FC Investment
Holdings Corporation to be less than 100%, in every case without the Majority
Lenders’ prior written consent or any change in the ownership or control of FC
Investment Holdings Corporation which would reduce the total percentage stock
ownership in FC Investment Holdings Corporation that is owned by FirstCity
Financial Corporation to be less than 100%, in each without the Majority
Lenders’ prior written consent.

 

9.1.24  The merger or consolidation with any corporation by the Member, the
Servicer or any REO Affiliate Owner, or the transfer of any of the membership
interests in the Borrower or any REO Affiliate by any of the present member,
owner or partner, as applicable, thereof, or dilution of the percentage of the
membership interests of, or voting rights in the Member any REO Affiliate Owner,
held by any of the present partners, members or stockholders or other owners, as
applicable, thereof, or the acquisition of any voting rights or membership or
partnership interests, as applicable of either of the Member or any REO
Affiliate, by any person, corporation or entity not presently a member, partner
or stockholder, as applicable, thereof, without the prior written consent of the
Majority Lenders.

 

9.1.25  If the Member or any REO Affiliate’s Owner, as applicable, claims that
Borrower or any REO Affiliate is in default under Borrower’s company agreement
or any such REO Affiliate’s governing agreements, or claims that such member,
owner or partner or stockholder, as applicable, is not obligated to contribute
all or any portion of such  member’s, owner’s or partner’s or stockholder’s, as
applicable, contribution to such company’s capital or any such member, owner or
partner or stockholder, as applicable, fails to make any such contribution in
accordance with such governing agreement and such claim, action or inaction
leads the Majority Lenders reasonably to believe that the performance of any of
the covenants, agreements or conditions of any of the Loan Documents is or may
be substantially impaired.

 

9.1.26  If Borrower fails to promptly notify Agent, in writing, and in any event

 

69

--------------------------------------------------------------------------------


 

within ten (10) days, of the occurrence of any event or condition of which
Borrower is aware which constitutes a Default or an Event of Default, and
together with such notice, furnish a written statement to Agent which shall set
forth the details of any action Borrower proposes to take with respect thereto.

 

9.1.27  The failure of Servicer to maintain, at all times, a minimum net worth
of at least $1,000,000.

 

Notwithstanding the terms of Sections 9.1.19, 9.1.21, 9.1.23 or 9.1.27 above,
the occurrence of any event that is specified in any such Section which relates
solely to the Servicer shall not be deemed an Event of Default hereunder if,
within thirty (30) days after the occurrence of such event, the Servicer is
replaced by a new servicer which is in all respects satisfactory to Majority
Lenders in their sole discretion pursuant to a new services agreement which is
in all respects satisfactory to Majority Lenders in their sole discretion and
all books, records, data and other information that were in the possession,
custody or control of the Servicer and which relate to any of the Assets shall
have been transferred to such new servicer.

 

9.2                                  Remedies.  After the occurrence of an Event
of Default (unless such Event of Default has been waived in writing by the
Majority Lenders), Agent and/or Lenders shall have and may exercise from time to
time the following rights and remedies:

 

9.2.1  Acceleration of the Obligations.  The right to declare, at the Majority
Lenders’ sole option, immediately due and payable all or any portion of the
Obligations due or to become due from Borrower to Agent and/or Lenders (whether
under the Loan or otherwise) without presentment, demand, protest, notice of
dishonor, notice of default, notice of intent to accelerate, notice of
acceleration, or any other notice whatsoever, and Borrower shall forthwith pay
to Agent, for the account of Lenders, in addition to any and all sums and
charges due, the entire principal of and interest accrued on the Obligations;
provided, however, that in the case of an Event of Default under Section 9.1.19,
the Obligations automatically shall become at once due and payable without
presentment, demand, protest, notice of dishonor, notice of default, notice of
intent to accelerate, notice of acceleration, or any other notice or action
whatsoever by Agent or Lenders.

 

9.2.2  Cessation of Fundings.  The right to cease any and all fundings
hereunder.

 

9.2.3  UCC Remedies.  All of the rights and remedies of a secured party under
the Security Documents or under the Code or under other applicable law, and all
other legal and equitable rights to which Agent or Lenders may be entitled, all
of which rights and remedies shall be cumulative, and none of which shall be
exclusive, and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents.

 

9.2.4  Possession of Collateral.  The right of Agent to take immediate

 

70

--------------------------------------------------------------------------------


 

possession of the Collateral (specifically including, without limitation, all
records and all original documents), and (i) to require Borrower to assemble the
Collateral, at Borrower’s expense, and make it available to Agent at a place
designated by Agent which is reasonably convenient to both parties, and (ii) to
enter any of the premises of Borrower or wherever any of the Collateral shall be
located, and to keep and store the same on said premises until sold (and if said
premises be the property of Borrower, Borrower agrees not to charge Agent for
storage thereof).

 

9.2.5  Disposition of Collateral.  The right to sell or otherwise dispose of all
or any of the Collateral at public or private sale or sales, with such notice as
may be required by law, in lots or in bulk, for cash or on credit, all as Agent,
in its discretion, may deem advisable.  Borrower agrees that thirty (30) days’
written notice to Borrower or the applicable REO Affiliate of any public or
private sale or other disposition of any Collateral shall be reasonable notice
thereof, and such sale shall be at such locations as Agent may designate in said
notice.  Agent shall have the right to conduct such sales on Borrower’s or REO
Affiliates’ premises, without charge therefor, and such sales may be adjourned
from time to time in accordance with applicable law.  Agent shall have the right
to sell, lease or otherwise dispose of any Collateral, or any part thereof, for
cash, credit or any combination thereof, and Agent and/or Lenders may purchase
all or any part of the Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of such purchase price, may set-off the
amount of such price against the Obligations.  Agent is hereby granted a license
or other right to use, without charge, Borrower’s labels, patents, copyrights,
rights of use of any name, trade secrets, tradenames, trademarks and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in advertising for sale and selling any Collateral and Borrower’s rights under
all licenses and all franchise agreements shall inure to Agent’s and Lenders’
benefit.  The proceeds realized from the sale of any Collateral may be applied,
after allowing two (2) Business Days for collection, first to the costs,
expenses and reasonable attorneys’ fees incurred by Agent and Lenders in
collecting the Obligations, in enforcing Agent’s and Lenders’ rights under the
Loan Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any of the Collateral;
secondly, to interest due upon any of the Obligations; and thirdly, to the
principal of the Obligations. If any deficiency shall arise, Borrower shall
remain liable to Agent and Lenders therefor.

 

9.2.6  Completion of Construction, etc.  The right (i) to enter upon any REO
Property and construct, equip and/or complete any improvements, and to appoint
watchmen to protect such REO Property, all at the risk, cost, and expense of
Borrower; (ii) to discontinue, at any time, any work with respect to any
improvements commenced by Agent or Lenders or change any course of action
undertaken by Agent or Lenders in connection therewith; and/or (iii) to assume
any construction contract or related agreement made by Borrower or any REO
Affiliate in any way pertaining to any improvements and to take over and use all
or any part or parts of the labor, materials, supplies, and equipment contracted
for by Borrower or any REO Affiliate, all in the sole discretion of Agent.  In
connection with any construction, equipping, and/or completion of any
improvements undertaken by Agent or Lenders pursuant to the provisions of this

 

71

--------------------------------------------------------------------------------


 

Section 9.2.6 (but without intending to limit the powers and discretions
conferred by said Section), Agent and Lenders may engage builders, contractors,
architects, engineers, and others for the purpose of furnishing labor,
materials, and equipment; pay, settle, or compromise all bills or claims which
may become Liens or which have been or shall be incurred in any manner in
connection with such construction, equipping, and/or completion of improvements;
and take such action or refrain from acting hereunder as Agent or Lenders may,
in their sole discretion, from time to time determine in order to carry out the
intent of this Section 9.  Borrower shall be liable to Agent and Lenders for all
costs paid or incurred for the construction, completion, and/or equipping of any
improvements, whether the same shall be paid or incurred pursuant to the
provisions of this Section 9.2.6, or otherwise, and all payments made or
liabilities incurred by Agent or Lenders under this Agreement of any kind
whatsoever shall be paid by Borrower to Agent on demand, with interest to the
date of payment at the Default Rate and shall be secured by the Security
Documents.

 

9.2.7  Rights Under Loan Documents.  The rights granted under any of the other
Loan Documents and any of the Other Agreements.

 

9.3                                 Security Interest and Set-Off.

 

9.3.1                      Security Interest and Set-Off. Borrower hereby grants
to Agent and each Lender, a continuing lien, security interest and right of
setoff as security for all of Borrower’s Obligations, whether now existing or
hereafter arising, upon and against all Cash Collateral and all other deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Agent or any Lender or any Affiliate of Agent or of
any Lender (including without limitation any Affiliate of Bank of America
Corporation and its successors and assigns) or in transit to any of them.  At
any time after the occurrence of an Event of Default, without demand or notice
(any such notice being expressly waived by Borrower), Agent and, subject to
Section 9.3.3 below, each Lender and each such Affiliate may setoff the same or
any part thereof and apply the same to any Obligation of Borrower even though
unmatured and regardless of the adequacy of any other collateral securing the
Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT OR ANY LENDER OR ANY AFFILIATE
THEREOF TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

9.3.2                              Right to Freeze.  Agent and each Lender (and
each Affiliate thereof) shall also have the right, at their option, upon the
occurrence of any event which would entitle Agent or Lenders to set-off or debit
any accounts, deposits, balances or other property of Borrower as set forth in
Section 9.3.1, to freeze, block or segregate any of such accounts, deposits,
balances or other property so that Borrower may not access, control or draw upon
the same.

 

72

--------------------------------------------------------------------------------


 

9.3.3                              Additional Rights.  The rights of Agent and
Lenders and each Affiliate of Agent and Lenders under this Section 9.3 are in
addition to, and not in limitation of, other rights and remedies, including
other rights of set-off, which Agent or Lenders may have; provided, however, no
Lender and no such Affiliate shall independently exercise any rights under this
Section 9.3, or any such other rights, without Agent’s prior written consent.

 

9.4                                  Remedies Cumulative; No Waiver.  All
covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of Borrower contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule given to Agent or Lenders or contained
in any other agreement between Borrower, Agent and/or Lenders heretofore,
concurrently, or hereafter entered into, shall be deemed cumulative to and not
in derogation or substitution of any of the terms, covenants, conditions, or
agreements of Borrower herein contained.  The failure or delay of Agent or any
Lender to exercise or enforce any rights, Liens, powers or remedies hereunder or
under any of the aforesaid agreements or other documents or security or
Collateral shall not operate as a waiver of such Liens, rights, powers and
remedies, but all such Liens, rights, powers, and remedies shall continue in
full force and effect until the Loan and all other Obligations shall have been
fully satisfied.  All Liens, rights, powers, and remedies herein provided for
are cumulative and none are exclusive.

 

SECTION 10.  DEBT SERVICE COVERAGE RATIO AND CASH RESERVE ACCOUNT

 

10.1                                                      Debt Service Coverage
Ratio and Cash Reserve Account.

 

10.1.1

 

(a)  If, on any Calculation Date during the Term, commencing with the calendar
quarter ending March 31, 2012, the Debt Service Coverage Ratio (calculated as of
the last day of the immediately preceding calendar quarter) is calculated to be
less than 1.4 to 1 but greater than or equal to 1.3 to 1, then within ten
(10) days after notice from Agent, Borrower shall deposit in the Cash Reserve
Account an amount (the “Six Month Cash Reserve Amount”) which is projected by
Agent to equal (i) six (6) months interest on the Loan calculated on the then
outstanding principal balance of the Loan and an interest rate equal to the then
applicable Libor Rate minus (ii) the then balance in the Cash Reserve Account,
if any.  The required Six Month Cash Reserve Amount shall be recalculated by
Agent and adjusted on each respective Calculation Date and in connection with
each requested release of an Asset and such amount shall remain on deposit in
the Cash Reserve Account until such time as Borrower achieves a Debt Service
Coverage Ratio of 1.4 to 1 or greater.  Upon achievement of such a Debt Service
Coverage Ratio of 1.4 to 1 or greater, provided there does not then exist any
Default, Agent shall release to Borrower all funds then remaining in the Cash
Reserve Account, if any.  As an alternative to depositing the required Six Month
Cash Reserve Amount in the Cash Reserve Account in accordance

 

73

--------------------------------------------------------------------------------


 

with the above, within the 10 day period referenced above, Borrower may prepay a
sufficient amount of principal outstanding on the Loan such that if such
outstanding principal balance had been reduced by such prepayment amount on the
Calculation Date in question, the Debt Service Coverage Ratio would have been
1.4 to 1.

 

(b)  If on any Calculation Date during the Term, commencing with the calendar
quarter ending March 31, 2012, the Debt Service Coverage Ratio (calculated as of
the last day of the immediately preceding calendar quarter) is calculated to be
less than 1.3 to 1 but greater than or equal to 1.25 to 1, then within ten
(10) days after notice from Agent, Borrower shall deposit in the Cash Reserve
Account an amount (“Twelve Month Cash Reserve Amount”) which is projected by
Agent to equal (i) twelve (12) months interest on the Loan calculated on the
then outstanding principal balance of the Loan and an interest rate equal to the
then applicable Libor Rate minus (ii) the then balance in the Cash Reserve
Account, if any.  The required Twelve Month Cash Reserve Amount shall be
recalculated by Agent and adjusted on each respective Calculation Date and in
connection with each requested release of an Asset and such amount shall remain
on deposit in the Cash Reserve Account until such time as Borrower achieves a
Debt Service Coverage Ratio of greater than or equal to 1.4 to 1.  Upon
achievement of such a Debt Service Coverage Ratio of greater than or equal to
1.4 to 1, provided there does not then exist any Default, Agent shall release to
Borrower all funds then remaining in the Cash Reserve Account in excess of the
amount (if any) required to be maintained in the Cash Reserve Account pursuant
to Section 10.1.1(b) above.  As an alternative to depositing the required Twelve
Month Cash Reserve Amount in the Cash Reserve Account in accordance with the
above, within the 10 day period referenced above, Borrower may (i) prepay a
sufficient amount of principal outstanding on the Loan such that if such
outstanding principal balance had been reduced by such prepayment amount on the
Calculation Date in question, the Debt Service Coverage Ratio would have been
1.3 to 1, and (ii) deposit in the Cash Reserve Account the amount required under
Section 10.1.1(a) above.

 

(c)  If, on any Calculation Date during the Term, commencing with the calendar
quarter ending March 31, 2012, the Debt Service Coverage Ratio (calculated as of
the last day of the immediately preceding calendar quarter) is calculated to be
less than 1.25 to 1, then within ten (10) days after notice from Agent, Borrower
shall (i) prepay a sufficient amount of principal outstanding on the Loan such
that if such outstanding principal balance had been reduced by such prepayment
amount on the Calculation Date in question, the Debt Service Coverage Ratio
would have been 1.25 to 1 and (ii) deposit in the Cash Reserve Account the
amount required under Section 10.1.1(b) above.

 

(d)  If, on any Calculation Date during the Extended Term, the Debt Service
Coverage Ratio is calculated to be less than 1.4 to 1, then within ten (10) days
after notice from Agent, Borrower shall prepay a sufficient amount of principal
outstanding on the Loan such that if such outstanding principal balance had been
reduced by such prepayment amount on the Calculation Date in question, the Debt
Service Coverage Ratio would have been 1.4 to 1.

 

74

--------------------------------------------------------------------------------


 

10.1.2  To the extent required under Section 10.1.1 above, the Borrower shall
establish with Agent, in the name of “Bank of America, N.A., as Agent”, a Cash
Reserve Account and Borrower will at all times thereafter maintain and fund such
Cash Reserve Account in the amounts required pursuant to Section 10.1.1 above.

 

10.1.3  The Cash Reserve Account shall be pledged and assigned to the Agent, for
its benefit and for the benefit of the Lenders, as additional collateral for the
payment and performance of the Obligations.  Agent shall have no obligation to
apply any funds in the Cash Reserve Account against principal or interest
payments due in connection with the Loan and any such application shall be made
by Agent in the Majority Lender’s sole discretion.

 

SECTION 11.  THE AGENT AND THE LENDERS

 

11.1                                                         Rights, Duties and
Immunities of the Agent.

 

11.1.1                                                       Appointment of
Agent.  Each Lender hereby irrevocably designates and appoints Bank of America,
N.A. as Agent for such Lender to act as specified herein and in the other Loan
Documents, and each such Lender hereby irrevocably authorizes the Agent to take
such actions, exercise such powers and perform such duties as are expressly
delegated to or conferred upon the Agent by the terms of this Loan Agreement and
the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  The Agent agrees to act as such upon the express conditions
contained in this Article 11.  The Agent shall not have any duties or
responsibilities except those expressly set forth herein or in the other Loan
Documents, nor shall it have any fiduciary relationship with any Lender, and no
implied covenants, responsibilities, duties, obligations or liabilities shall be
read into this Loan Agreement or otherwise exist against the Agent.  The
provisions of this Article 11 and of Article 11 are solely for the benefit of
the Agent and the Lenders, and the Borrower shall not have any rights as a third
party beneficiary of any of the provisions hereof.

 

11.1.2                                                Administration of Loan by
Agent.  The Agent shall be responsible for administering the Loan on a day-to
day basis.  In the exercise of such administrative duties, the Agent shall use
the same diligence and standard of care that is customarily used by the Agent
with respect to similar loans held by Agent solely for its own account.

 

Each Lender delegates to the Agent the full right and authority on its behalf to
take the following specific actions in connection with its administration of the
Loan:

 

(a)                                  to make Loan Advances in accordance with
the provisions of the Loan Documents, but only (except as otherwise provided in
Section 11.3.2 or 11.3.7 below) to the extent immediately available funds are
provided to the Agent by the respective Lenders for such purpose;

 

75

--------------------------------------------------------------------------------


 

(b)                                 to receive all payments of principal,
interest, fees and other charges paid by, or on behalf of, the Borrower and,
except for fees to which the Agent is entitled pursuant to the Loan Documents or
otherwise, to distribute all such funds to the respective Lenders as provided
for hereunder;

 

(c)                                  to keep and maintain complete and accurate
files and records of all material matters pertaining to the Loan, and make such
files and records available for inspection and copying by each Lender and its
respective employees and agents during normal business hours upon reasonable
prior notice to the Agent; and

 

(d)                                 to do or omit doing all such other actions
as may be reasonably necessary or incident to the implementation, administration
and servicing of the Loan and the rights and duties delegated hereinabove.

 

11.1.3                                                Delegation of Duties.  The
Agent may execute any of its duties under this Loan Agreement or any other Loan
Document by or through its agents or attorneys-in-fact, and shall be entitled to
the advice of counsel concerning all matters pertaining to its rights and duties
hereunder or under the Loan Documents.  The Agent shall not be responsible for
the negligence or misconduct of any agents or attorneys-in-fact selected by it
with reasonable care.

 

11.1.4                                                Exculpatory Provisions. 
Neither the Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be liable for any action lawfully taken or
omitted to be taken by it or them under or in connection with this Loan
Agreement or the other Loan Documents, except for its or their gross negligence
or willful misconduct.  Neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any recital, statement,
representation or warranty made by the Borrower or any of its officers or agents
contained in this Loan Agreement or the other Loan Documents or in any
certificate or other document delivered in connection therewith; (b) the
performance or observance of any of the covenants or agreements contained in, or
the conditions of, this Loan Agreement or the other Loan Documents; (c) the
state or condition of any properties of the Borrower or any other obligor
hereunder constituting Collateral for the Obligations of Borrower hereunder, or
any information contained in the books or records of the Borrower; (d) the
validity, enforceability, collectability, effectiveness or genuineness of this
Loan Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (e) the validity, priority or
perfection of any lien securing or purporting to secure the Obligations or the
value or sufficiency of any Collateral.

 

11.1.5                                                Reliance by Agent.  The
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any notice, consent, certificate, affidavit, or other document or writing
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person or persons, and upon the advice and

 

76

--------------------------------------------------------------------------------


 

statements of legal counsel (including, without, limitation, counsel to the
Borrower), independent accountants and other experts selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action under
this Loan Agreement or any other Loan Document unless it shall first receive
such advice or concurrence of the Majority Lenders as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of the taking or
failing to take any such action.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Loan Agreement and
the other Loan Documents in accordance with any written request of the Majority
Lenders, and each such request of the Majority Lenders, and any action taken or
failure to act by Agent pursuant thereto, shall be binding upon all of the
Lenders; provided, however, that the Agent shall not be required in any event to
act, or to refrain from acting, in any manner which is contrary to the Loan
Documents or to applicable law.

 

11.1.6                                                Notice of Default.

 

(a)  The Agent shall not be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default unless the Agent has actual knowledge of the
same or has received notice from a Lender or the Borrower referring to this Loan
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that the Agent obtains such
actual knowledge or receives such a notice, the Agent shall give prompt notice
thereof to each of the Lenders.  The Agent shall take such action with respect
to such Default or Event of Default as shall be reasonably directed by the
Majority Lenders.  Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Lenders,
provided, however, that the Agent shall not accelerate the indebtedness under
this Loan Agreement without the prior written consent of the Majority Lenders.

 

(b)  Notwithstanding the above, in the event that the Majority Lenders cannot
come to agreement regarding acceleration of the Loan and the exercise of
remedies under the Loan Documents within sixty (60) days after the time when the
Lenders shall have had actual notice of any Event of Default, thereby resulting
in a deadlock, then Agent shall, at the end of such sixty (60) day period, give
notice to Borrower that the Loan is accelerated and Agent shall thereafter take
such action (pursuant to the Loan  Documents under which it is acting as agent)
as the Agent deems advisable to enforce the Lenders’ rights under this Loan
Agreement and the other Loan Documents; provided, further, however, that in the
event the Agent (whether in its capacity as a Lender or Agent, or both) shall
not be in agreement with such acceleration of the Loan and exercise of remedies
in connection therewith at the end of any such deadlock period, then the Agent
shall have the option to withdraw as Agent prior to any such action being taken
in connection with the Loan and the other Lenders shall appoint a successor
Agent in accordance with Section 11.10 hereof.

 

11.1.7                                                Lenders’ Credit
Decisions.  Each Lender acknowledges

 

77

--------------------------------------------------------------------------------


 

that it has, independently and without reliance upon the Agent or any other
Lender, and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Borrower and has made its own
decision to enter into this Loan Agreement and the other Loan Documents.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
determining whether or not conditions precedent to closing the Loan hereunder
have been satisfied and in taking or not taking any action under this Loan
Agreement and the other Loan Documents.

 

11.1.8                                                Agent’s Reimbursement and
Indemnification. The Lenders agree to reimburse and indemnify the Agent, ratably
in proportion to their respective Commitments, for (a) any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under this Loan Agreement or the other Loan Documents, (b) any
other expenses incurred by the Agent on behalf of the Lenders in connection with
the preparation, execution, delivery, administration, amendment, waiver and/or
enforcement of this Loan Agreement and the other Loan Documents, and (c) any
liabilities, obligations, losses, damages, penalties, actions judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Agent in any way relating to or
arising out of this Loan Agreement or the other Loan Documents or any other
document delivered in connection therewith or any transaction contemplated
thereby, or the enforcement of any of the terms hereof or thereof, provided that
no Lender shall be liable for any of the foregoing to the extent that they arise
from the gross negligence or willful misconduct of the Agent.  IT BEING
UNDERSTOOD THAT AGENT SHALL BE INDEMNIFIED FOR ITS ORDINARY NEGLIGENCE.  If any
indemnity furnished to the Agent for any purpose shall, in the opinion of the
Agent, be insufficient or become impaired, the Agent may call for additional
indemnity and cease, or not commence, to do the action indemnified against until
such additional indemnity is furnished.

 

11.1.9                                                Agent in its Individual
Capacity.  With respect to its Commitment as a Lender, and the Loan Advances
made by it and the Note issued to it, the Agent shall have the same rights and
powers hereunder and under any other Loan Document as any Lender and may
exercise the same as though it were not the Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the Agent in
its individual capacity.  The Agent may accept deposits from, lend money to, and
generally engage in any kind of banking or trust business with the Borrower or
any Affiliate of the Borrower as if it were not the Agent hereunder.

 

11.1.10                        Successor Agent.  The Agent may resign at any
time by giving thirty (30) days’ prior written notice to the Lenders and
Borrower.  The Majority Lenders, for good cause, may remove Agent at any time by
giving thirty (30) days’ prior written notice to the Agent, the Borrower and the
other Lenders.  “Good cause” shall mean that the Majority Lenders shall have
reasonably determined that the Agent is no

 

78

--------------------------------------------------------------------------------


 

longer capable of adequately performing its duties hereunder or Agent has failed
to adequately perform its duties hereunder.  Upon any such resignation or
removal, the Majority Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Majority
Lenders and accepted such appointment within thirty (30) days after the retiring
Agent’s giving notice of resignation or the Majority Lenders’ giving notice of
removal, as the case may be, then the retiring Agent may appoint, on behalf of
the Borrower and the Lenders, a successor Agent.  Each such successor Agent
shall be a financial institution which meets the requirement of an Eligible
Assignee.  As long as there does not exist any Event of Default, the identity of
each successor Agent shall be subject to Borrower’s prior written approval,
which approval shall not be unreasonably withheld, delayed or conditioned;
provided, however, Borrower’s approval shall not be required if the successor
agent is Bank of America Corporation or any Affiliate thereof.  Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents.  After any retiring Agent’s resignation hereunder, the
provisions of this Section 11 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Agent hereunder.

 

11.1.11                        Duties in the Case of Enforcement.  In case one
or more Events of Default have occurred and shall be continuing, and whether or
not acceleration of the Obligations shall have occurred, the Agent shall, at the
request, or may, upon the consent, of the Majority Lenders, and provided that
the Lenders have given to the Agent such additional indemnities and assurances
against expenses and liabilities as the Agent may reasonably request, proceed to
enforce the provisions of this Loan Agreement and the other Loan Documents
respecting the foreclosure of any Lien, the sale or other disposition of all or
any part of the Collateral and the exercise any other legal or equitable rights
or remedies that it may have hereunder or under any other Loan Documents or
otherwise by virtue of applicable law, or to refrain from so acting if similarly
requested by the Majority Lenders.  The Agent shall be fully protected in so
acting or refraining from acting upon the instruction of the Majority Lenders,
and such instruction shall be binding upon all the Lenders.  The Majority
Lenders may direct the Agent in writing as to the method and the extent of any
such foreclosure, sale or other disposition or the exercise of any other right
or remedy, the Lenders hereby agreeing to indemnify and hold the Agent harmless
from all costs and liabilities incurred in respect of all actions taken or
omitted in accordance with such direction, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction to be unlawful or commercially
unreasonable in any applicable jurisdiction.  The Agent may, in its discretion,
but without obligation, in the absence of direction from the Majority Lenders,
take such interim actions as it believes necessary to preserve the rights of the
Lenders hereunder and in and to any Collateral, including but not limited to
petitioning a court for injunctive relief, appointment of a receiver or
preservation of the proceeds of any Collateral. Each of the Lenders acknowledges
and agrees that no individual Lender may

 

79

--------------------------------------------------------------------------------


 

separately enforce or exercise any of the provisions of any of the Loan
Documents, including without limitation the Notes, other than through the Agent.

 

11.2                                                               Lenders’ Pro
Rata Shares.  Each Lender’s Pro Rata Share shall be as set forth on Exhibit E
hereto, as the same may be amended from time to time, (“Pro Rata Share”) and
accordingly each Lender shall be deemed to own an undivided interest equal to
its Pro Rata Share in (i) the Loan; (ii) all Loan Documents; and (iii) all
principal and interest payments due under or in connection with the Loan and,
except as otherwise agreed by Lenders with respect to Loan fees, all other sums
due under the Loan Documents.  Each Lender shall be entitled to its Pro Rata
Share of all payments of principal, interest, and, except as otherwise agreed by
Lenders with respect to Loan fees, other sums due under or in connection with
the Loan.  Except as otherwise agreed by Lenders with respect to Loan fees, no
Lender shall have any priority of ownership or interest in the Loan, the Loan
Documents or any payment thereunder over the other Lenders.

 

11.3                                                               Respecting
Loans and Payments.

 

11.3.1                                                Procedures for Loan
Advances.  Agent shall give written notice to each Lender of each request for a
Loan Advance (including each request for a new Libor Loan), or conversion of an
existing Loan from a Prime Rate Loan to a Libor Loan, by facsimile transmission,
hand delivery or overnight courier, not later than 11:00 A.M. (i) three
(3) Business Days prior to any Libor Loan or conversion to a Libor Loan, or
(ii) two (2) Business Days prior to any Prime Rate Loan.  Each such notice shall
be accompanied by a written summary of the request for a Loan Advance and shall
specify (a) the date of the requested Loan Advance, (b) the aggregate amount of
the requested Loan Advance, and (c) each Lender’s Pro Rata Share of the
requested Loan Advance.   Each Lender shall, before 11:00 A.M. on the date set
forth in any such request for a Loan Advance, make available to Agent, at an
account to be designated by Agent, in same day funds, each Lender’s Pro Rata
Share of the requested Loan Advance.  After Agent’s receipt of such funds and
upon Agent’s determination that the applicable conditions to making the
requested Loan Advance have been fulfilled, Agent shall make such funds
available to Borrower as provided for in this Loan Agreement.  Within a
reasonable period of time following the making of each Loan Advance, but in no
event later than ten (10) Business Days following such Loan Advance, Agent shall
deliver to each Lender a copy of Borrower’s requisition with respect to such
Loan Advance.  Promptly after receipt by Agent of written request from any
Lender, Agent shall deliver to the requesting Lender the accompanying
certifications and such other instruments, documents, certifications and
approvals delivered by or on behalf of Borrower to Agent in support of the
requested Loan Advance.

 

11.3.2                                                          Nature of
Obligations of Lenders and Failure of a Lender to Fund.

 

11.3.2.1  Several Obligations.  The obligations of the Lenders hereunder are
several and not joint.  Failure of any Lender to fulfill its

 

80

--------------------------------------------------------------------------------


 

obligations hereunder shall not result in any other Lender becoming obligated to
advance more than its Pro Rata Share of the Commitment, nor shall such failure
release or diminish the obligations of any other Lender to fund its Pro Rata
Share of the Commitment provided herein.

 

11.3.2.2  Failure of a Lender to Fund.  Should any Lender fail to make its Pro
Rata Share of the requested Loan Advance available at the office of the Agent
prior to 10:00 A.M. on the date of borrowing specified in the notice to such
Lender, Agent shall notify Borrower of such default and, if Borrower so
requests, Agent may, but shall not be obligated to, advance to the Borrower, on
such Lender’s behalf, out of funds otherwise available to Agent, such Lender’s
Pro Rata Share of such Loan Advance, or a portion thereof; provided, however,
Agent shall not be authorized to make any such advance on behalf of any such
Lender if prior to 10:00 A.M. on such date of borrowing, Agent shall have
received a written instrument signed by a duly authorized officer of such Lender
revoking the Agent’s authority hereunder or stating that such Lender’s Pro Rata
Share is not required to be advanced pursuant to Section 10.3.1.  If Agent
advances such Lender’s Pro Rata Share of such Loan Advance or a portion thereof
as permitted hereby, Agent shall notify Borrower of such funding by Agent on the
date of funding and such Lender shall reimburse (or if such Lender fails to pay
such amount as hereinafter provided, Borrower shall repay) the Agent in full
therefor within four (4) Business Days after the date of such Loan Advance (or,
in the case of the Borrower’s repayment, within one Business Day after demand by
Agent for payment), together with interest on the principal amount so advanced
by Agent at a rate per annum equal to the interest rate payable by Borrower from
time to time on such Loan Advance or portion thereof while it is outstanding.

 

11.3.3                  Payments to Agent.  All payments of principal of and
interest on the Loan shall be made to the Agent by the Borrower or any other
obligor or guarantor for the account of the Lenders in Dollars in immediately
available funds as provided in the Notes and this Loan Agreement.  The Agent
agrees promptly to distribute to each Lender, on the same Business Day upon
which each such payment is made, such Lender’s Pro Rata Share of each such
payment in immediately available funds, except as otherwise expressly provided
herein.  The Agent shall upon each distribution promptly notify Borrower of such
distribution and each Lender of the amounts distributed to it applicable to
principal of, and interest on, the Pro Rata Share held by the applicable
Lender.  Each payment to the Agent under the first sentence of this
Section 11.3.3 shall constitute a payment by the Borrower to each Lender in the
amount of such Lender’s Pro Rata Share of such payment, and any such payment to
the Agent shall not be considered outstanding for any purpose after the date of
such payment by the Borrower to the Agent without regard to whether or when the
Agent makes distribution thereof as provided above.  If any payment received by
the Agent from the Borrower is insufficient to pay both all accrued interest and
all principal then due and owing, the Agent shall first apply such payment to
all outstanding interest until paid in full and shall then apply the remainder
of such payment to all principal then due and owing, and shall distribute the
payment to each Lender accordingly.

 

81

--------------------------------------------------------------------------------


 

11.3.4                                                                 
Adjustments.  If, after Agent has paid each Lender’s Pro Rata Share of any
payment received or applied by Agent in respect of the Loan, that payment is
rescinded or must otherwise be returned or paid over by Agent, whether pursuant
to any bankruptcy or insolvency law, sharing of payments clause of any loan
agreement or otherwise, such Lender shall, at Agent’s request, promptly return
its Pro Rata Share of such payment or application to Agent, together with such
Lender’s Pro Rata Share of any interest or other amount required to be paid by
Agent with respect to such payment or application.

 

11.3.5                                                                  Setoff. 
If any Lender (including the Agent), acting in its individual capacity, shall
exercise any right of setoff against a deposit balance or other account of the
Borrower held by such Lender on account of the obligations of the Borrower under
this Loan Agreement, such Lender shall remit to the Agent all such sums received
pursuant to the exercise of such right of setoff, and the Agent shall apply all
such sums for the benefit of all of the Lenders hereunder in accordance with the
terms of this Loan Agreement.  Notwithstanding the foregoing, no Lender shall
exercise any such right of setoff without the prior written consent of Agent.

 

11.3.6                                                                 
Distribution by Agent.  If in the opinion of the Agent distribution of any
amount received by it in such capacity hereunder or under the Notes or under any
of the other Loan Documents might involve any liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction or has been resolved by the
mutual consent of all Lenders.  In addition, the Agent may request full and
complete indemnity, in form and substance satisfactory to it, prior to making
any such distribution.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid, each person to
whom any such distribution shall have been made shall either repay to the Agent
its Pro Rata Share of the amount so adjudged to be repaid or shall pay over to
the same in such manner and to such persons as shall be determined by such
court.

 

11.3.7                                                                 
Delinquent Lender.  If for any reason any Lender shall fail or refuse to abide
by its obligations under this Loan Agreement, including without limitation its
obligation to make available to Agent its Pro Rata Share of any Loan Advances,
expenses or setoff (a “Delinquent Lender”) and such failure is not cured within
three (3) days of receipt from the Agent of written notice thereof, then, in
addition to the rights and remedies that may be available to Agent, other
Lenders, the Borrower or any other party at law or in equity, and not in
limitation thereof, (a) such Delinquent Lender’s right to participate in the
administration of, or decision-making rights related to, the Loan, this Loan
Agreement or the other Loan Documents shall be suspended during the pendency of
such failure or refusal, and (b) a Delinquent Lender shall be deemed to have
assigned any and all payments due to it from the Borrower, whether on account of
the outstanding Loan, interest, fees or otherwise, to the remaining
non-delinquent Lenders for application to, and reduction of, their Pro Rata
Shares of the outstanding Loan until, as a result of application of such
assigned payments the Lenders’ respective Pro Rata Shares of all outstanding
Loans shall have returned to those in effect

 

82

--------------------------------------------------------------------------------


 

immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.  The Delinquent Lender’s decision-making
and participation rights and rights to payments as set forth in clauses (a) and
(b) hereinabove shall be restored only upon the payment by the Delinquent Lender
of its Pro Rata Share of the Loan or expenses as to which it is delinquent,
together with interest thereon at the Default Rate from the date when originally
due until the date upon which any such delinquent amounts are actually paid.

 

The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Pro Rata Shares of the
Commitments of those Lenders electing to exercise such right) the Delinquent
Lender’s Commitment to fund future Loan Advances (the “Future Commitment”). Upon
any such purchase of the pro rata share of any Delinquent Lender’s Future
Commitment, the Delinquent Lender’s share in future Loan Advances and its rights
under the Loan Documents with respect thereto shall terminate on the date of
purchase, and the Delinquent Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including, if so
requested, a Substitution Agreement.  Each Delinquent Lender shall indemnify
Agent and each non-delinquent  Lender from and against any and all loss, damage
or expenses, including but not limited to reasonable attorneys’ fees and funds
advanced by Agent or by any non-delinquent Lender, on account of a Delinquent
Lender’s failure to timely fund its Pro Rata Share of a Loan Advance or to
otherwise perform its obligations under the Loan Documents.

 

11.3.8                                                                 
Holders.  The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have
filed with the Agent.  Any request, authority or consent of any person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.

 

SECTION 12.  ASSIGNMENT AND PARTICIPATION PROVISIONS AND CERTAIN

ADMINISTRATIVE MATTERS

 

12.1                                                               Assignment
and Participation Provisions.

 

12.1.1                                                Conditions to Assignment
by Lenders.  Except as provided herein, each Lender may assign to one or more
Eligible Assignees all or a portion of its interests, rights and obligations
under this Loan Agreement (including all or a portion of its Commitment and the
same portion of the Loan at the time owing to it and the Notes held by it), upon
satisfaction of the following conditions: (a) each of the Agent and the Borrower
shall have given its prior written consent to such assignment (provided that, in
the case of the Borrower, such consent will not be unreasonably withheld and
shall not be required if a Default or an Event of Default shall have occurred
and be continuing); (b) each such assignment shall be of a constant, and not a
varying,

 

83

--------------------------------------------------------------------------------


 

percentage of all the assigning Lender’s rights and obligations under this Loan
Agreement, (c) each assignment shall be in an amount that is at least $3,000,000
and is a whole multiple of $1,000,000, (d) as long as no Default or Event of
Default exists and is continuing, the Agent (or any successor agent hereunder),
in its individual capacity as a Lender, shall retain, free of any such
assignment, an amount of its Commitment of not less than the amount of the
Commitment of the Lender who holds the next largest Commitment (provided,
however, the foregoing restriction shall not be deemed to have been violated if,
as a result of a merger or acquisition, the Commitments of two or more Lenders
are combined and such combined Commitment exceeds the Commitment of the Agent
(or any such successor agent) in its capacity as a Lender), and (e) the parties
to such assignment shall execute and deliver to the Agent, for recording in the
Register, a Substitution Agreement, substantially in the form of Exhibit F
hereto (a “Substitution Agreement”), together with any Notes subject to such
assignment.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Substitution Agreement, which
effective date shall be at least five (5) Business Days after the execution
thereof, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Substitution Agreement, have the rights and obligations of a
Lender hereunder and under the other Loan Documents, and (y) the assigning
Lender shall, to the extent provided in such assignment and upon payment to the
Agent of the registration fee referred to in Section 12.1.3, be released from
its obligations under this Loan Agreement.

 

12.1.2                                                Certain Representations
and Warranties; Limitations, Covenants.  By executing and delivering a
Substitution Agreement, the parties to the assignment thereunder confirm to and
agree with each other and the other parties hereto as follows:

 

(a)                                  other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned thereby
free and clear of any adverse claim, the assigning Lender makes no
representation or warranty, express or implied, and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Loan Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or the attachment, perfection or priority of any security interest or
mortgage (if any);

 

(b)                                 the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the
Borrower or any other Person primarily or secondarily liable in respect of any
of the Obligations of any of their obligations under this Loan Agreement or any
of the other Loan Documents or any

 

84

--------------------------------------------------------------------------------


 

other instrument or document furnished pursuant hereto or thereto;

 

(c)                                  such assignee confirms that it has received
a copy of this Loan Agreement, together with copies of the most recent financial
statements provided by the Borrower as required by the terms of this Loan
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Substitution Agreement;

 

(d)                                 such assignee will, independently and
without reliance upon the assigning Lender, the Agent or any other Lender and
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Loan Agreement;

 

(e)                                  such assignee represents and warrants that
it is an Eligible Assignee;

 

(f)                                    such assignee appoints and authorizes the
Agent to take such actions as agent on its behalf and to exercise such powers
under this Loan Agreement and the other Loan Documents as are delegated to the
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;

 

(g)                                 such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Loan Agreement are required to be performed by it as a Lender;

 

(h)                                 such assignee represents and warrants that
it is legally authorized to enter into such Substitution Agreement; and

 

(i)                                     such assignee represents and warrants
that such assignment will not cause a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Internal Revenue Code.

 

12.1.3                                                Register.  The Agent shall
maintain a copy of each Substitution Agreement delivered to it and a register or
similar list (the “Register”) for the recordation of the names and addresses of
the Lenders and the Pro Rata Shares of the Commitment of, and principal amount
of the Loan owing to, the Lenders from time to time.  The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Loan Agreement.
The Register shall be available for inspection by the Borrower and the Lenders
at any reasonable time and from time to time upon reasonable prior notice.  Upon
each such recordation, the assigning Lender agrees to pay to the Agent a
registration fee in the sum of $3,000.

 

85

--------------------------------------------------------------------------------


 

12.1.4                              New Notes.  Upon its receipt of a
Substitution Agreement executed by the parties to such assignment, together with
each Note subject to such assignment, the Agent shall (a) record the information
contained therein in the Register, and (b) give prompt notice thereof to the
Borrower and the Lenders (other than the assigning Lender).  Within five
(5) Business Days after receipt of a request from Agent to do so, the Borrower,
at its own expense, shall execute and deliver to the Agent, in exchange for each
surrendered Note, a new Note to the order of such assignee in an amount equal to
the amount assumed by such assignee pursuant to such Substitution Agreement and,
if the assigning Lender has retained some portion of its obligations hereunder,
a new Note to the order of the assigning Lender in amount equal to the amount
retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Substitution Agreement and shall otherwise
be substantially the form of the assigned Notes. The surrendered Notes shall be
canceled and returned to the Borrower.

 

12.1.5                              Participations.  Each Lender may sell
participations to one or more banks or other financial institutions in all or a
portion of such Lender’s rights and obligations under this Loan Agreement and
the other Loan Documents; provided that (a) each such participation shall be in
a minimum amount of $3,000,000, (b) each participant shall meet the requirements
of an Eligible Assignee, (c) any such sale or participation shall not affect the
rights and duties of the selling Lender hereunder to the Borrower, and (d) the
only rights granted to the participant pursuant to such participation
arrangements with respect to waivers, amendments or modifications of the Loan
Documents shall be the rights to approve waivers, amendments or modifications
that would reduce the principal of or the interest rate on the Loan, extend the
term or increase the amount of the Pro Rata Share of the Commitment of such
Lender as it relates to such participant, reduce the amount of any commitment
fees to which such participant is entitled or extend any regularly scheduled
payment date for principal or interest.

 

12.1.6                              Disclosure.  The Borrower agrees that in
addition to disclosures made in accordance with standard and customary banking
practices, any Lender may disclose information obtained by such Lender pursuant
to this Loan Agreement to assignees or participants and potential assignees or
participants hereunder; provided that such assignees or participants or
potential assignees or participants shall agree (a) to treat in confidence such
information unless such information otherwise was known or becomes known to such
assignee or participant from a third party which is not, to the knowledge of
such assignee or participant, bound by any confidentiality provisions with
respect thereto, or otherwise becomes public knowledge, (b) not to disclose such
information to a third party, except auditors, accountants, attorneys and other
agents of such participant or assignee, bank regulators or other governmental
authorities or as required by law or legal process and (c) not to make use of
such information for purposes of transactions unrelated to such

 

86

--------------------------------------------------------------------------------


 

contemplated assignment or participation.

 

12.1.7                              Miscellaneous Assignment Provisions.

 

(a)  Any assigning Lender shall retain its rights to be indemnified pursuant to
this Agreement with respect to any claims or actions arising prior to the date
of such assignment.

 

(b)                                 If any assignee Lender is not incorporated
under the laws of the United States of America or any state thereof, it shall,
prior to the date on which any interest or fees are payable hereunder or under
any of the other Loan Documents for its account, deliver to the Borrower and the
Agent certification as to its exemption from deduction or withholding of any
United States federal income taxes.

 

(c)  Anything contained in this Section 12.1.7 to the contrary notwithstanding,
any Lender may at any time pledge or assign all or any portion of its interest
and rights under the Loan Documents (including all or any portion of its Notes)
to any of the Federal Reserve Banks organized under §4 of the Federal Reserve
Act, 12 U.S.C. §341.  No such pledge or assignment or the enforcement thereof
shall release any such Lender from its obligations hereunder or under any of the
other Loan Documents.

 

12.1.8                             Limitations on Lenders’ Right to Assign the
Loan.  Notwithstanding the rights granted to Lenders pursuant to Section 12.1.1
and 12.1.5 above:

 

(a)                                                Lenders shall not have the
right to sell or assign all or any portion of their interest in the Loan to an
Eligible Assignee at any time when there does not exist any Event of Default,
without the prior written consent of the Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned.

 

(b)                                               Notwithstanding the provisions
of Section 12.1.8(a), above, in the event that any Lender is the subject of a
merger with another financial institution, the survivor of such merger shall
assume the rights and obligations of such Lender under the terms of this
Agreement and the other Loan Documents and any such merger shall not be
considered a substitution hereunder and will therefore not be deemed to increase
the number of Lenders hereunder.

 

12.1.9                             Non-U.S. Lenders.  Each Lender (or
Substituted Lender) that is organized under the laws of a jurisdiction other
than the United States, any State thereof or the District of Columbia (a
“Non-U.S. Lender”) shall deliver to the Borrower and Agent two copies of either
United States Internal Revenue Form 1001 or Form 4224, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Internal Revenue Code with respect to payments
of “portfolio interest,” a Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S.

 

87

--------------------------------------------------------------------------------


 

Lender claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement and the other
Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office.

 

12.2                                                               Certain
Administrative Matters.

 

12.2.1                                                                             
Amendment, Waiver, Consent, Etc.

 

(a)                                  Except as otherwise expressly provided
herein or as to any term or provision hereof which provides for the consent or
approval of the Agent only, no term or provision of this Loan Agreement or any
other Loan Document may be changed, waived, discharged or terminated, nor may
any consent required or permitted by this Loan Agreement or any other Loan
Document be given, unless such change, waiver, discharge, termination or consent
receives the written approval of the Majority Lenders or unless such approval of
the Majority Lenders is deemed given pursuant to Section 12.2.2 below.

 

Notwithstanding the foregoing, the unanimous written approval of all the Lenders
(other than a Defaulting Lender) shall be required with respect to any proposed
amendment, waiver, discharge, termination, or consent which:

 

(i)                                                             is described in
Section 13.2 below; or

 

(ii)                                                          amends, modifies
or waives any provisions of this Section 12.2.1;

 

and provided, further, that without the consent of the Agent, no such action
shall amend, modify or waive any provision of Article 11 or Article 12 or any
other provision of any Loan Documents which relates to the rights or obligations
of the Agent.

 

(b)                                 With respect to any requested amendment,
waiver, consent or other action which under the terms of this Agreement requires
the approval of the Majority Lenders or of all of the Lenders, as the case may
be, Borrower shall be entitled to rely upon the written representation of the
Agent that such approval has been obtained and Borrower shall have no obligation
to independently verify that such is the case.

 

12.2.2                              Deemed Consent or Approval.  With respect to
any requested amendment, waiver, consent or other action which requires the
approval of the Majority Lenders in accordance with the terms of this Loan
Agreement, or if the Agent is required hereunder to seek, or desires to seek,
the approval of the Majority Lenders prior to undertaking a particular action or
course of conduct, the Agent in each case shall provide each Lender with written
notice of any such request for amendment, waiver or consent or any other
requested or proposed action or course of conduct, accompanied by such
background information and explanations as may be reasonably

 

88

--------------------------------------------------------------------------------


 

necessary to determine whether to approve or disapprove such amendment, waiver,
consent or other action or course of conduct. The Agent may (but shall not be
required to) include in any such notice, printed in capital letters or boldface
type, a legend substantially to the following effect:

 

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE AGENT AND RECITED ABOVE.”

 

And if the foregoing legend is included by the Agent in its communication and if
such communication is delivered to a Lender by registered or certified mail or
by any recognized courier service or overnight delivery service such as Federal
Express, such Lender shall be deemed to have approved or consented to such
proposed action or course of conduct for all purposes hereunder if such Lender
fails to object to such action or course of conduct by written notice to the
Agent within ten (10) Business Days of such Lender’s receipt of such notice. 
The procedure for deemed consent or approval that is set forth in this
Section 12.2.2 shall not apply to any requested amendment, waiver, consent or
other action which requires the approval of all of the Lenders pursuant to
Section 13.2(a) below.

 

12.3                           Certain Lender Representations.  Each Lender
severally represents and warrants, with respect to such Lender only, that such
Lender is an Eligible Assignee.

 

SECTION 13.  MISCELLANEOUS

 

13.1   Power of Attorney.  Contemporaneously herewith, Borrower has executed a
power of attorney in favor of Agent (the “Power of Attorney”) subject to the
condition that such Power of Attorney may be used by Agent or Agent’s agent only
in accordance with the following provisions:

 

13.1.1  At such time or times hereafter as Agent or said agent may determine,
Agent may use the Power of Attorney (i) to endorse Borrower’s name on any
checks, notes, acceptances, drafts, money orders or any other evidence of
payment or proceeds of the Collateral which are payable to Borrower and which
come into the possession of Agent or either Lender or under Agent’s or either
Lenders’ control and (ii) to affix a stamped endorsement with facsimile
signature by Borrower to Agent on any Pledged Note, any Assignment or any other
Collateral Loan Document.

 

13.1.2  At such time or times after an Event of Default shall have occurred and
be continuing, as Agent or its agent may determine, Agent may use the Power of
Attorney to: (a) endorse the name of Borrower upon any of the items of payment
or proceeds relating to any Collateral and deposit the same to the account of
Lenders on

 

89

--------------------------------------------------------------------------------


 

account of the Obligations; (b) endorse the name of Borrower upon any chattel
paper, document, instrument, invoice, freight bill, bill of lading or similar
document or agreement relating to the Collateral; (c) make and adjust claims
under policies of insurance; and (d) do all other acts and things contemplated
in the Power of Attorney or necessary, in Agent’s determination, to fulfill
Borrower’s obligations under this Agreement, which must be performed in the name
of Borrower and for which Borrower has failed or refused to give Agent the
necessary assignments.

 

13.2                                                                  
Amendments.

 

(a)  Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, no amendment, modification, termination, or waiver
of any provision of any of the Loan Documents nor consent to any departure by
Borrower therefrom shall in any event be effective unless the same shall be in a
written notice given to Borrower by Agent and consented to in writing by the
Majority Lenders (or by the Agent acting alone if any specific provision of this
Agreement provides that the Agent, acting alone, may grant such amendment,
modification, termination, waiver or departure) and Agent shall give any such
notice if the Majority Lenders so consent or direct Agent to do so; provided,
however, that any such amendment, modification, termination, waiver or consent
shall require a written notice given to Borrower by the Agent and consented to
in writing by all of the Lenders if the effect thereof is to (i) change any of
the provisions affecting the interest rates on the Loan, (ii) discharge or
release the Borrower from its obligation to repay all principal due under the
Loans, (iii) release any guarantor or any material portion of the Collateral
other than in accordance with the terms of the Loan Documents, (iv) change any
Lender’s Pro Rata Share of the Loan, (v) modify this Section 13.2, (vi) change
the definition of Majority Lenders, (vii) extend any scheduled due date for
payment of principal, interest or fees or (viii) permit Borrower to assign any
of its rights under or interest in this Agreement, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  Any amendment or modification of this Agreement must
be signed by Borrower, Agent and at least all of the Lenders consenting thereto
who shall then hold the Pro Rata Shares of the Loans required for such amendment
or modification under this Section  13.2 and Agent shall sign any such amendment
if such Lenders so consent or direct Agent to do so provided that any Lender
dissenting therefrom shall be given an opportunity to sign any such amendment or
modification.  Any amendment of any of the Security Documents must be signed by
each of the parties thereto.

 

13.3                                                         Costs and
Expenses.  Borrower shall pay all reasonable costs and expenses incurred by
Agent (whether prior or subsequent to the date hereof and regardless of whether
an Event of Default exists) in connection with (a) the negotiation, preparation,
execution, delivery, administration, modification, amendment or waiver of, or
consent under, any provision of this Agreement, any of the other Loan Documents
or any of the other documents to be delivered hereunder or thereunder, (b) the
closing or administration of the Loan (including the release of any Collateral),
(c) any Default or alleged Default hereunder;  including in each case, without
limitation, all

 

90

--------------------------------------------------------------------------------


 

reasonable fees and expenses associated with travel and all reasonable fees and
expenses of legal counsel (including outside legal counsel and the allocated
costs of in-house legal counsel), accountants, appraisers, engineers, surveyors
and consultants retained by Agent with respect thereto and with respect to
advising Agent as to its rights and obligations under this Agreement and the
other Loan Documents.  Additionally, if an Event of Default occurs, Borrower
shall pay all costs and expenses incurred by Agent and any of the Lenders
(including, without limitation, the reasonable fees and expenses of legal
counsel, including outside legal counsel and the allocated costs of in-house
legal counsel) in connection with the restructuring or enforcement (whether
through negotiation, collection, bankruptcy, insolvency or other enforcement
proceedings or otherwise) of this Agreement and the other Loan Documents and the
collection of the Loan, including, without limitation, any costs incurred in
connection with any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon any of the
Collateral. Additionally, Borrower shall pay all costs and expenses incurred by
Agent and any of the Lenders (including, without limitation, the reasonable fees
and expenses of legal counsel, including outside legal counsel and the allocated
costs of in-house legal counsel) in connection with any litigation, contest,
dispute, suit, proceeding or action brought against Agent or any Lender by any
third party relating in any way to any of the Assets or any of the other
Collateral, this Agreement or any of the other Loan Documents or Borrower’s
affairs.  Additionally, if any taxes (excluding taxes imposed upon or measured
by the net income of Agent or Lenders but including, without limitation, any
note or mortgage taxes and all revenue stamps) shall be payable on account of
the execution or delivery of this Agreement, or the execution, delivery,
issuance or recording of any of the other Loan Documents, or the creation of any
of the Obligations hereunder, by reason of any existing or hereafter enacted
federal or state statute, Borrower will pay all such taxes, including, but not
limited to, any interest and penalties thereon, and will indemnify and hold
Agent and Lenders harmless from and against liability in connection therewith. 
Additionally, Borrower shall pay all recording, filing, title insurance and
related costs reasonably incurred by Agent in connection with the Loan.  All
amounts payable by Borrower pursuant to this Section 13.3 shall be due and
payable ten (10) days after written demand to Borrower (which demand shall
include invoices for such amounts). All such amounts shall be additional
Obligations under this Agreement and shall be secured by the Security Documents
and the Collateral.  All such amounts shall bear interest at the Contract Rate
(or, if applicable, the Default Rate).

 

13.4                            Indulgences Not Waivers.  Agent’s or Lenders’
failure, at any time or times hereafter, to require strict performance by
Borrower of any provision of the Loan Documents shall not waive, affect or
diminish any right of Agent or Lenders thereafter to demand strict compliance
and performance therewith.  Any suspension or waiver by Agent or Lenders of an
Event of Default by Borrower under any Loan Document shall not suspend, waive or
affect any other Event of Default by Borrower under any Loan Document, whether
the same is prior or subsequent thereto and whether of the same or of a
different type.  None of the undertakings, agreements, warranties, covenants and
representations of Borrower contained in any Loan Document and no Event of
Default by Borrower under any Loan Documents shall be deemed to have been
suspended or

 

91

--------------------------------------------------------------------------------


 

waived by Agent or Lenders, unless such suspension or waiver is by an instrument
in writing specifying such suspension or waiver and is signed by a duly
authorized representative of Lenders and directed to Borrower.

 

13.5                            Severability.  Wherever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

13.6                            Cumulative Effect; Conflict of Terms.  The
provisions of the Other Agreements and the Security Documents are hereby made
cumulative with the provisions of this Agreement.  Except as otherwise provided
in any of the Other Agreements or the Security Documents by specific reference
to the applicable provision of this Agreement, if any provision contained in
this Agreement is in direct conflict with, or inconsistent with, any provision
in any of the Other Agreements or the Security Documents, the provision
contained in this Agreement shall govern and control.

 

13.7                            Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.

 

13.8                           Notices.  Any notice or other communication in
connection with this Loan Agreement, the Notes, or any of the other Loan
Documents, shall be in writing, and (i) deposited in the United States Mail,
postage prepaid, by registered or certified mail, or (ii) hand delivered by any
commercially recognized courier service or overnight delivery service such as
Federal Express, or (iii) sent by facsimile transmission, if a FAX Number is
designated below, provided a copy is also sent by first-class mail addressed:

 

If to Borrower:

 

FH Partners LLC

6400 Imperial Drive, Waco, TX 76712 (deliveries only)

P.O. Box 8216, Waco, Texas 76714-8216 (mail)

Fax Number:  254-761-2953

Attention: Legal Department

 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Haley & Olson, P.C.

Triangle Tower, Suite 600

510 N. Valley Mills Dr.

Waco, Texas 76710

 

92

--------------------------------------------------------------------------------


 

Fax Number:  254-776-6823

Attention: Richard Vander Woude Esq.

 

If to Bank of America as Agent and/or Lender:

 

Bank of America, N.A.

Suite 1200

111 Westminster Street

Mail Stop: RI1-102-12-06

Providence, Rhode Island 02903

Fax Number: (401) 278-3674

Attention:  Deborah T. Jennings, Senior Vice President

 

with copies by regular mail or such hand delivery or facsimile transmission to:

 

Hinckley, Allen & Snyder, LLP

50 Kennedy Plaza

Suite 1500

Providence, Rhode Island 02903

Fax Number: (401) 277-9600

Attention:  Matthew T. Marcello, III, Esq.

 

If to any other Lender to the address set forth on Exhibit E.

 

Any such addressee may change its address and/or fax number for such notices to
such other address or fax number in the United States as such addressee shall
have specified by written notice given as set forth above.  All periods of
notice shall be measured from the deemed date of delivery.

 

A notice shall be deemed to have been given, delivered and received for the
purposes of all Loan Documents upon the earliest of:  (i) if sent by such
certified or registered mail, on the earlier of the third Business Day following
the date of postmark or on the date of actual receipt as evidenced by the return
receipt, or (ii) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (iii) if facsimile transmission
is a permitted means of giving notice, upon receipt during customary business
hours on a Business Day as evidenced by confirmation; provided, however, that
any notice, request or demand to or upon Agent or Lenders pursuant to Section 2,
Section 4 or Section 5 of this Agreement shall be effective until received by
Agent or Lenders as the case may be.  Any notice delivered outside of the
customary business hours on a Business Day shall be deemed received on the next
Business Day.

 

13.9                            Agent’s or Lenders’ Consent.  Whenever Agent’s
or Lenders’ consent is required to be obtained under any Loan Documents as a
condition to any action,

 

93

--------------------------------------------------------------------------------


 

inaction, condition or event, Agent or Lenders, as the case may be, shall be
authorized to give or withhold such consent in their sole and absolute
discretion without regard to reasonableness (unless otherwise expressly provided
herein) and to condition their consent upon the giving of additional collateral
security for the Obligations, the payment of money or any other matter.

 

13.10                      Time of Essence.  Time is of the essence with respect
to each of the Loan Documents and payment and performance of the obligations
thereunder.

 

13.11                      Entire Agreement. The Loan Documents embody the
entire understanding and agreement between the parties hereto and thereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings and inducements, whether express or implied, oral or
written.

 

13.12                      Interpretation; Integration.

 

(a)  No provision in any of the Loan Documents shall be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured, drafted or dictated such provision.

 

(b)  This Loan Agreement and the other Loan Documents are intended by the
parties as the final, complete and exclusive statement of the transactions
evidenced by this Loan Agreement and the other Loan Documents.  All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Loan Agreement and the other Loan
Documents, and no party is relying on any promise, agreement or understanding
not set forth in this Loan Agreement or the other Loan Documents.

 

13.13                      No Preservation or Marshaling.  Borrower agrees that
neither Agent nor either Lender shall have any obligation to preserve rights to
the Collateral against prior parties or to marshal any Collateral for the
benefit of any Person.

 

13.14                      Governing Law; Consent to Forum.

 

(a)                                   GOVERNING LAW.  THE LOAN DOCUMENTS SHALL
BE DEEMED TO HAVE BEEN MADE IN PROVIDENCE, RHODE ISLAND, AND SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND
WITHOUT RESORT TO THAT STATE’S CONFLICT OF LAWS RULES; PROVIDED, HOWEVER, THAT
IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN RHODE
ISLAND, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND
PROCEDURE FOR FORECLOSURE OF AGENT’S OR LENDERS’ LIEN UPON SUCH COLLATERAL AND
THE ENFORCEMENT OF AGENT’S OR LENDERS’ OTHER REMEDIES IN RESPECT OF SUCH
COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM
OR INCONSISTENT WITH

 

94

--------------------------------------------------------------------------------


 

THE LAWS OF RHODE ISLAND.

 

(b)                                            CONSENT TO FORUM AND SERVICE OF
PROCESS.  AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF
ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF BORROWER, AGENT
OR ANY LENDER, BORROWER HEREBY CONSENTS AND AGREES THAT (EXCEPT AS OTHERWISE
MANDATORILY REQUIRED BY APPLICABLE LAW IN ORDER TO ENFORCE AGENT’S OR LENDERS’
RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OF THE OTHER LOAN DOCUMENTS) THE
SUPERIOR COURT OF PROVIDENCE COUNTY, RHODE ISLAND OR, AT AGENT’S OR BORROWER’S
OPTION, THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND, SHALL
HAVE NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN BORROWER AND AGENT OR ANY LENDER PERTAINING TO THE LOAN DOCUMENTS OR TO
ANY MATTER ARISING OUT OF OR RELATED THERETO.  BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO AFFECT THE RIGHT OF AGENT OR LENDERS TO SERVE LEGAL PROCESS IN ANY
MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR LENDERS OF
ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.

 

13.15                                                Waivers by Borrower. 
EXCEPT AS IS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN, BORROWER WAIVES
(A) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT,
NON-PAYMENT, INTENT TO ACCELERATE, ACCELERATION, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY
TIME HELD BY AGENT OR LENDERS ON WHICH BORROWER MAY IN ANY WAY BE LIABLE AND
HEREBY RATIFIES AND CONFIRMS WHATEVER AGENT OR LENDERS MAY DO IN THIS REGARD;
(B) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR OBTAINING
ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
AGENT OR LENDERS TO EXERCISE ANY OF THEIR REMEDIES; (C) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (D) ANY RIGHT BORROWER MAY HAVE UPON
PAYMENT IN FULL OF THE OBLIGATIONS TO REQUIRE AGENT OR LENDERS TO TERMINATE
THEIR SECURITY INTEREST IN THE COLLATERAL OR IN ANY OTHER PROPERTY OF BORROWER
UNTIL TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, EXCLUDING,
HOWEVER THE

 

95

--------------------------------------------------------------------------------


 

TERMS OF THIS AGREEMENT THAT PERTAIN TO CLAIMS OF INDEMNITY THAT ARE UNMATURED
AS OF THE DATE OF TERMINATION OF THIS AGREEMENT; AND (E) NOTICE OF ACCEPTANCE
HEREOF.  BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO AGENT’S AND LENDERS’ ENTERING INTO THIS AGREEMENT AND THAT AGENT
AND LENDERS ARE RELYING UPON THE FOREGOING WAIVERS IN FUTURE DEALINGS WITH
BORROWER.  BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED SUCH
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

13.16                                                JURY TRIAL WAIVER. 
BORROWER, AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED ON THIS LOAN AGREEMENT, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
LOAN AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY OTHER LOAN
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT
NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  BORROWER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A
MATERIAL INDUCEMENT FOR BORROWER, AGENT AND LENDERS TO ENTER INTO THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

13.17                      DTPA WAIVER.  IF IT EVER SHOULD BE DETERMINED BY A
COURT OF COMPETENT JURISDICTION THAT THE DECEPTIVE TRADE PRACTICES - CONSUMER
PROTECTION ACT (TEXAS BUS. & COM. CODE ANN. SECTION 17.01 ET SEQ. (VERNON SUPP.
1987)), IS APPLICABLE TO THIS TRANSACTION, BORROWER HEREBY WAIVES ALL PROVISIONS
OF SUCH ACT OTHER THAN SECTION 17.555 THEREOF PERTAINING TO CONTRIBUTION AND
INDEMNITY, AND BORROWER EXPRESSLY WARRANTS AND REPRESENTS THAT BORROWER (A) HAS
ASSETS OF $5,000,000 OR MORE, (B) HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS THAT ENABLE BORROWER TO EVALUATE THE MERITS AND RISKS OF THIS
TRANSACTION, (C) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION
RELATIVE TO LENDERS AND (D) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

96

--------------------------------------------------------------------------------


 

13.18                              Oral Agreements Ineffective.  IN NO EVENT
SHALL ANY ORAL AGREEMENTS, PROMISES, ACTIONS, INACTIONS, KNOWLEDGE, COURSE OF
CONDUCT, COURSE OF DEALINGS OR THE LIKE BE EFFECTIVE TO AMEND, TERMINATE, EXTEND
OR OTHERWISE MODIFY THIS LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. THE
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THE SAME
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

13.19                           Limitations on Claims Against Agent or Lenders.

 

13.19.1                                                    Borrower Must
Notify.  Neither Agent nor any Lender shall be in default under this Agreement,
or under any other Loan Document, unless a written notice specifically setting
forth the claim of Borrower shall have been given to Agent or such Lender within
sixty (60) days after Borrower first had actual knowledge or actual notice of
the occurrence of the event which Borrower alleges gave rise to such claim and
Agent or such Lender does not remedy or cure the default, if any there be, with
reasonable promptness thereafter.  Such actual knowledge or actual notice shall
refer to what was actually known by, or expressed in a written notification
furnished to, any of the authorized representatives identified on Exhibit C
hereto.

 

13.19.2                                                    Remedies.  If it is
determined by the final order of a court of competent jurisdiction, which is not
subject to further appeal, that Agent or any Lender breached any of their
obligations under the Loan Documents and have not remedied or cured the same
with reasonable promptness following notice thereof, Agent or such Lenders’
responsibilities shall be limited to the payment of any actual, direct,
compensatory damages sustained by Borrower as a result thereof plus Borrower’s
reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements in connection with such court proceedings.

 

13.19.3                                                    Limitations.  Except
as prohibited by law, Borrower hereby waives any right it may have to claim or
recover against Agent or any Lender in any litigation any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Borrower certifies that no representative, agent or attorney of
Agent or any Lender has represented, expressly or otherwise, that Agent or any
Lender would not, in the event of litigation, seek to enforce the foregoing
waiver.  In no event shall Agent or any such Lender be liable to Borrower or
anyone else unless a written notice specifically setting forth the claim of
Borrower shall have been given to Agent or any such Lender within the time
period specified above.

 

13.20                           Obligations Absolute.  Except to the extent
prohibited by applicable law which cannot be waived, the Obligations of Borrower
under the Loan Documents shall be absolute, unconditional and irrevocable and
shall be paid strictly in accordance

 

97

--------------------------------------------------------------------------------


 

with the terms of the Loan Documents under all circumstances whatsoever,
including, without limitation, the existence of any claim, set off, defense or
other right which Borrower may have at any time against the Agent or any Lender
whether in connection with the Loan or any unrelated transaction.

 

13.21                              Successors and Assigns.  This Agreement and
the other Loan Documents shall be binding upon and shall inure to the benefit of
Borrower, Agent, Lenders and their respective successors and assigns; provided,
however, the Borrower may not sell, assign or transfer any of its rights or
obligations under any of the Loan Documents or any monies due thereunder, or any
interest therein without the prior written consent of each of the Lenders.

 

13.22                              Limitations on Recourse.  Notwithstanding
anything to the contrary contained in this Loan Agreement, the Notes or any of
the other Loan Documents, except for the obligations of the Servicer or any
other parties expressly set forth in the Servicer Indemnity Agreement and any of
the other Loan Documents which have been executed by the Servicer or any such
other parties, the recourse of Agent and Lenders under and with respect to the
Loan Documents shall be limited solely to the Borrower, the Collateral and all
other assets now or hereafter owned by Borrower or in which Borrower has an
interest, and neither the Servicer nor any Member of Borrower shall have any
other liability to Agent or Lenders under or with respect to the Loan or the
Loan Documents, whether directly or indirectly, whether by contract or by
operation of law and whether in their respective capacities as a Member of
Borrower or otherwise; it being understood that the foregoing shall in no way
relieve Servicer or any other parties to the Servicer Indemnity Agreement from
being fully liable to Agent and Lenders for the payment and performance of all
of their respective liabilities and obligations under the Servicer Indemnity
Agreement and shall in no way relieve Servicer or any such other parties from
being fully liable to Agent and Lenders for the payment, performance and
observance of all of their respective obligations under each of the Loan
Documents which have been executed by Servicer or any such other party, but only
as and to the extent expressly provided therein.

 

13.23                      Non-Covered Entities.  Agent and Lenders have agreed
that Borrower may transfer its ownership interest in FH Golf Properties I, Inc.
to an Affiliate of Borrower or may dissolve FH Golf Properties I, Inc. and that
no provision of this Agreement shall be applicable to FH Golf Properties
I, Inc., whether the ownership of such Person is transferred or such entity is
dissolved prior to or after the Closing.  It is further agreed that FH Golf
Properties I, Inc. is not an REO Affiliate for purposes of this Agreement and is
an Excluded Asset.

 

13.24                      USA Patriot Act Notice.  Each Lender and Agent (for
itself and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (as amended, the “Patriot Act”), it is required to
obtain, verify and record information that identifies Borrower, which
information includes the name and address of Borrower and other information that
will allow such Lender or Agent, as applicable, to identify

 

98

--------------------------------------------------------------------------------


 

Borrower in accordance with the Patriot Act.

 

[Rest of page intentionally left blank; signature(s) on following page.]

 

99

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

WITNESS:

 

BORROWER:

 

 

 

 

 

FH Partners LLC,

 

 

a limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

Print Name:

 

 

 

James C. Holmes

 

 

 

Executive Vice President

 

 

 

 

 

 

AGENT AND LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Agent and as a Lender

 

 

 

 

 

 

 

 

 

By:

 

Print Name:

 

 

 

Deborah T. Jennings

 

 

 

Senior Vice President

 

STATE OF TEXAS

COUNTY OF MCLENNAN

 

In Waco in said County and State on the      day of December, 2011, before me
personally appeared James C. Holmes, an Executive Vice President of FH Partners
LLC, to me known and known by me to be the party executing the foregoing
instrument and he acknowledge said instrument by him executed to be his free act
and deed, his free act and deed in his capacity as aforesaid, the free act and
deed of FH Partners LLC.

 

 

 

 

Notary Public

 

Print Name:

 

 

My commission expires:

 

 

--------------------------------------------------------------------------------